 



Exhibit 10.16
CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Execution Copy
SYSTEM EQUIPMENT PURCHASE AGREEMENT
          This System Equipment Purchase Agreement (“Agreement”) is made and is
effective as of June 14, 2007 (the “Effective Date”), by and between Cricket
Communications, Inc. a Delaware corporation (“Cricket”), Alaska Native Broadband
1 License, LLC, a Delaware limited liability company (“ANB”), and Lucent
Technologies Inc, a Delaware corporation (the “Vendor”).
RECITALS:
          A. WHEREAS, Cricket desires to purchase, and to permit its Affiliates
to purchase, wireless communications systems, equipment and services pursuant to
this Agreement;
          B. WHEREAS, Vendor desires to provide such systems and equipment and
related services to Cricket and its Affiliates in accordance with the terms and
conditions set forth herein;
          C. WHEREAS, in the near future, Cricket intends to arrange to have a
wholly-owned direct or indirect subsidiary (referred to as “ProCo” in this
Agreement), purchase equipment and materials for Cricket and its Affiliates, and
the parties therefore wish to provide for such flexibility in this Agreement;
and
          D. WHEREAS, Cricket and Vendor are parties to the Previous Agreement
pursuant to which wireless PCS systems, equipment and software were purchased or
licensed, and the parties now wish to terminate the Previous Agreement and
utilize this Agreement for purposes of governing future Purchase Orders issued
to Vendor on and after the Effective Date, and including the flexibility
described above.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth in this Agreement, Cricket and Vendor hereby agree as follows:
     SECTION 1. DEFINITIONS
          1.1 Definitions. In addition to the terms listed below, certain
additional terms are defined elsewhere in this Agreement and in the Exhibits,
and all definitions are subject to the provisions of Section 1.2 hereof. As used
in this Agreement, the following terms have the following meanings:
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

 



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to a Person, any other Person directly
or indirectly controlling, controlled by or under common control with such
Person, where “control” or “controlled” means (i) the possession, direct or
indirect, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities or
other ownership interest, by contract or otherwise, or (ii) more than 50% of the
equity interest in such Person. Such Person shall not be a competitor of Vendor
in the business of manufacturing, integrating and selling telecommunications
products.
          “Agreement” means this System Equipment Purchase Agreement, together
with the Specifications and all Exhibits hereto, together with all amendments,
modifications and supplements.
          “Annual Maintenance Fees” means annual fees relating to Software and
Equipment maintenance and support Services including, but not limited to those
Services described in Exhibit H.
          “Applicable Laws” means, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, all U.S. or foreign laws, treaties, ordinances, judgments, decrees,
injunctions, writs, orders and stipulations of any court, arbitrator or
governmental agency or authority and statutes, rules, regulations, orders and
interpretations thereof of any federal, state, provincial, county, municipal,
regional, environmental or other Governmental Entity, instrumentality, agency,
authority, court or other body (i) applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject or
(ii) having jurisdiction over all or any part of a System or the Work.
          “Applicable Permits” means any waiver, exemption, zoning, building,
variance, franchise, permit, authorization, approval, license or similar order
of or from any country, federal, state, provincial, county, municipal, regional,
environmental or other Governmental Entity, instrumentality, agency, authority,
court or other body having jurisdiction over all or any part of a System or the
Work.
          “Backwards Compatible” or “Backwards Compatibility” means (i) with
respect to each Software Release for any Product, the ability of all Software
previously licensed to any Company for such Product from [***] to remain fully
functional on such Equipment in accordance with and up to the performance levels
to which each was performing immediately prior to the integration with such
Software Release, and the ability of such Software Release to interoperate and
be fully compatible with all such functionality of all such previously provided
Software and with all existing in-service
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

2



--------------------------------------------------------------------------------



 



Vendor-provided Products acquired by such Company; (ii) with respect to all
Equipment Releases (to the extent of that portion of such Equipment Release that
is an Equipment Update or the use of which by any Company is not optional
without losing the benefit of the Equipment Release (for purposes of this
Agreement, a “Required Equipment Release” means collectively such Equipment
Update portion and such non-optional portion of the Equipment Release), the
ability of the existing infrastructure to remain fully functional in accordance
with and up to the performance levels to which it was performing immediately
prior to the integration with the Required Equipment Release, and the ability of
the Required Equipment Release to interoperate and be fully compatible with all
such functionality of such existing infrastructure and (iii) with respect to
each Software Release (but only to that portion of such Software Release that is
considered a Software Update) and Required Equipment Release, the ability of
such Products to comply with the existing interfaces to other third party
equipment already deployed in the System and with respect to which Vendor is
already in compliance prior to the introduction of such Software Release (but
only to that portion of such Software Release that is considered a Software
Update) and Required Equipment Release.
          “BTS” means the base station radio Products that handle wireless radio
traffic in a designated cell.
          “beta testing” means pre-launch testing conducted by any Company in
respect of which no payment from customers is made to such Company for the
services provided in connection therewith.
          “Business Day” means any day of the year other than a Saturday, Sunday
or a United States Federal holiday.
          “Certificate of Final Acceptance” is defined in Section 8.1(e).
          “Certificate of Substantial Completion” is defined in Section 8.1(c).
          “Change Orders” is defined in Section 9.1.
          “Claim” is defined in Section 13.2.
          “Claim Notice” is defined in Section 13.2.
          “Commercial Launch” or “Commercially Launch” means the date that the
Products provided by Vendor are carrying live, revenue generating or commercial
traffic; provided, however, that a Company may utilize the Products to carry
customer traffic for temporary periods in emergency-like or testing situations
without such use constituting Commercial Launch.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

3



--------------------------------------------------------------------------------



 



          “Company” means Cricket, ProCo, ANB or any of their respective
Affiliates that are Conveyed any Products pursuant to Section 3.7. “Companies”
means all Companies.
          “Company Indemnified Parties” is defined in Section 13.2.
          “Convey” or “Conveyance” is defined in Section 3.7.
          “CPOP” means the number of people within a Market or Markets, as
determined by Company by (i) drive testing a target market with RF signal
strength monitoring tools set at -99db, (ii) mapping all coverage areas
registering a signal strength better than -99db, and (iii) then using population
data from a demographic service company to calculate the population within such
coverage areas.
          “Cure Period” is defined in Section 14.6.
          “Defects and Deficiencies”, “Defects or Deficiencies” or “Defective”
or “Deficient” means any one or a combination of the following items or other
items of a substantially similar nature:
          (a) when used with respect to the performance of Services, that such
Services are not provided in a careful and workmanlike manner and in accordance
with the Specifications, using material which is free from defects;
          (b) when used with respect to structures, materials or Products, that
such items (i) are not new and of good quality and free from defects in
materials and workmanship, or (ii) do not conform to the Specifications, or
(iii) with respect to Software, that such Software does not provide the
functions and features described in the Specifications; provided, however, that
with respect to materials and Products that are replaced or repaired in
accordance with any warranty or maintenance provisions of this Agreement, such
items may be like-new, refurbished, remanufactured or reconditioned; or
          (c) with respect to all other Work, that the same (i) are not free of
defects in workmanship and materials, or (ii) do not conform to the
Specifications.
          “Discontinued Product Notice” is defined in Section 10.1.
          “Discontinued Products” is defined in Section 10.1.
          “Documentation” means the Operating Manuals, the Maintenance and
Instruction Manuals, the Training Manuals, the “as-built” Site parameters and
all other documentation necessary for the operation of the System, any Products
or any material part thereof.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

4



--------------------------------------------------------------------------------



 



          “Dollars” or “U.S. $” or “$” means the lawful currency of the United
States of America.
          “ECP” means a Vendor-manufactured Executive Cellular Processor
installed in any of Companies’ Systems regardless of the technology supported by
such ECP (e.g., analog, and CDMA).
          “EFT” is defined in Section 5.6.
          “Equipment” means all equipment, hardware and other items of tangible
personal property (including, without limitation, any Documentation furnished
hereunder in respect thereof) which are manufactured by or pursuant to Vendor’s
specifications and furnished or required to be furnished by Vendor in accordance
with the terms and conditions of this Agreement, including repair and
replacement parts.
          “Equipment Release” means either an Equipment Update or Equipment
Upgrade or any combination thereof as applicable.
          “Equipment Update” means a change or modification in any delivered
Equipment which fixes or otherwise corrects faults, design shortcomings or
shortcomings in meeting the Specifications, corrects bugs or defects, or which
is recommended to enhance safety.
          “Equipment Upgrade” means a change or modification or improvement made
to Equipment that improves the performance, capacity and capability of such
Equipment. An Equipment Upgrade may include an Equipment Update.
          “Exhibits” means the exhibits attached to this Agreement, as the same
may be modified or amended from time to time.
          “Existing Markets” means all Markets previously awarded to Vendor and
for which Cricket’s or ANB’s System operates with Vendor’s Products as of the
Effective Date of this Agreement.
          “Expansions” means any additional Products or Services not comprising
part of an Initial System, which may include growth to existing Systems and
additional Products and Services.
          “Extension Period” is defined in Section 8.1(e).
          “FCC” means the Federal Communications Commission.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

5



--------------------------------------------------------------------------------



 



          “FCC License” means a license for the provision of wireless
telecommunications services or operation of wireless telecommunications systems
issued by the FCC.
          “FCC Rules” is defined in Section 6.3.
          “FCC Warranty” is defined in Section 6.3.
          “Final Acceptance” means, with respect to any Initial System the
earlier of (i) the date Cricket signs the Certificate of Final Acceptance, or
(ii) the date that is ninety (90) calendar days after the acceptance of the
Certificate of Substantial Completion for the Initial System unless Cricket has
given Vendor notice in writing that the Initial System has not achieved Final
Acceptance.
          “Fit” means physical size or mounting arrangement (for example,
electrical or mechanical connections), or, with respect to Software, physical
size and interfaces.
          “Force Majeure” is defined in Section 15.
          “Form” means physical shape.
          “Function” means Product features and performance, or with respect to
other items, the features and performance of such items.
          “Governmental Entity” means the United States federal government or
any state or other political subdivision thereof and any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
          “Guaranteed Substantial Completion Date” means, with respect to an
Initial System, the date by which Substantial Completion of such Initial System
must be achieved by Vendor.
     Notwithstanding the above, the Guaranteed Substantial Completion Date shall
be delayed day-for-day or to a date mutually acceptable to Vendor and Company,
acting reasonably, in the event that:

  i.   Company has not satisfied its obligations, if any, for Site readiness for
the commencement of Vendor’s installation; or     ii.   extreme weather and
other unusual environmental conditions beyond Vendor’s reasonable control delays
Vendor’s completion of Substantial Completion activities (in this case the
parties agree that the period of delay shall be equal to the period of time
associated with the duration of such extreme or unusual condition(s)); or

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

6



--------------------------------------------------------------------------------



 



  iii.   Vendor is not provided with all necessary and reasonable access to the
System and each Site; or     iv.   Company or other third party, none of which
has direct contract privity with Vendor, cause delays beyond Vendor’s control or
interfere with Vendor’s Work.     v.   Company should unilaterally decide, (due
to no fault of Vendor, and provided Vendor is still on schedule to meet
Substantial Completion by the Guaranteed Substantial Completion Date) to
Commercially Launch an Initial System prior to Substantial Completion or the
Guaranteed Substantial Completion Date for such Initial System, creating a
situation whereby Vendor has to perform around live traffic and work around
Company’s maintenance window.

Company shall also involve Vendor with establishment of the Guaranteed
Substantial Completion Dates for each Initial System and through all stages of
the Site acquisition and readiness process. In all cases, Company shall be
responsible for the provisioning of backhaul facilities required at all Sites.
Such provisioning must be completed prior to the start of equipment integration
by the Vendor at each Site.
Commercial Launch of an Initial System shall trigger the Guaranteed Substantial
Completion Date and acceptance of the Certificate of Substantial Completion for
all such Products and Services related to such Initial System if the minimum
Substantial Completion criteria of Section 8.1(c) have been achieved at the time
that Commercial Launch commences. Notwithstanding the foregoing, should Company
Commercially Launch an Initial System prior to the Guaranteed Substantial
Completion Date for such Initial System and (i) Vendor is not, at that time, on
schedule for meeting the Guaranteed Substantial Completion Date, then Vendor
shall still be responsible for meeting the Guaranteed Substantial Completion
Date [***]; provided however that an equitable adjustment shall be made in the
event Vendor is delayed or restricted from completing work due to the need to
work in maintenance windows; or (ii) Vendor is, at that time, on schedule for
meeting the Guaranteed Substantial Completion Date, then Vendor shall continue
to diligently work toward fulfillment of meeting Substantial Completion by the
Guaranteed Substantial Completion Date; [***].
          “Hazardous Materials” means material designated as a “hazardous
chemical substance or mixture” by the Administrator, pursuant to Section 6 of
the Toxic Substance Control Act, a “hazardous material” as defined in the
Hazardous Materials Transportation
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

7



--------------------------------------------------------------------------------



 



Act (49 U.S.C. 1801, et seq.), or a “hazardous substance as defined in the
Occupational Safety and Health Act Communication Standard (29 CFR 1910.1200).
          “Impairment” means any loss or reduction of function, service or
performance.
          “Initial Period” is defined in Section 8.1(e).
          “Initial System” means all Products and Services comprising an initial
network in a New Market, as further described in Exhibit R and Exhibit A — AWS
Award Summary Tab, that Purchaser intends, as of the Effective Date of this
Agreement, to Commercially Launch.
          “Installation” means the physical Work of installing and power up of
Products at the required Site.
          “Installation and Integration Substantial Completion Certificate” is
defined in Section 8.1(b).
          “Integration” means the interconnectivity and communication of the
installed Products as required for the successful demonstration of
Interoperability required for the System to operate in accordance with the
Specifications.
          “Intellectual Property Rights” is defined in Section 13.2.
          “Interoperability” means the ability of the Products to operate with
other Products and to operate with and within a System, all in accordance with
the Specifications.
          [***]
          “List Price” means Vendor’s published “network wireless systems price
reference guide” or other price notification releases furnished by Vendor for
the purpose of communicating Vendor’s prices or pricing related information to
Vendor’s customers; however this does not include firm price quotations.
          “Losses” means any claims, demands, suits, proceedings, causes of
action, damages, costs, expenses, liabilities, reasonable attorneys’ fees, and
amounts paid in settlement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

8



--------------------------------------------------------------------------------



 



          “Maintenance and Instruction Manuals” means the manuals prepared by
Vendor and delivered to Cricket pursuant to Section 7.
          “Major Outage” [***]
Notwithstanding the above, any Impairment resulting from Company’s RF design or
optimization on an Initial System shall not be included in the determination of
a Major Outage.
          “Market” means a geographic area for which the FCC has issued a
license to Company that allows the Company to provide wireless services.
          “Material Adverse Effect” is defined in Section 22.2(b).
          “Mobile Switching Center” or “MSC” means the controller Products that
control the radio/cellsite equipment.
          “Net Purchase Order Value” means the contract or quoted price less any
additional discounts, incentives or earned credits applied; Taxes, if any, and
transportation charges shall be excluded in this calculation.
          “New Market” means all Markets awarded to Vendor and for which
Company’s System operates with Vendor’s Products after the Effective Date of
this Agreement.
          “OEM Equipment” means (i) any items of non-Vendor equipment made
available for sale by Vendor under this Agreement that are not integrated into
the Equipment during the manufacturing process; and (ii) non-Vendor software
made available for license under this Agreement that is not resident on Vendor
Equipment; but in each case excluding equipment or software that is
private-labeled by Vendor.
          “Operating Manuals” means the operating and configuration manuals
delivered to Cricket pursuant to Section 7 containing detailed procedures and
specifications for the operation of any System, any Expansions or any part
thereof including, but not limited to, BTS manuals and MSC manuals.
          “Optional Software Features” means Software features for Products
available to the Companies on an optional, separate fee basis as set forth in
Exhibit B, Tab 5, starting on line 163.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

9



--------------------------------------------------------------------------------



 



          “PCS” means personal communications services authorized by the Federal
Communications Commission.
          “Person” means an individual, partnership, limited partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, Governmental Entity or other
entity of whatever nature.
          “PMSI” is defined in Section 3.6.
          “Previous Agreement” means the Amended and Restated System Equipment
Purchase Agreement, dated as of June 30, 2000, as amended, between Cricket and
Vendor.
          “ProCo” means a wholly owned direct or indirect subsidiary of Cricket
which may be hereafter established as a procurement entity for the Companies
under this Agreement. Incorporation of ProCo into this Agreement shall be
effected by an addendum to this Agreement in the form attached as Exhibit O.
          “Product Change Notice” means a notification issued by Vendor or an
Affiliate of Vendor that the Equipment described in such notification is the
subject of a design, material, production or engineering Defect or Deficiency.
          “Products” means the collective reference to the Equipment and the
Software provided by Vendor under this Agreement.
          “Proprietary Information” is defined in Section 24.18.
          “Punch List” means that list prepared in conjunction with any
certificate which contains one or more immaterial non-service-affecting items
which have not been fully completed as of the date of the accompanying
certificate; provided that such incomplete portion of the Work shall not, during
its completion, materially impair the normal daily operation of a System in
accordance with the Specifications.
          “Purchase Commitments” means the AWS Commitment as defined in
Section 5.2.1 and the Technology Evolution Commitment as defined in
Section 5.2.2
          “Purchase Order” means a purchase order given specifying the Products,
Services or other items of Work that Vendor is authorized to supply or commence
in compliance with the terms of this Agreement.
          “Purchaser” means any or all entities that submit a Purchase Order
hereunder, which may be Cricket, ProCo, ANB, or another entity as mutually
agreed, that has been added to this Agreement via Exhibit O.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

10



--------------------------------------------------------------------------------



 



          “Recurring Services” means maintenance and support Services and
Services identified as Recurring Services in Exhibit H.
          “Related Entities” is defined in Section 2.7.
          “Release” means any release, version, upgrade, update, enhancement,
bug fix or other issuance.
          “RF” means radio frequency.
          “RTU License” is defined in Section 11.1.
          “Services” means the collective reference to all of the services to be
furnished by Vendor as part of the Work, which may include, but may not limited
to design, engineering, network planning, construction, interoperability,
supply, delivery, Installation, Integration, testing, training, repair,
maintenance, de-installation and removal, technical and other support services,
and any and all other services to be furnished by Vendor as part of the Work in
accordance with the terms of this Agreement.
          “Site” means the physical location of a System Facility.
          “Software” means (a) the Vendor developed software or software
developed pursuant to Vendor’s specifications and licensed pursuant to the terms
of this Agreement, (b) all Releases with respect to such software, and (c) all
Documentation furnished hereunder in respect of clauses (a) or (b) of this
definition.
          “Software Update” means any updates to the Software relating to
Vendor’s Warranty and Software maintenance obligations hereunder or which
correct bugs or defects in the Software, or otherwise to correct shortcomings in
the Software.
          “Software Upgrade” means Vendor’s Software Release which is usually
made available once or twice per year, not to be confused with a Software
Update. A Software Upgrade is a Software Release identified by a point release
(e.g. 7.0 to 8.0) whereas a Software Update is an interim Software Release
identified by a interim point release (e.g. 7.1 to 7.9, etc.,). A Software
Upgrade may also include Software Updates released since the last Software
Upgrade.
          “Source Code” means any version of Software incorporating high level
or assembly language that generally is not directly executable by a processor.
          “Spare Parts” means the additional Equipment for use as spares and
replacement hardware, not included in an Initial System, but which may replace
original Equipment within the System and provided by Vendor.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

11



--------------------------------------------------------------------------------



 



          “Specifications” means the collective reference to the product
description documentation and performance standards as set forth in this
Agreement and the Exhibits; provided that (i) the Specifications shall be deemed
to include a requirement that all of the Products shall be reasonably in
accordance with ANSI, ITU, and other applicable industry standards as required
for performance of the Products provided hereunder, except when otherwise stated
in a specific Exhibit or otherwise agreed by the parties, and (ii) with respect
to Products for which product descriptions and performance standards are not
provided and listed in a specific Exhibit, the term “Specifications” shall refer
to Vendor’s published specifications in respect thereof, and iii) Product
performance and capacity specification limitations are described in Exhibit L.
          “Standard Discount Price(s)” or “Standard Discount Pricing” means the
prices included in Exhibit A — Pricing Summary Workbook, Standard Discount Table
tab so labeled, which represents Vendor’s discounted price off Vendor’s List
Price for Vendor’s Products offered under this Agreement, prior to any
additional discounts or incentives that Vendor may offer to Purchaser, either
under this Agreement or in a separate quote issued under the terms of this
Agreement.
          “Subcontractor” means a contractor, vendor, supplier, licensor or
other Person that is not an Affiliate of Vendor or Cricket, having a direct or
indirect contract with Vendor or Cricket or with any other Subcontractor of
Vendor or Cricket who has been hired by or for Vendor or Cricket to assist
Vendor or Cricket in the performance of its obligations under this Agreement.
          “Substantial Completion” means the earlier of (i) when Cricket signs
the Certificate of Substantial Completion or (ii) ten (10) calendar days after
the receipt by Cricket of such certificate, provided that Cricket has not in
that timeframe provided a written notice of rejection of such certificate.
          “Support Period” is defined in Section 10.1.
          “System” means the collection of Equipment, Software and Services
provided by Vendor in a defined Market area which allows Purchaser to provide
PCS within such defined Market area (whether or not the collection of Sites and
Equipment in such defined Market area includes a dedicated MSC or uses a remote
MSC within another defined Market area) identified by the Purchaser to the
Vendor in writing as collectively comprising a System.
          “System Facility” means the structures, improvements, foundations,
towers, and other facilities necessary to house or hold any related Products and
other equipment to be located at a particular location; and may also be referred
to as a “Network Facility” or “network facility.”
          “Taxes” is defined in Section 5.3.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

12



--------------------------------------------------------------------------------



 



          “Technology Evolution” means the Products referred to as [***]
product, as described in Exhibit A, and any other Products that may be added.
          “Term” means the period commencing on the Effective Date and ending
five (5) years there from, unless terminated earlier in accordance with the
terms and conditions hereof, or unless extended by the mutual written consent of
the parties hereto.
          “Training” is defined in Section 7.4.
          “Vendor” has the meaning set forth in the heading to this Agreement,
or any abbreviation thereof.
          “Vendor Developments” is defined in Section 12.3.1.
          “Warranty” means any one or more of the Products and Services
Warranty, Software Backwards Compatibility Warranty, Equipment Backwards
Compatibility Warranty, and FCC Warranty.
          “Warranty Period” means (a) with respect to all Products comprising
part of or furnished with respect to an Initial System (but excluding
Expansions), a period of two (2) years from and after the date of Substantial
Completion of such Initial System, provided, however that if prior to Final
Acceptance of such Initial System a Major Outage occurs, such two (2) year
period shall be extended by the number of days elapsed between Substantial
Completion of such Initial System and the date Cricket signs the Certificate of
Final Acceptance with respect to such Initial System; (b) with respect to all
Expansions (including Software Releases and Equipment Releases) for which Vendor
provides Installation Services, a period of two (2) years from and after the
successful Installation of such Products, (c) with respect to all Expansions
(including Software Releases and Equipment Releases) for which Vendor does not
provide Installation Services, a period of two (2) years from and after the date
of shipment of such Expansions to a Company’s Site, (d) with respect to Services
six (6) months from completion of the Service; and (e) for repaired or
replacement Products the longer of i) six (6) months from the date of
replacement or ii) the remainder of any Warranty Period remaining on the Product
replaced.
          “Withdraws” means Vendor or any successor entity to Vendor or Vendor’s
Code Division Multiple Access (“CDMA”) products makes a public announcement or
confirmation that it is or has discontinued sales or support activities in the
United States with respect to CDMA products; provided however, that the term
“Withdraw” shall not include any merger or joint venture between Vendor and a
third party if such successor, third party
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

13



--------------------------------------------------------------------------------



 



or joint venture continues to engage in sales and support activities in the
United States with respect to Vendor’s CDMA products.
          “Work” means the furnishing of Products and the performance of
Services hereunder, and all other related activities and obligations required to
be performed by Vendor pursuant to this Agreement.
          1.2 Other Definitional Provisions. (a) When used in this Agreement,
unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings set forth herein. Terms defined in the Exhibits are
deemed to be terms defined herein; provided that in the case of any terms that
are defined both in this Agreement or an Exhibit, the definitions contained in
the main body of this Agreement shall supersede such other definitions for all
purposes of this Agreement; provided further, that definitions contained in any
Exhibit shall control as to such Exhibit.
          (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement refer to this Agreement as a whole (including
Exhibits and schedules) and not to any particular provision of this Agreement
and section, subsection, schedule and exhibit references are to this Agreement
unless otherwise specified. Reference herein to “Section” shall mean any and all
subsections thereof. The word “including” shall also mean “including without
limitation.” The conjunction “or” shall be understood in its inclusive sense
(and/or).
          (c) The meanings given to terms defined in this Agreement are
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
     SECTION 2. SCOPE OF WORK, RESPONSIBILITIES
          2.1 Scope of Work. During the Term, Vendor shall perform all Work in
accordance with Purchase Orders issued to and accepted by Vendor from time to
time under this Agreement. Vendor shall be responsible for providing in
accordance with the terms of this Agreement any and all items and services which
are expressly described in this Agreement or in the Exhibits. Vendor shall
furnish all labor, materials, tools, transportation and supplies required,
unless otherwise agreed to in a separate statement of work, to complete its
obligations in accordance with this Agreement.
In instances where Purchase Orders are placed by a Purchaser for or on behalf of
a Company, such Purchaser shall be considered the purchaser for purposes of
placing all orders, addressing invoices and the obligation of payment. Cricket
agrees to be obligated hereunder with respect to all payments which become due
hereunder with respect to Purchase Orders placed by it or any Purchaser for or
on behalf of any Company, including but not limited to all payments for all
Products and Services. In addition, Cricket, or any
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

14



--------------------------------------------------------------------------------



 



Purchaser, shall be considered the purchaser for purposes of passage of title
and risk of loss with regard to Products and Software which are delivered by
Vendor to any Company under this Agreement.
          2.2 Review of Agreement. Vendor and Cricket have examined in detail
and carefully studied and compared the Agreement with all other information
furnished by the other party and has promptly reported to the other any material
errors, inconsistencies or omissions so discovered or discovered by any of its
Subcontractors.
          2.3 Eligibility under Applicable Laws and Applicable Permits. Each
Party shall be responsible for ensuring that they and their Subcontractors are
and remain eligible under all Applicable Laws and Applicable Permits to perform
under this Agreement in the various jurisdictions involved including, to the
extent that either party will be responsible for construction for any particular
component of the work, all such construction will be done in accordance with all
applicable Federal Communications Commission requirements. Each party shall be
responsible for obtaining and maintaining in full force and effect the
Applicable Permits listed as its responsibility in the applicable Exhibits.
          2.4 Further Assurances. The parties shall execute and deliver all
reasonable further instruments and documents, and will, in good faith, consider
all reasonable requests for further action, including, but not limited to,
assisting each other in filing notices of completion with the appropriate state
and local Governmental Entity that may be necessary or that either party may
reasonably request in order to enable either party to complete performance of
the work or to effectuate the purposes or intent of this Agreement. All such
requests shall be addressed pursuant to the Change Order procedures described
below in Section 9.
          2.5 Liens and Other Encumbrances. (a) Vendor covenants and agrees
subject to Vendor’s receipt of full payment in respect thereof to:
               (i) except as provided in Section 3.6, protect and keep free all
Systems, Work, Expansions or any and all interests and estates therein acquired
by a Purchaser from Vendor, and all improvements and materials now or hereafter
placed thereon under the terms of this Agreement, from any and all claims,
liens, charges or encumbrances of the nature of mechanics, labor or materialmen
liens or otherwise arising out of or in connection with the performance by
Vendor of this Agreement or any performance by any Vendor Subcontractor, and to
promptly have any such lien released by bond or otherwise; and
               (ii) give notice of this subsection to each Vendor Subcontractor
before such Vendor Subcontractor furnishes any labor or materials for any
System.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

15



--------------------------------------------------------------------------------



 



          (b) If any laborers’, materialmen’s, mechanics’, or other similar lien
or claim thereof is filed by any Vendor Subcontractor, Vendor shall use
reasonably commercial efforts to cause such lien to be satisfied or otherwise
discharged, or shall file a bond in form and substance satisfactory to Cricket
in lieu thereof within ten (10) Business Days of Vendor’s receipt of notice of
such filing. If any such lien is filed or otherwise imposed, and Vendor does not
cause such lien to be released and discharged forthwith, or file a bond in lieu
thereof, then, without limiting any Company’s available remedies, any Purchaser
has the right, but not the obligation, to pay all sums necessary to obtain such
release and discharge or otherwise cause the lien to be removed or bonded to
such Purchaser’s satisfaction, and to retain such funds from any payment then
due or thereafter to become due to Vendor.
          (c) Cricket and each other Company reserves the right to post or place
within any System notices of non-responsibility or to do any other act required
by Applicable Law, to exempt such Company from any liability to third parties by
reason of any work or improvements to be performed or furnished hereunder;
provided that failure by any such Company to do so shall not release or
discharge Vendor from any of its obligations hereunder.
          2.6 Duty To Inform Itself Fully; Waiver of Defense. Each party shall
be deemed to have notice of and to have fully examined and approved the
Specifications, the Exhibits and all other documents referred to herein, and all
drawings, specifications, schedules, terms and conditions of this Agreement,
regulations and other information in relation to this Agreement or any
amendments, modifications or supplements thereto at all times on or after the
Effective Date and to have fully examined, understood and satisfied itself as to
all information of which it is aware and which is relevant as to the risks,
contingencies and other circumstances which could affect this Agreement and in
particular the Installation of any System or any part thereof.
          2.7 Joint Ventures and Designated Entities. Any Company may from time
to time invest in or provide management services to joint ventures and other
third parties that hold licenses from the FCC or that are engaged in the
build-out or operation of wireless systems (such third parties, including other
entities that qualify as a “Designated Entity,” “Entrepreneur,” Small Business”
or “Very Small Business” under FCC Rules, being “Related Entities”). Vendor
agrees, at Cricket’s request, to promptly enter into one or more agreements with
each Related Entity for the provision of equipment, software and services to
such Related Entity on substantially the same terms and conditions as set forth
in this Agreement, provided such Related Entity is not a competitor or an
affiliate of a competitor of Vendor in the business of manufacturing, installing
or selling telecommunication products to services providers.
     SECTION 3. PURCHASE ORDERS AND SCHEDULES
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

16



--------------------------------------------------------------------------------



 



          3.1 Purchase Orders. All Purchase Orders under this Agreement shall be
submitted by a Purchaser. Each Purchaser may deliver Purchase Orders to Vendor
at any time and from time to time during the Term. Such Purchase Orders shall be
sent to Vendor either by certified mail, electronic transmission or another
mutually acceptable manner. Purchaser and Vendor agree to use electronic data
interchange to the maximum extent reasonably possible. For any Purchase Order
sent by mail the following address shall be used:
Lucent Technologies Inc.
Attention — Order Management
800 Northpoint Parkway
Alpharetta, GA 30005
As of the Effective Date of this Agreement, Order Management contacts located at
800 Northpoint Parkway are [***]. Both are located at 800 Northpoint Parkway in
Alpharetta, GA 30005.
All Purchase Orders shall be governed by the terms and conditions of this
Agreement, unless otherwise agreed by the parties in writing. Each Purchase
Order shall reference this Agreement and specify, in reasonable detail, the
Products, Services or other items of Work to be provided by Vendor. All Purchase
Orders shall be deemed to incorporate and be subject to the terms and conditions
of this Agreement unless otherwise agreed in writing. All Purchase Orders,
including electronic orders, shall contain the information necessary for Vendor
to fulfill the order. Vendor shall use commercially reasonable efforts to comply
with all purchasing requirements set forth in Exhibit C. No provision or data on
any Purchase Order or any Vendor order acknowledgment, or contained in any
documents attached to or referenced in the Purchase Order or order
acknowledgment or any subordinate document (such as shipping releases), which is
inconsistent with the terms of this Agreement shall be binding, except data
necessary for Vendor to fill the order.
          3.2 Delivery under the Agreement. Vendor shall complete the Work
specified in each Purchase Order in accordance with the terms and conditions of
this Agreement.
          3.3 Order Acceptance. All Purchase Orders shall be subject to Vendor’s
acceptance, provided that (a) Vendor may not reject any Purchase Orders placed
in accordance with the terms of this Agreement and the agreed upon lead times
for Products, and (b) any Purchase Order issued by a Purchaser and not properly
rejected in writing within ten (10) Business Days of the transmission of such
Purchase Order to Vendor shall be deemed accepted by Vendor. Electronic Purchase
Orders shall be binding on the
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions


Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

17



--------------------------------------------------------------------------------



 



submitting Purchaser and Vendor notwithstanding the absence of a signature,
provided that the parties have implemented a mutually acceptable electronic
order process and such orders deemed to be binding have been issued by a
Purchaser and accepted by Vendor in accordance with the process agreed upon by
the parties. Notwithstanding anything contained herein, should Purchaser
consistently be in breach of the payment provisions or other material aspects of
this Agreement, and such breach has not been cured within a reasonable cure
period; Vendor may place Purchase Orders previously accepted on hold and/or
reject Purchase Orders. Vendor will use commercially reasonable judgment in
exercising this right.
          Changes made by a Purchaser to an accepted Purchase Order that affect
Vendor’s ability to meet its obligations under the Purchase Order, any price,
shipment date, or completion date quoted by Vendor with respect to such Purchase
Order is subject to change and shall be addressed pursuant to the Change Order
provisions below in Section 9.
          3.4 Forecasts. Purchaser shall provide to Vendor periodic (as mutually
agreed to) forecasts of Purchaser’s projected Product and Services needs. If the
quantities ordered are more than 25% greater than forecast quantities when
viewed on a monthly basis by Product mix, Vendor shall be permitted a reasonable
extension of time to fulfill such orders and in such event [***] shall not
apply.
          3.5 Inventory Control and Bar-coding. Vendor shall, at no additional
charge, pack and mark shipping containers in accordance with its standard
practices for domestic shipments. Vendor shall (a) enclose a packing memorandum
with each shipment and, if the shipment contains more than one package, identify
the package containing the memorandum, and (b) mark Products as applicable for
identification in accordance with Vendor’s marking specifications (for example,
model/serial number and month, year of manufacture).
          3.6 Purchase Money Security Interest. Each Purchaser hereby grants to
Vendor a purchase money security interest (“PMSI”) on and in each item of
Equipment purchased by such Purchaser from Vendor hereunder until such time as
Vendor receives payment in full in accordance with this Agreement for such
Equipment. Accordingly, the applicable PMSI and all related liens on a given
item of Equipment purchased hereunder shall be deemed automatically released in
full by Vendor upon Vendor’s receipt of payment for such item of Equipment, and
no PMSI shall attach to any item of Equipment purchased hereunder for which
Vendor has received full payment in advance. Vendor shall, at Vendor’s expenses
execute, deliver and file any documents, instruments and certificates reasonably
requested by any Purchaser in order to evidence the release of the PMSI and the
removal of any related liens.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

18



--------------------------------------------------------------------------------



 



          3.7 Conveyance of Equipment. Vendor acknowledges and agrees that (a) a
Purchaser may, and each other Company may sell, transfer, assign, lease,
transfer licenses, or convey (“Convey” or “Conveyance”) Products to any of such
Purchaser’s Affiliates, with the transfer of any RTU License being subject to
the terms of Section 11.4 hereof, and (b) any owner of any used Equipment may
Convey such Equipment to any third party.
     SECTION 4 SUBCONTRACTORS
          4.1 Subcontractors. Vendor may subcontract any portion of its
obligations under this Agreement, but no such subcontract shall relieve Vendor
from primary responsibility and liability for the performance of Vendor’s
covenants and obligations under this Agreement. Regardless of whether or not
Vendor obtains approval with respect to use of a Subcontractor or whether Vendor
uses a Subcontractor recommended by other party hereunder, use by Vendor of a
Subcontractor shall not, under any circumstances: (i) give rise to any claim by
Vendor against any Company if such Subcontractor breaches its subcontract or
contract with Vendor; (ii) give rise to any claim by such Subcontractor against
any Company; (iii) create any contractual obligation by any Company to the
Subcontractor; (iv) give rise to a waiver by the Purchaser of its rights to
reject any Defects or Deficiencies or Defective Work; or (v) in any way release
Vendor from being solely responsible for the Work to be performed under this
Agreement.
          4.2 Vendor’s Liability. Vendor is responsible for all of its
obligations under this Agreement, including the Work, regardless of whether a
subcontract or supply agreement is made or whether Vendor relies upon any
Subcontractor to any extent, unless such reliance was on a Company
Subcontractor. Vendor’s use of Subcontractors for any of the Work shall in no
way increase Vendor’s rights or diminish Vendor’s liabilities under this
Agreement, and in all events, except as otherwise expressly provided for herein,
Vendor’s rights and liabilities hereunder shall be as though Vendor had itself
performed such Work. Vendor shall be liable for any delays caused by any
Subcontractor as if such delays were caused by Vendor.
          4.3 No Effect of Inconsistent Terms in Subcontracts. The terms of this
Agreement shall in all events be binding upon Vendor and Companies regardless of
and without regard to the existence of any inconsistent terms in any agreement
between Vendor and any Vendor Subcontractor or whether or not and without regard
to the fact that any other party hereunder may have directly or indirectly had
notice of any such inconsistent term.
          4.4 Assignability of Subcontracts to Cricket. Upon written request by
Cricket, Vendor shall use commercially reasonable efforts to have specific
agreements between Vendor and a Vendor Subcontractor executed specifically for
Work and/or services to be performed by such Vendor Subcontractor on behalf of
Vendor in support of this Agreement between Vendor and Cricket to contain a
provision stating that, in the event that
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

19



--------------------------------------------------------------------------------



 



Vendor is terminated for cause, abandonment of this Agreement or material
breach, (i) such Vendor Subcontractor shall continue its portion of the Work as
agreed upon in the agreement between Vendor and such Vendor Subcontractor and as
may be agreed upon by Cricket and such Vendor Subcontractor; (ii) such agreement
may be assumed without penalty to Cricket and, iii) in order to create security
interests, may be assigned by Cricket to third parties designated by Cricket, in
either case, at the option of Cricket and for the same price and under the same
terms and conditions as originally specified in such Subcontractor’s agreement
with Vendor.
          4.5 Removal of Subcontractor or Subcontractor’s Personnel. Cricket has
the right at any time to request removal of a Subcontractor or any of a
Subcontractor’s personnel from Work on the System upon reasonable grounds and
reasonable prior notice to Vendor. Such request (a “Request for Removal”) shall
be in writing and shall specify Cricket’s reasoning therefor. Vendor promptly
shall issue a written response to any such Request for Removal, specifying the
reasoning for its disagreement or agreement, as the case may be, with the
reasoning contained in the Request for Removal. If the parties fail to agree,
this matter shall be handled in accordance with the dispute resolution
procedures in Section 21. The exercise of such right by Cricket shall have no
effect on the provisions of Sections 4.1 and 4.2.
          4.6 Subcontractor Insurance. Vendor shall require its Subcontractors
to obtain, maintain and keep in force, during the time they are engaged in
providing Products and Services hereunder, insurance coverage as set forth on
Exhibit E-2 (provided that the maintenance of any such Subcontractor insurance
shall not relieve Vendor of its other obligations pursuant to this Agreement).
Vendor shall, upon Cricket’s request, furnish Cricket with evidence of such
insurance in form and substance reasonably satisfactory to Cricket.
          4.7 Review and Approval not Relief of Vendor Liability. No inspection,
review or approval by any Company permitted under this Agreement of any portion
of the Work shall relieve Vendor of any duties, liabilities or obligations under
this Agreement, but nothing contained in this Section shall be deemed a bar of
any waiver given to Vendor pursuant to and in accordance with the terms of this
Agreement.
          4.8 Subcontractor Warranties. Except as otherwise expressly provided
in Section 16, all warranties of Vendor in this Agreement shall be deemed to
apply to all Services performed by any Subcontractor as though Vendor had itself
performed such Work.
          4.9 Payment of Subcontractors. Vendor shall make all payments that it
is contractually required to make to all Vendor Subcontractors (except in the
case of legitimate disputes between Vendor and any such Subcontractor arising
out of the agreement between Vendor and such Subcontractor) in accordance with
the respective agreements between Vendor and its Subcontractors such that no
Vendor Subcontractor shall be in a position to
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

20



--------------------------------------------------------------------------------



 



enforce any liens or other rights against any Company, the System, any Products
or any part thereof.
          4.10 Copies. Subject to any confidentiality obligations required by
third party providers, including Subcontractors, Vendor will use its good faith,
reasonable efforts to provide Cricket with any and all relevant agreements,
understandings, subcontracts and other documents pertaining to the provision of
Products or Services by a Subcontractor which the Companies may reasonably
require in writing in order for them to be provided with the information
necessary to exercise any of their rights under this Agreement. Such request
must be made in writing pursuant to the Notices provisions of this Agreement.
          4.11 Benefit of Subcontracts. In addition to anything else provided
for in this Agreement, upon Cricket’s written request specific to any
third-party vendors of Vendor or Vendors Subcontractors, Vendor shall use
commercially reasonable means that allow Cricket to the following benefits and
rights of Vendor under its contracts with any applicable third-party vendors or
other Subcontractors: all rights to conduct in-house tests, to receive notice of
upgrades and enhancements and to purchase spare parts; provided however, that
Vendor shall maintain sole responsibility for all obligations and duties under
all such contracts and that Vendor will not be required to violate any terms in
existing agreements.
     SECTION 5. PRICES AND PAYMENT
          5.1 Prices. (a) The prices for the Products, Services and other items
of Work are set forth in Exhibit A — Pricing Summary Workbook and Pricing
Summary Notes. The prices for all Products, Services and Systems set forth in
the Exhibits include all features, functions and services required for the
proper functionality of such Products, Services and Systems in accordance with
the Specifications. Vendor shall provide orderable quotes to Purchaser based on
the configuration information provided by Purchaser. Such quotes shall be at the
prices set forth in the Exhibits, unless otherwise mutually agreed.
Notwithstanding any other provision of this Agreement, the prices, including all
pricing notes per Exhibit A are conditioned upon Purchaser meeting the Purchase
Commitments, as such are defined in Subsection 5.2 below.
          5.1.1 Functionally Accurate Quotes. To ensure the accuracy and
completeness of Vendor quotes, Vendor will provide “Functionally Accurate
Quotes”. To assist in this process, Purchaser will (i) participate (usually
telephonically) in a Functionally Accurate Quote preliminary meeting to discuss
the Purchaser-requested configurations, scope and responsibilities of the
parties for each quote, (ii) participate (usually telephonically) in a second
meeting to discuss a preliminary quote and a reasonable Customer Input
Questionnaire (CIQ), and (iii) accurately complete and provide the CIQ and any
other reasonably requested information to Vendor. Upon completion of the
proceeding, Vendor shall issue a Functionally Accurate Quote to
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

21



--------------------------------------------------------------------------------



 



Purchaser. Purchaser shall review all Functionally Accurate Quotes, prior to
Purchaser’s issuance of a corresponding Purchase Order. If Purchaser
subsequently places a Purchase Order with respect to such Functionally Accurate
Quote, and in connection with fulfilling such Purchase Order it is later
determined by Purchaser or Vendor that Products or Services were excluded that
otherwise would be required to achieve all the functionality set forth in such
Functionally Accurate Quote, then Vendor shall provide to Purchaser, at no
additional cost, all additional Products and Services that are not included in
such Purchase Order but that are necessary to achieve all of the functionalities
set forth in such Functionally Accurate Quote, provided Vendor, being in the
business of providing said Products and Services for its telecommunications
customers, should have known such Products and/or Services would be required in
order to produce a Functionally Accurate Quote.
Purchaser shall use commercially reasonable judgment with respect to the
frequency of requesting use of the Functionally Accurate Quote process.
          5.2 Purchase Commitments.
          5.2.1 AWS Commitment. Cricket agrees that on or prior to the third
(3rd) anniversary of the Effective Date of this Agreement (as extended pursuant
to Section 5.2.5, with such date, as may be extended, being the “AWS
Satisfaction Date”), Purchasers, in the aggregate, will place Purchase Orders to
purchase AWS Initial Systems with an aggregate Net Purchase Order Value of not
less than ninety-five million seven hundred fifty thousand dollars ($95,750,000)
(such commitment, subject to reduction pursuant to Section 5.2.5, being the “AWS
Commitment”). Vendor agrees that any Expansions purchased by Purchasers will
also be counted towards fulfillment of such AWS Commitment. In the event that
the AWS Commitment is not satisfied on or prior to the AWS Satisfaction Date,
Vendor will be entitled to invoice Cricket for certain incentives, in accordance
with the calculations in Exhibit A.
          5.2.2 Technology Evolution Commitment. Cricket agrees that on or prior
to the third (3rd) anniversary of the Effective Date of this Agreement,
Purchasers, in the aggregate, will place Purchase Orders with an aggregate Net
Purchase Order Value of not less than thirty million seven hundred thousand
dollars ($30,700,000) to purchase Technology Evolution for Existing Markets and
the [***] products for any Markets (the “Technology Evolution Commitment”).
Purchases of Services will not be counted towards fulfillment of the Technology
Evolution Commitment. Additional Products may be added to the list of items
which will be included towards the satisfaction of the Technology Evolution
Commitment. In the event that the Technology Evolution Commitment is not
satisfied on or prior to the third (3rd) anniversary of the Effective Date of
this Agreement, Vendor will be entitled to invoice Cricket for certain
incentives, in accordance with the calculations in Exhibit A.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

22



--------------------------------------------------------------------------------



 



          5.2.3 Multiple Switch Markets. In the event that the Technology
Evolution Commitment is satisfied in full but [***] or more of the AWS
Commitment is not satisfied on or prior to the AWS Satisfaction Date, then
Vendor may invoice Cricket for [***] as described in Exhibit A. In the event
that the Technology Evolution Commitment is not satisfied in full on or prior to
the third (3rd) anniversary of the Effective Date of this Agreement, regardless
of the fulfillment of the AWS Commitment, then Vendor may invoice Cricket for
[***].
          5.2.4 Initial System versus Expansion Pricing. Notwithstanding
anything contained herein, all Purchase Order(s) issued by Purchaser on or prior
to the time of Commercial Launch of an Initial System, shall be at the Initial
System pricing per Exhibit A, including additional discounts, incentives and
earned credits, provided that (i) Purchaser does not subsequently cancel or
otherwise terminate such Purchase Order(s), unless such cancellation or
termination is pursuant to Subsection 22.2 “Vendor Events of Default,” and
(ii) if such Purchase Orders contain delivery dates for Products beyond [***]
after Commercial Launch of such Initial System, then those Products with
delivery dates beyond [***] after Commercial Launch of such Initial System shall
not be eligible for Initial System pricing per Exhibit A. All Products for which
a Purchase Order has not been issued by Purchaser on or prior to the time of
Commercial Launch of an Initial System or which fall under (i) or (ii) above,
shall be considered for all purposes of this Agreement, including without
limitation pricing, to be Expansions.
          5.2.5 Spectrum Clearing Considerations. Should delays occur in
existing spectrum being cleared, which delays are caused by governmental
agencies or third-party owners or licensees of the existing spectrum, that
prevent Purchaser from satisfying the AWS Commitment by the third (3rd)
anniversary of the Effective Date of this Agreement, Vendor will extend such
time period for Purchaser to satisfy the AWS Commitment by an additional two (2)
years or such other extension as may be mutually agreed to by Cricket and
Vendor. During the extension period (the 4th or 5th year of this Agreement)
should spectrum be cleared, Company shall take prompt action (within the longer
of (i) the five (5) year period, (ii) eighteen (18) months after such spectrum
is cleared, or (iii) as reasonably required to complete the build-out of the New
Markets otherwise delayed, provided such delays are not solely related to the
actions or inactions of Company) to build out New Markets otherwise delayed due
to delays caused by governmental agencies or third-party owners or licensees of
the existing spectrum. Notwithstanding the preceding, should spectrum not be
cleared for specific New Markets solely due to delays caused by governmental
agencies or third-party owners or licensees of the existing spectrum by the
fifth (5th) anniversary of the Effective Date of this Agreement, Purchaser shall
[***]. The Technology Evolution Commitment shall not be affected by any delays
in spectrum clearing described in this Subsection 5.2.5.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

23



--------------------------------------------------------------------------------



 



          5.2.6 Market Protection. No Company that (i) owns or operates Existing
Markets, or (ii) will own or operate New Markets built out under this Agreement,
shall during the Term of this Agreement, including any extension thereof,
replace Vendor’s Products for which Purchaser has previously issued Purchase
Orders to Vendor with any of Vendor’s competitors’ products, without first
providing Vendor a first right to meet such Company’s requirements with an offer
to provide Products and Services with equivalent functionality and economic
value compared to that of Vendor’s competitors’ products.
          5.2.7 Additional Service Opportunities. Cricket and Vendor acknowledge
that Cricket will award to Vendor under a separate agreement a limited number of
Sites for which Vendor shall perform Site development services in order to prove
Vendor’s competencies. Upon Cricket’s acceptance of the notice of completion for
the last of the limited Sites, Vendor shall be considered a qualified Site
development contractor. Then, subject to competitive services pricing, terms,
and availability of qualified Vendor resources, Purchaser shall award to Vendor
under a separate agreement, as mutually agreed to by the parties, Site
development services valued at [***].
          5.2.8 BHCA Program Modification. The parties agree that any Busy Hour
Call Attempt (“BHCA”) RTU License fees due under Section 11 of Amendment No. 2
of the Previous Agreement are hereby made subject to recalculation pursuant to
the terms set forth in this Agreement. [***].
          5.3 Taxes. Purchaser shall be liable for and shall pay either to the
proper taxing authority or reimburse Vendor, as required for all state and local
sales and use taxes or other similar transfer taxes in the nature of sales or
use taxes (“Taxes”) add back and pursuant to state law, plus any interest and
penalties thereon, attributable to purchases of Products and Services under the
Agreement; provided, however, that to the extent any penalties related to
delinquent taxes arise solely as a result of Vendor’s failure to collect and
remit the taxes from Purchaser on a timely basis, and such failure was not a
result of any request in writing by Purchaser to Vendor not to collect the taxes
for any reason, Purchaser shall not be liable for such penalties but shall at
all times remain liable for the underlying tax and interest accrued thereon
except if Purchaser has made payment to Vendor for the invoiced sales tax and
Vendor does not remit to the Governmental Entity. Vendor shall bill such tax
related amounts to Purchaser separately stating the amount on the applicable
invoice. Vendor shall not bill to or otherwise attempt to collect from Purchaser
any tax, interest and penalties with respect to which Purchaser has provided
Vendor with an exemption certificate prepared in accordance with applicable law
or a direct pay permit validly issued by a taxing authority. Purchaser and
Vendor agree to fully cooperate with each other as well as any Governmental
Entity in resolving any Tax
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

24



--------------------------------------------------------------------------------



 



issues that may arise. If the Purchaser shall pay Taxes to Vendor for which the
Vendor files and remits to a governmental taxing authority and Vendor later
receives a Tax credit from the taxing governmental authority with respect to
such Taxes, then the Vendor shall credit to the Purchaser in cash an amount
equal to such Tax credit. The amount of such credit will be applied against
future Vendor invoices after the assessment of normal Tax due on such invoice(s)
based on the invoiced amount prior to such Tax credit unless (i) this Agreement
will terminate or expire within sixty (60) days after such Tax credit accrues,
or (ii) no Purchaser has placed any Purchase Order within ninety (90) days prior
to the date such Tax credit accrues. In either event Vendor shall promptly
refund to Purchaser an amount in cash equal to such Tax credit.
          5.4 Invoicing and Payment. Payment for the Products and Services to be
supplied pursuant to this Agreement shall occur as follows (in each case
following the Purchaser’s receipt of an invoice by Vendor which shall properly
document, to the reasonable satisfaction of the Purchaser, all the items
included):
          (a) Products Ordered Requiring Vendor Installation. For all Products
ordered by Purchaser for which Vendor will i) perform Installation Services and
ii) first ship such Products to a Lucent staging center (“LSC”) prior to being
shipped to the final Site designated by Purchaser, Vendor shall invoice
Purchaser for such Products at the point in time when such Products are
delivered to the Site. Notwithstanding anything contained herein, provided such
Products are ready to ship to the Site and should the Site not be ready to
receive the Products for installation by the dates agreed to by the Parties due
to Purchaser, Purchaser’s Subcontractor, or other third party (other than third
parties performing services or providing products on behalf of Vendor) not
completing their respective obligations as to Site readiness (e.g. Site security
or other pre-installation requirements not being completed by the scheduled date
for installation) by the installation date agreed to by the Parties, then Vendor
may at its option, then invoice Purchaser for such Products based on the
scheduled installation date. Vendor will use commercially reasonable judgment in
exercising this option.
          (b) Products Ordered Not Requiring Vendor Installation. For all
Products ordered by Purchaser i) not requiring installation by Vendor or ii) not
first shipped to the LSC, but shipped directly to the Site or other Company
location, Vendor shall invoice Purchaser when such Products are delivered to the
Site.
          (c) Services Invoicing. All Services other than Recurring Services
shall be invoiced as such Services are completed, unless otherwise agreed to in
the governing statement of work for such Services. For purposes of Installation
and/or Integration related to an individual BTS or MSC, such Services will be
considered performed upon Vendor’s issuance of the Installation and Integration
Substantial Completion Certificate.
          (d) Recurring Services Invoicing. Recurring Services shall be invoiced
consistent with the provisions of the governing statement of work for such
Services, or, if
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

25



--------------------------------------------------------------------------------



 



there are no such governing provisions, shall be invoiced quarterly in advance
of the Services being performed.
          (e) Payment of Invoices. Each invoice shall be due and payable thirty
(30) days after receipt by the Purchaser of a true, accurate and complete
invoice, unless and to the extent the amount in question is disputed. If any
portion of an amount due to Vendor is subject to a bona fide dispute, the
Purchaser will pay to Vendor on or before the date such amount is due all
amounts not disputed. Delinquent payments are subject to a late payment charge
after thirty (30) days at the rate of one and one-half percent (1 1/2%) per
month, or portion thereof, of the amount due (but not to exceed the maximum
lawful rate). Any disputed items which are later determined to be valid are due
for payment based upon the original invoice date. No interest will be charged
during the period of time such item is in dispute, provided such disputed items
are for commercially valid reasons.
          5.5 No Payment in Event of Material Breach. Notwithstanding any other
provision herein to the contrary, no Purchaser shall have any obligation to make
any payment for any Work, where such Work may be related to a material breach
claim by Purchaser until and unless such breach is cured or waived in accordance
with the terms of this Agreement. In the event of any such dispute, such dispute
shall be decided pursuant to the provisions of Section 21 and any related
payment obligations shall be suspended until the dispute is resolved.
          5.6 Currency and Place of Payment. Payments under this Agreement shall
be made in US dollars and if such method of payment is acceptable to the
Purchaser, the Purchaser shall pay all amounts due Vendor hereunder using
Electronic Funds Transfer (“EFT”). EFT payments by a Purchaser shall be made to
such account as is designated by Vendor in writing.
          Customer will EFT funds to the following location:
J.P. Morgan Chase Bank
New York, New York
Lucent Technologies Inc.
ACCT. 910144-9099
ABA 021000021
     SECTION 6. SERVICES
          6.1 Transportation. Vendor shall arrange and provide for the
transportation and delivery of all the Products to be delivered pursuant to, and
in accordance with, each Purchase Order and the terms of this Agreement. Vendor
will be responsible for delivery of all Products to Purchaser’s initial
specified location. The costs of such transportation shall be pre-paid by Vendor
and invoiced to Purchaser as a separate line item (freight charges shall exclude
any recovery for Vendor insurance). In the event of any unusual Site selections
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

26



--------------------------------------------------------------------------------



 



or requirements which require transportation arrangements out of the ordinary
course having regard to normal industry standards and practices (such as crane
requirements, helicopter transportation requirements to a remote setting, etc.),
Vendor shall arrange, subject to the Purchaser’s prior approval, for such
exceptional transportation requirements from local staging facilities or
warehouse locations to the unusual Site. Vendor shall notify the Purchaser that
it believes, in good faith, that exceptional transportation arrangements are
necessary in the circumstances, and Vendor will consult with the Purchaser on an
approved course of action to complete delivery. The Purchaser shall be
responsible for all costs with respect to such exceptional transportation
requirements in excess of transportation costs applicable to a standard Site.
          6.2 Services. Vendor shall provide the Services ordered by a Purchaser
in accordance with the provisions of the Exhibits in respect of such Services.
The prices for each of the Services set forth in the Exhibits, including
supplemental statements of work, are specifically for those Services set forth
in the Exhibits except to the extent expressly excluded in the respective
Exhibit describing the Services. Should any Services required be neither
specifically included nor excluded from an Exhibit, the parties will work in
good faith to provide such Services in an equitable manner via a Change Order.
          6.3 No Interference. Vendor shall install all Equipment and build each
of the Systems so as to cause no unauthorized interference with or obstruction
to lands and thoroughfares or rights of way on or near which the installation
work may be performed. Vendor shall exercise every reasonable safeguard to avoid
damage to existing facilities, and if repairs or new construction are required
in order to replace facilities damaged by Vendor due to its negligence or
willful misconduct, such repairs or new construction shall be at Vendor’s sole
cost and expense. Vendor understands that many of the Sites may be co-located
with other RF transmission facilities and Vendor shall take all necessary
precautions and safety measures to ensure the safety of all of Vendor’s and
Vendor’s Subcontractors’ personnel at such Sites. Purchaser shall use its
reasonable best efforts to ensure that no other third parties employed or
engaged by Purchaser hinders or delays the Vendor in the performance of its
obligations hereunder, including the provision of Services. The parties will
address any such hindrance or delay pursuant to the change order process
outlined in this Agreement.
          Vendor represents and warrants that all Products furnished hereunder
shall comply, to the extent required, with the requirements of the Federal
Communication Commission’s Rules and Regulations (the “FCC Rules”) pertaining to
Commercial Mobile Radio Service providers and equipment manufacturers in effect
as of the date of delivery of such Product to the Purchaser, including Parts 24
and 27 of the FCC Rules. In addition, Vendor represents and warrants that each
Product furnished hereunder shall comply, to the extent required, with (i) the
requirements of Part 15 of the FCC Rules in effect as of the date of delivery of
such Product to the Purchaser and (ii) Part 20 of the FCC Rules in effect as of
the date of delivery of such Product to the Purchaser. Vendor makes no
undertaking with respect to the foregoing paragraph in relation to harmful
interference caused by (i)
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

27



--------------------------------------------------------------------------------



 



unauthorized installation, repair, modification or change or Products not
furnished by Vendor; (ii) Products being subject to misuse, neglect, accident or
abuse by other than Vendor; (iii) Products being used in a manner not in
accordance with the applicable operating instructions. Vendor assumes no
responsibility under this clause for items not specified or supplied by Vendor.
The foregoing warranties are collectively referred to as the “FCC Warranty”.
Vendor shall, when appropriate, have reasonable access to each Company’s
premises during normal business hours and at such other times as may be agreed
upon by the parties in order to enable Vendor to perform its obligations under
this Agreement. Vendor shall coordinate such access with the Company’s
designated representative prior to visiting such premises. Vendor agrees to
instruct its employees to comply with all site rules while on a Company’s
premises. The employees and agents of Vendor shall, while on any Company’s
premises, comply with all site rules and guidelines including, but not limited
to, where required by government regulations. No party shall require waivers or
releases of any personal rights from representatives of the other in connection
with visits to its premises, and no such releases or waivers shall be pleaded by
any party in any action or proceeding.
          For purposes of this Section, all references to “Company’s premises”
and other similar references shall be deemed to refer to any location where a
Site is to be located, which may include land or buildings owned or leased by
any Company. To the extent that a Company does not own the premises, Vendor’s
obligations to adhere to site rules and guidelines shall include, without
limitation, those rules and guidelines required by the owner, landlord or
property manager having care and control of such premises, which the Company has
provided to Vendor in advance of the commencement of the applicable Work
hereunder.
     SECTION 7. MANUALS, ENGINEERING DRAWINGS AND TRAINING
          7.1 Documentation. Vendor shall provide the Documentation listed in
Exhibit F. The Documentation shall be prepared in accordance with the relevant
Specifications. Operating Manuals with up-to-date drawings, specifications and
design sheets shall be available for the Training as set forth in Section 7.4.
Documentation will also include any building, room layout and environmental
requirements for the Equipment. Product “as built” documentation will not be
provided.
          7.2 Standards for Manuals. All Operating Manuals and Maintenance and
Instruction Manuals required to be provided by Vendor pursuant to this Agreement
shall be accurate, in the English language and shall be:
     (a) detailed and comprehensive and prepared in conformance with the
Specifications and generally accepted national standards of professional care,
skill,
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

28



--------------------------------------------------------------------------------



 



diligence and competence applicable to telecommunications and operation
practices for facilities similar to the Systems;
     (b) consistent with good quality industry operating practices for operating
wireless communications systems of similar size, type and design;
     (c) sufficient to enable the Companies to operate and maintain each System
on a continuous basis; and
     (d) prepared subject to the foregoing standards with the goal of achieving
operation of each System at the capacity, efficiency, reliability, safety and
maintainability levels contemplated by this Agreement and required by all
Applicable Laws and Applicable Permits.
          7.3 Equipment and Data. Vendor shall furnish all drawings,
specifications, specific design data, preliminary arrangements and outline
drawings of the Equipment and all other information as required in accordance
with this Agreement in sufficient detail to indicate that the Equipment and
fabricated materials to be supplied under this Agreement comply with the
Specifications.
          7.4 Training. As more fully described in Exhibit G, Vendor shall
provide to the Companies a training program with respect to all Products and
Services provided hereunder (collectively, the “Training”). Promptly upon
execution of this Agreement, Vendor shall establish a training coordinator,
whose responsibility shall be to work with Cricket to ensure that the Companies
receive the Training. Such coordinator (or his or her replacement) shall
continue in such assignment until the receipt of all of the Training required to
be provided. All Training shall be provided by Vendor in the United States
except as otherwise agreed to in writing by Cricket. .
          7.4.1 Training Incentives. At no additional charge, Vendor shall
provide to Purchaser for use by any Company person training days in accordance
with the following table:

              No. of CPOPs Covered         by Purchase Orders   Number of Person
Training Days
 
       
 
  [***]   [***]

          The first 125 training days will be made available upon execution of
this Agreement.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

29



--------------------------------------------------------------------------------



 



          7.5 Manuals and Training. The Training and the Documentation provided
in connection herewith, including, without limitation, all Documentation
provided in CD-ROM format and all documentation provided pursuant to
Sections 7.2, 7.3 and 7.4 shall be updated in reasonable quantities at no
additional cost to the Companies pursuant to and in accordance with all Product
upgrades or modifications applicable to any Work or any part thereof.
     SECTION 8. ACCEPTANCE PROCEDURES
          8.1 Acceptance Procedures With Respect to Initial Systems. Depending
upon the specific Products and Services to be furnished by Vendor, and those
tasks for which the Companies shall assume responsibility, the parties, directly
or through third-party vendors or other Subcontractors, as the case may be,
shall carry out the following procedures with respect to Initial Systems.
          (a) Factory Tests. Cricket may, at Cricket’s option and cost, be
present at factory testing of Products conducted by Vendor. Upon request, Vendor
shall give Cricket ten (10) Business Days advance notice of any such factory
testing relating to the types of Products or Services furnished by Vendor
hereunder. Vendor shall cooperate with Cricket to facilitate Cricket’s
observation of such tests. Regardless of whether or not Cricket observes any
factory testing, Vendor agrees to, within a reasonable period of time in view of
the nature and urgency of the request, upon written request by Cricket, provide
Cricket with copies of all documentation relating to factory testing of the
Product specified by Cricket, including without limitation copies of test
procedures, test results and FCC compliance certifications, provided such does
not require Vendor to violate any agreements with its supplier or
Subcontractors.
          (b) Installation and Integration Substantial Completion Certificate.
Upon completion of the Installation of a BTS and/or a MSC and the completion of
Integration activities in accordance with this Agreement, Vendor shall issue a
certificate for each BTS or MSC certifying that all Installation and Integration
activities specified in the Purchase Order specific to each BTS and MSC are
substantially complete (“Installation and Integration Substantial Completion
Certificate”). Such certificate shall be accompanied by a Punch List of all
incomplete items which items shall be completed by Vendor prior to Final
Acceptance. Such Installation and Integration Substantial Completion Certificate
shall be deemed accepted unless notified in writing by Cricket otherwise within
ten (10) calendar days of receipt.
          (c) Certificate of Substantial Completion. Upon completion of all
Installation and Integration with respect to the later of the last BTS and/or
MSC initially planned for an Initial System in accordance with this Agreement,
Vendor shall issue a Certificate of Substantial Completion with respect to such
Initial System, which shall be
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

30



--------------------------------------------------------------------------------



 



in the form of a checklist listing all Installation and Integration tests
performed and the results thereof, and shall be accompanied by a Punch List of
outstanding items (the “Certificate of Substantial Completion”). Upon its
reasonable satisfaction that the Certificate of Substantial Completion is
correct and complete, Cricket shall promptly (within ten (10) calendar days of
receipt) sign the Certificate of Substantial Completion or notify Vendor in
writing that Cricket has rejected the same and why. Should rejection not be
received in writing within the ten (10) calendar days, the Certificate of
Substantial Completion shall be deemed accepted. In no event (including in the
case when Commercial Launch has occurred) will Substantial Completion be deemed
achieved if less than [***] of planned BTS for an Initial System within a New
Market are covered by Installation and Integration Substantial Completion
Certificates and less than [***] of Cricket’s planned covered POPs for an
Initial System within a New Market have commercially acceptable coverage.
          (d) “Beta” Tests. Upon written notice to Vendor, Cricket shall be
entitled, in its sole discretion to conduct beta testing, and in connection
therewith Cricket shall be entitled to add appropriate items to the Punch List
prior to Final Acceptance.
          (e) Certificate of Final Acceptance. During the [***] period following
Substantial Completion (as extended as described below, the “Initial Period”),
Vendor shall complete all outstanding Punch List items and Cricket and Vendor
shall monitor the Initial System for outages and compliance with the
Specifications. In event that all Punch List items have been completed during
the Initial Period, all testing specified in Exhibit I has been satisfactorily
completed and there have been no Major Outages, then at the end of the Initial
Period Vendor shall issue a Certificate of Final Acceptance certifying the same.
Upon its reasonable satisfaction that the Certificate of Final Acceptance is
correct and complete, Cricket shall sign the Certificate of Final Acceptance. In
the event that a Major Outage occurs during the Initial Period, the Initial
Period shall be extended (an “Extension Period”) for an additional [***]. In the
event a Major Outage occurs during the Extension Period, the Initial Period
shall be further extended until [***]. Provided that Vendor has completed all
Punch List items and all other applicable requirements set forth in the
Exhibits, Cricket shall issue a Certificate of Final Acceptance not later than
the end of the Initial Period (as extended) after receipt of notice from Vendor
containing (i) a statement that Vendor has corrected the problem giving rise to
the Major Outage or Major Outages, and (ii) a description of the corrections
made. With respect to each Initial System, Cricket shall not be required to sign
the Certificate of Final Acceptance until all such Documentation has been so
delivered (and Final Acceptance shall not be deemed to have occurred earlier
than the date that is [***] Business Days prior to the date of delivery of such
Documentation). In addition to, and without limiting the requirements set forth
in the preceding sentence, the Operating Manuals and the Maintenance and
Instruction
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

31



--------------------------------------------------------------------------------



 



Manuals shall be submitted to Cricket in CD-ROM format (when available) in
addition to hard-copy volume format if so requested by Cricket.
          8.2 Acceptance Procedures With Respect to Expansions.
     (a) If Vendor provides Installation and/or Integration Services with
respect to Expansions, then upon completion of such Installation and/or
Integration Services, Vendor shall issue a notice of completion (“Notice of
Completion”). Company shall have a period of fifteen (15) calendar days from
receipt of such Notice of Completion in which to notify Vendor in writing if
such Expansions do not comply with the Specifications, or if such Services were
not performed according to normal industry standards and practices and in
accordance with Specifications. Such Expansions shall be deemed accepted by
Company at the end of such fifteen (15) day period, unless Company issues
written notification of Company’s rejection of such Expansions and/or Services.
     (b) If Vendor provides no Services with respect to Expansions, then Company
shall have fifteen (15) days after delivery of such Expansions to the Site
described in the relevant Purchase Order to inspect such Expansions and make
known any rejection of such Expansions. Should no written rejection of the
Expansions be given by Company within fifteen (15) days after delivery, the
Expansions shall be deemed accepted.
          8.3 Costs and Expenses. The costs and expenses of complying with all
acceptance procedures set forth above shall be borne by Vendor, provided that
Cricket or the Companies remain responsible for completing those items
identified in the Exhibits as their responsibility.
     SECTION 9. CHANGE ORDERS AND SCHEDULING
          9.1 Change Orders. The Purchaser has the right to request changes,
other revisions or modifications to any of its Purchase Orders or to the Work
(“Changes”), including but not limited to the Specifications, the manner of
performance of the Work or the timing of the completion of the Work. All Changes
shall be subject to the prior written consent of Vendor. All Changes shall be
documented in a written order (“Change Order”) which shall be executed by the
Purchaser and Vendor and shall contain any adjustments to pricing, Milestone or
other aspect of the Work as mutually agreed by the parties. Vendor shall
promptly notify the Purchaser of any such requested Changes which may materially
affect the operation or maintenance of any System or any part thereof. In the
event that the parties cannot agree on a Change Order within fifteen (15) days
of submission of a Change Order by the Purchaser to Vendor, the matter shall
then be referred to dispute resolution pursuant to Section 21. Nothing contained
in this Section is intended to limit Vendor’s right, from time to time, to make
suggestions for modifications to the Work or the Specifications, provided that
in any such event the Purchaser, in its sole and absolute discretion pursuant to
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

32



--------------------------------------------------------------------------------



 



the terms of this Agreement may refuse to make any such modification or
otherwise agree to issue a Change Order incorporating any such Vendor
suggestion.
          9.2 Cancellation. A Purchaser may at any time cancel, in whole or in
part, any Purchase Order or Change Order upon advance written notice to Vendor.
In the event of such cancellation, the Purchaser shall pay to Vendor
cancellation charges in accordance with Exhibit C.
     SECTION 10. DISCONTINUED PRODUCTS AND CONTINUING PRODUCT SUPPORT
          10.1 Notice of Discontinuation. During the Term of this Agreement,
and/or during the term of any maintenance and support agreement between Vendor
and Cricket (“Support Period”), Vendor shall provide Cricket not less than [***]
notice (the “Discontinued Product Notice”) before Vendor discontinues
manufacturing of or support for a Product (“Discontinued Products”). In respect
of Products manufactured by a third party vendor, the notice period may vary.
Where Vendor offers a product for sale that is equivalent in Form, Fit and
Function in accordance with and pursuant to the Specifications, the notification
period may vary but in no event shall be less than 180 days. In the case of each
Discontinued Product, described above Vendor shall for up to [***] from the date
of the Discontinued Product Notice, furnish Products (including, without
limitation, Software Releases) fully compatible with the relevant components
(including the Discontinued Product) within the System in which the Discontinued
Product resided at the time that a Product is discontinued; provided that,
nothing herein shall bar the Vendor from discontinuing individual items of
Products as provided in and pursuant to this Section. In the event that Vendor
discontinues a Product, Vendor will meet with Cricket and use reasonable, good
faith efforts to develop a mutually acceptable transition plan that takes into
account Cricket’s existing investment in the item scheduled for discontinuance.
          In addition to repairs provided for under any applicable Warranty,
Vendor shall offer repair Services and Spare Parts in accordance with Vendor’s
standard repair and repair parts practices and terms and conditions then in
effect, for all Products furnished pursuant to this Agreement. Such repair
Services and Spare Parts shall be available while Vendor is manufacturing or
stocking such Products or repair parts, but in no event less than [***] for all
Products after Cricket’s receipt of the Discontinued Product Notice (the
“Support Period”) on the same terms and conditions in effect at the time of
Cricket’s receipt of the Discontinued Product Notice.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

33



--------------------------------------------------------------------------------



 



          If during the Support Period Vendor fails to provide Spare Parts or
repair Services on terms and conditions in effect at the time of Cricket’s
receipt of the Discontinued Product Notice and a functionally equivalent
replacement has not been designated, Vendor shall, in addition to any other
right or remedy available to the Companies at law or in equity, provide Cricket,
at no additional charge to Cricket, upon request, with non-exclusive licenses
for Product manufacturing to the extent Vendor can grant such licenses, so that
Cricket will have sufficient information, ability and rights to have such
Discontinued Products manufactured, or obtain such repair Service or Spare Parts
from other sources.
          If Vendor discontinues the availability of a Product after that
Product’s Warranty Period, in addition to the rights of the Companies hereunder,
the Companies shall be afforded no less favorable treatment in terms of Vendor’s
or its Affiliates’ manufacturer’s discontinuation programs offered to Vendor’s
or its Affiliates’ other customers, when comparing the needs of like customers
and Vendor’s commitments pursuant to all agreements viewed collectively.
     SECTION 11. SOFTWARE
          11.1 RTU License. (a) Upon delivery of the Software, but subject to
payment of initial license fees, if any, in accordance with this Agreement, the
Companies are hereby granted a personal, transferable (subject to the terms of
this Agreement), non-exclusive, fully paid-up, multi-site (capability to move
Software from site to site within the United States and its territories) right
to use license for the Software (“RTU License”), to operate the applicable
Equipment, processor or product line for which the licenses to use the Software
are granted, or temporarily on any comparable replacement if any such Equipment,
processor or product line becomes inoperative.
          11.2 Companies’ Obligations. The Software, and all copies thereof made
by any Company, shall be treated by the Companies as trade secrets and
proprietary to Vendor, its Subcontractors or its suppliers, as appropriate and
Cricket shall, and shall ensure that each Company shall:
          (a) Utilize the Software solely in conjunction with the Products;
however, Vendor acknowledges that the Software shall be integrated and used
across interfaces with systems, equipment and software provided by other
suppliers and customers and Vendor expressly consents to such integration and
use. Vendor’s consent does not guarantee that such Software will interact with
any supplier or customers products, but will only perform for the purpose
originally intended pursuant to the Specifications and Documentation;
          (b) Ensure that all copies of the Software shall, upon any
reproduction by such Company authorized by Vendor and whether or not in the same
form or format as such
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

34



--------------------------------------------------------------------------------



 



Software, contain the same proprietary, confidentiality and copyright notices or
legends which appear on the Software provided pursuant hereto; and
          (c) Hold secret and not disclose the Software to any person, except to
such of its employees, and (i) contractors, agents or Affiliates that are
involved in the operation or management of a System or Products and need to have
access thereto to fulfill their duties in such capacity, or (ii) other Persons
who need to use such Software to permit integration of a System or Products with
systems and software of other suppliers and customers; or (iii) any Company or
any transferees, licensees or assignees of the Products pursuant to
Sections 3.7, 11.4 or 24.4; provided that, in addition to any other requirements
set forth in this Agreement, any Persons described in (i) or (ii) above will
have a written agreement of confidentiality with Company no less restrictive
than the form attached as Exhibit N-1.
          (d) When and if the Company determines that it no longer needs the
Software or if the Company’s license is canceled or terminated pursuant to the
terms of this Agreement, Cricket shall ensure such Company returns all copies of
such Software to the Vendor or follow reasonable written disposition
instructions provided by the Vendor. If the Vendor authorizes disposition by
erasure or destruction, the Company shall remove from the medium on which
Software resides all electronic evidence of the Software, both original and
derived, in such manner that prevents subsequent recovery of such original or
derived Software.
          (e) Company shall not copy Software embodied in firmware unless
otherwise specifically provided in this Agreement.
          (f) Not modify Software furnished by Vendor under this Agreement
except to the extent authorized by Vendor in writing.
          (g) Only use the Software in connection with the business operations
of the Companies or any transferee that has a right to use the Software pursuant
to this Section 11. The RTU License does not grant any Company any right to, and
no Company will, modify, decompile, reverse engineer, or disassemble, or in any
other manner decode Software furnished as object code for any reason, including
without limitation, to generate corresponding source code provided in each of
the Systems. Except as provided below, no license is granted to any Company to
use the Software outside of the United States and its territories.
          11.3 Backwards Compatibility. Vendor represents and warrants (the
“Software Backwards Compatibility Warranty”) that all Software will be Backwards
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

35



--------------------------------------------------------------------------------



 



Compatible. In the event that any Software supplied by Vendor does not provide
Backwards Compatibility, then Vendor shall [***]. The preceding warranty does
not apply, and Vendor will not be responsible for Backwards Compatibility, to
the extent that changes or requirements dictated by industry standards bodies
with respect to standards to which the Software must adhere prevent or cause the
Software not to be Backwards Compatible. As used here, “industry standards
bodies” means independent organizations who produce standards for communications
technologies, including (among others) the Alliance for Telecommunications
Industry Solutions, 3rd Generation Partnership Project, and the European
Telecommunications Standards Institute.
          11.4 Transfer and Relocation. Any Company may Convey any Product and
any RTU License for the Software furnished under this Agreement to any other
Company at any time without the consent of Vendor. In the event any Company
elects to transfer title of a Product to a third party, and where such Product
shall remain in place and be used for substantially the same purpose as used by
the transferring Company and where such third party resides in the United States
and is not a competitor of Vendor involved in the manufacture of communications
equipment, software or related services, the RTU License for the Software
furnished under this Agreement for use with such Product shall transfer to such
transferee, without the payment of any additional Software right to use fees by
the transferee, provided such transferor fees where not calculated on a per
subscriber, usage or other capacity limited basis, and provided that transferee
subscribes to Vendor’s Software support program calculated on the same basis as
that for the transferor. Upon such transfer the Companies shall not be released
from any of their obligations under the RTU License for such Product which arose
prior to the date of transfer, but shall be automatically released from all
obligations arising on or after the date of transfer. For example, if the RTU
License for the Software contains usage or per subscriber limits, or the
processor to be used by transferee requires additional memory or hard disk space
additional payments or purchases may be required to increase the license limits.
The following conditions shall apply to transfers and relocations pursuant to
this subsection 11.4:
     (a) The right to use such Software may be transferred only together with
Products with which the transferring Company has a right to use such Software,
and such right to use the Software shall continue to be limited to use with such
Products;
     (b) Before any such Software is transferred, the transferor shall notify
Vendor of such transfer and the transferee shall have agreed in writing (a copy
of which shall be provided to Vendor) to keep the Software in confidence and to
comply with the conditions respecting possession and use of Software as those
imposed on the transferring Company in this Contract;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

36



--------------------------------------------------------------------------------



 



     (c) The transferee shall have the same right to Software warranty and
Software maintenance for such Software as the transferor, provided the
transferee continues to pay the fees, including recurring fees, if any,
associated with such Software warranty or maintenance pursuant to this Contract;
and
     (d) In the event that any Company wishes to use the Software on Products
outside of the United States or to transfer Software to an Affiliate or an
unaffiliated third party transferee where such Product shall not remain in place
or be used for substantially the same purpose as used by the transferring
Company, Vendor shall not unreasonably withhold its consent to such use or
transfer, provided that the transferee, as the case may be, enters into an
appropriate license agreement with an Affiliate of Vendor carrying on business
in the territory in which the Software is to be located, on terms substantially
similar to the RTU License terms set forth herein, provided, however, that
Cricket acknowledges and agrees that support and maintenance obligations set
forth herein are only applicable for Software resident on Products located
within the United States. Support and maintenance Services offered by Vendor’s
Affiliates differs in various different territories, and will be subject to the
local practices maintained in such territory.
Except as otherwise provided in this Agreement, no Company or any successor to
the Company’s title in the Products shall have any right to transfer Software
furnished by Vendor under this Agreement without the consent of Vendor, which
consent shall not be unreasonably withheld. If a Company elects to transfer
Equipment purchased under this Agreement for which it does not under this
Agreement have the right to transfer related Software, Vendor agrees that upon
written request of Cricket, the transferring Company or the transferee of such
Equipment, Vendor shall not without reasonable cause fail to grant to the
transferee a license to use such Software with the Equipment, whether to be
located within the United States or elsewhere, upon payment of a relicensing fee
to the Vendor on commercially reasonable terms acceptable to Vendor.
          11.5 Termination and Survival. Company’s rights and obligations under
a RTU License shall survive the expiration or termination of this Agreement,
unless Company persistently and materially breaches its i) confidentiality
obligations, ii) payment obligations, or iii) other obligations, in each case
with respect to the RTU License granted hereunder; provided that, Vendor
provided written notice of such breach to Company and Company has a reasonable
time, and in no event less than thirty (30) days from the date of such notice,
to cure any such breach. In the event that Vendor does not receive any
applicable Annual Maintenance Fees that allow Company to receive Software
Updates or Software Upgrades to Software for which Company holds a RTU License,
then Vendor may terminate such maintenance or support with respect to the unpaid
fees only, but the RTU License for the last Software Release shall not
terminate. Any terminated rights related to non-payment of any Annual
Maintenance Fees or RTU License fees pursuant to this Section 11.5 shall be
immediately reinstated upon payment of all applicable unpaid RTU License fees or
Annual Maintenance Fees, as applicable. In no event other than as set forth in
this
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

37



--------------------------------------------------------------------------------



 



Section 11.5 may Vendor terminate the RTU License or any Company’s right to use
the Software. Notwithstanding any other provision of this Agreement, if there is
a dispute, pending final resolution of such dispute, all of Companies’ rights
under this Agreement shall continue in full force and effect, and Vendor will
not terminate the RTU License, and so long as Vendor continues to receive the
applicable Annual Maintenance Fees, Vendor will not terminate, suspend,
interrupt or delay maintenance and support of the Software. Subject to the first
sentence of this Section 11.5, upon termination or expiration of this Agreement
Company will have the right to continue its RTU license, including maintenance
and support services, on substantially the same terms and conditions, including
payment, as immediately prior to such termination or expiration.
          11.6 Access to Source Codes. Vendor covenants in the event that:
(i) Vendor becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition in bankruptcy or an involuntary petition
in bankruptcy is filed against Vendor, or ii) Vendor, a successor company, or
assignee discontinues maintenance and support for its most current release of
CDMA Software and such maintenance and support cannot be obtained from a third
party on reasonable commercial terms; and (iii) Vendor, a successor company, or
assignee releases CDMA Software Source Code to any customer either directly or
through an escrow arrangement, then Vendor agrees to release the CDMA Software
Source Code for Cricket’s licensed CDMA Software to Cricket upon Cricket’s
request. In such event, Vendor shall grant to Cricket a non-exclusive,
perpetual, fully-paid, royalty-free right and license to use, copy, modify,
compile or otherwise use, or have its contractors or agents use, copy, modify,
compile or otherwise use the CDMA Software Source Code on Cricket’s behalf
solely in connection with Cricket’s maintenance and support of the CDMA
Software, provided that Cricket, its Subcontractors and agents treat any such
released Source Code as Proprietary Information of Vendor.
          11.7 Ownership of Intellectual Property.
               11.7.1 Vendor shall own all forms of intellectual property rights
(including, but not limited to, patent, trade secret, copyright and mask rights)
pertaining to the Software, and shall have the right to file for or otherwise
secure and protect such rights. The foregoing notwithstanding, the parties
understand and agree that from time to time any Company may independently
devise, develop or otherwise create ideas or other concepts for services or new
products which are patentable or otherwise capable of receiving protection from
duplication. In such event, such Company shall have the right to apply for a
patent in accordance with applicable law (or assign its rights to any other
Company or any third party), provided, however, that notwithstanding this
Section, Vendor does not hereby relinquish or release any of its intellectual
property rights.
               11.7.2 All rights in any improvements, inventions, and
innovations made independently and solely by any Company or Companies without
the use of any intellectual property or Proprietary Information of the Vendor
shall vest in such Companies,
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

38



--------------------------------------------------------------------------------



 



and such Companies and their Affiliates shall have the right to exploit such
improvements, inventions, and innovations.
               11.7.3 All rights in any improvements, inventions and innovations
made independently and solely by Vendor without the use of any intellectual
property or Proprietary Information of any Company shall vest in Vendor, and
Vendor and its Affiliates shall have the right to exploit such improvements,
inventions and innovations.
     SECTION 12. SOFTWARE AND EQUIPMENT CHANGES
          12.1 Software Upgrades and Software Updates.
               12.1.1 Software Releases. During the Term or any extension
thereof, Vendor shall make available to each Company all Releases applicable to
Software for which such Company has obtained a RTU License at such times as they
become generally available to Vendor’s customers. Each Company shall also be
entitled to receive Optional Software Features at such time as they become
generally available to Vendor’s customers upon Purchaser’s payment of the
appropriate fees determined in accordance with Exhibit A. Cricket may elect to
purchase such Optional Software Features on a per feature basis, or purchase
annual buy-out rights on a per Market basis, permitting the Companies to select
those features it wishes to deploy in the relevant Market. During the Term,
Vendor will use commercially reasonable efforts to work jointly with the
Companies or the Companies’ third party equipment or service suppliers with
respect to the integration of such third party’s equipment or services with the
Products and System(s).
               12.1.2 Notice. Vendor shall give Cricket, or cause Cricket to be
given, not less than ninety (90) days prior written notice of the introduction
of any Software Release. In addition, on a biannual basis during the Term,
Vendor shall provide, or cause to be provided, to Cricket a forecast of future
Software Releases then currently being developed by or on behalf of Vendor.
The forecast of future software releases (“product roadmap”) is provided by
Vendor solely to inform Cricket of Vendor’s current plan of record for the
relevant product(s) and both parties to this contract hereby agree that such
information does not form a commitment of any kind on either party in relation
to this contract. The terms and conditions, including pricing, of any features
or functionalities that may be described in the product roadmap that are
ultimately released, made generally available, or provided under this or
subsequent agreements are subject to future negotiations and future agreement on
the terms and conditions which would govern any sale. There are no penalties,
liquidated damages or other remedies associated with changes to the product
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

39



--------------------------------------------------------------------------------



 



roadmap including cancellation of any specific feature or functionality or delay
in the timing of development [***].
               12.1.3 Installation, Testing and Maintenance. The Installation
and testing of the Software by Vendor and the acceptance thereof by Cricket
shall be performed in accordance with the criteria set forth in Exhibit I.
               12.1.4 Software Fixes. In the event that any Software supplied by
Vendor during the Term has the effect of preventing any Products, System or any
part thereof from satisfying, or performing in accordance with the
Specifications or the Exhibits or otherwise adversely affects the functionality
or features of any Products, System or any part thereof, then Vendor shall
promptly retrofit or take such other corrective action as may be necessary to
ensure that any Products, System or any such affected part, as modified to
include each Software Release, shall satisfy, and perform in accordance with,
the Specifications and the Exhibits and restore all pre-existing functionality
and features as well as provide any new features and functionality provided by
any of the foregoing modifications, in each case without any charge to any
Company. During the Warranty Period Company shall receive all Software Updates
at no additional charge; if out of Warranty, Company may receive such Software
Update or Software Upgrade at no additional charge provided i) Purchaser has
paid the applicable Annual Maintenance Fees and ii) when Company’s System is
operating on the Software Upgrade Release licensed to Company that is not more
than two Releases back from the then current Software Upgrade Release (i.e. if
Software Upgrade Release 8.0 is the most current Software Release available,
Company’s System must be operating on Software Upgrade Release 6.0 or higher at
all times.). Notwithstanding anything contained herein in this Section to the
contrary, each Company shall be responsible for the cost of any additional
Equipment required to accommodate additional capacity, memory or processing
requirements necessitated by any new Software feature or Optional Software
Feature which such Company elects to use (provided such use is optional without
losing the benefit of the Software Release) which are contained in any such
Software Release; provided, however, that such Company shall not be required to
pay for any additional Equipment required to accommodate additional capacity,
memory or processing requirements necessitated by implementation of a required
Software Release, whether or not such Software Release is issued as a
stand-alone release, or is contained within a separate Software Release. Such
additional Equipment shall be provided by Vendor to such Company without charge.
Company further understands that due to technological changes within the
industry, should Vendor’s future Software Upgrade Release require an Equipment
retrofit to accommodate such functionality provided in such optional future
Software Upgrade Release, then should Company desire such additional optional
functionality, then Company will pay a reasonable price for such optional
Equipment retrofit required to accommodate such optional features of such
optional
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

40



--------------------------------------------------------------------------------



 



Software Upgrade Release, including any Software Upgrade Release skipped (e.g.
Company is operating on Software Upgrade Release 6.0 and it is capable to skip
directly to Software Upgrade Release 8.0 because 8.0 is Backwards Compatible
with 6.0 and 7.0. ).
For the Term of the Agreement, all features and functionality mandated by any
regulatory authority will be provided by Vendor. Any Software directly
associated with a mandated feature will be provided to Purchaser as part of the
Annual Maintenance Fee and any specific Equipment required will be provided by
Vendor at fair market value.
          12.2 Equipment Upgrades and Equipment Updates.
               12.2.1 Equipment Updates. (a) During the Term or any extension
thereof, Equipment Updates will be provided to the Companies [***]. If requested
by a Purchaser, Equipment Upgrades must be provided by Vendor and the price
charged by Vendor shall comply with the prices contained in this Agreement,
unless otherwise mutually agreed to. If Vendor at any time issues an Equipment
Update, [***] included within the Equipment Combined Release, at which time
Company will pay [***] and provided such use by such Company of such Equipment
Upgrade is optional without losing the benefit of the Equipment Update.
               (b) (i) If Vendor issues a Product Change Notice after Equipment
has been shipped to a Purchaser, or where a modification to correct an error in
field documentation is to be introduced, Vendor will promptly notify Cricket of
such change through Vendor’s design change management system or another Vendor
notification procedure. If Vendor has engineered, furnished, or installed
Equipment which is subject to a Product Change Notice, Vendor will implement
corrective action, at its sole cost and expense, if such Product Change Notice
is announced within the longer of [***] from the date of shipment of that
Equipment, or [***], and subject to the reasonable review and acceptance of
Cricket at such times as Cricket reasonably determines that it needs to review
such Vendor decision, by either (A) modifying the Equipment at the Site;
(B) modifying the Equipment which has been returned to Vendor in accordance with
Vendor’s reasonable instructions pursuant to and in accordance with the terms of
this Agreement; or (C) replacing the Equipment requiring the change with
replacement Equipment for which such change has already been implemented. If
Vendor has not engineered the original Equipment application and as a result
thereof office records are not available to Vendor, Vendor will provide the
generic change information and associated parts for the Companies’ use in
implementing such change.
          (ii) In any of the instances described in clause (i) above, if Vendor
and Cricket agree that a Product or part thereof subject to such change is
readily returnable,
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

41



--------------------------------------------------------------------------------



 



without incurring any significant time or expense, the applicable Company, at
its expense, will remove and return such Product or part to Vendor’s designated
facility within the United States and Vendor, at its sole expense, will
implement such change (or replace it with a Product or part for which such
change has already been implemented) at its facility and return such changed (or
replacement) Product or part at its sole cost and expense to the Company’s
designated location within the United States. Any such reinstallation of
Products which were readily returnable will be performed by the applicable
Company at its sole expense, provided such reinstallation can be done by the
Company without incurring any significant time or expense. In all other
circumstances, Vendor shall provide such removal, repair and reinstallation
Services at its sole cost and expense.
          (iii) If the Owner does not make or permit the Vendor to make an
Equipment Update as stated above within a reasonable period which shall be a
period of time not less than [***] Certain information on this page has been
omitted and filed separately with the Commission. Confidential treatment has
been requested with respect to the omitted portions from the date of the Product
Change Notice, subsequent changes, repairs or replacements affected by the
failure to make such change may, at the Vendor’s option, be invoiced to the
Owner whether or not such subsequent change, repair or replacement is covered
under the warranty provided in this Agreement for such Equipment.
          (iv) If Vendor issues an Equipment Upgrade after a Product has been
shipped, Vendor will promptly notify Cricket of such change if it is being
offered to any of Vendor’s customers. The pricing for such Equipment Upgrades
will be as set forth in Exhibit A.
          (v) All notifications for Equipment Updates and Equipment Upgrades
provided by Vendor pursuant to the terms of this Agreement must contain the
following information: (A) a detailed description of the change; (B) the reason
for the change; (C) the effective date of the change; and (D) the implementation
schedule for such change, if appropriate.
               12.2.2 Notice. Vendor shall give, or shall cause to be given to,
Cricket not less than ninety (90) days prior written notice of the introduction
of any Equipment Upgrade or any Equipment Combined Release. In addition, on a
biannual basis during the Term, Vendor shall provide Cricket with a forecast of
future Equipment Upgrades to the Equipment or Equipment Combined Releases then
currently being developed by or on behalf of Vendor.
The forecast of future Equipment Upgrades or Equipment Combined Release
(“product roadmap) is provided by Vendor solely to inform Cricket of Vendor’s
current plan of record for the relevant product(s) and both parties to this
contract hereby agree that such information does not form a commitment of any
kind on either party in relation to this
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

42



--------------------------------------------------------------------------------



 



contract. The terms and conditions, including pricing, of any features or
functionalities that may be described in the product roadmap that are ultimately
released, made generally available, or provided under this or subsequent
agreements are subject to future negotiations and future agreement on the terms
and conditions which would govern any sale. There are no penalties, liquidated
damages or other remedies associated with changes to the product roadmap
including cancellation of any specific feature or functionality or delay in the
timing of development[***].
               12.2.3 Installation and Integration. The Installation and
Integration of the Equipment by Vendor, if so ordered by Purchaser shall be
performed in accordance with a mutually agreed upon statement of work specific
to such Equipment Update or Equipment Upgrade.
               12.2.4 Equipment Fixes. In the event that any Equipment Update or
Equipment Upgrade, directly or indirectly, supplied by Vendor during [***], or
[***], has the effect of preventing any Product, System or any part thereof from
satisfying, or performing in accordance with, the Specifications or otherwise
adversely affects the functionality, interoperability or features of any
Product, System, or any part thereof then Vendor shall [***] promptly retrofit
or take such other corrective action as may be necessary to assure that any
Product, System or any such affected part, as modified to include each such
Equipment Update and Equipment Upgrade, shall satisfy, and perform in accordance
with, the Specifications and restore all pre-existing functionality and features
as well as provide any features and functionality provided by any of the
foregoing modifications.
               12.2.5 Equipment Backwards Compatibility Warranty. Vendor
represents and warrants (the “Equipment Backwards Compatibility Warranty”) that
each Equipment Release will be Backwards Compatible, provided that it is
implemented within the specified time provided with each New Equipment Release
but such specified time shall be no less than a period of [***]. The preceding
warranty does not apply, and Vendor will not be responsible for Backwards
Compatibility, to the extent that changes or requirements dictated by industry
standards bodies with respect to standards to which the Equipment is required to
adhere prevent or cause the Software not to be Backwards Compatible. As used
here, “industry standards bodies” means independent organizations who produce
standards for communications technologies, including (among others) the Alliance
for Telecommunications Industry Solutions, 3rd Generation Partnership Project,
and the European Telecommunications Standards Institute.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

43



--------------------------------------------------------------------------------



 



          12.3 Notice of Developments.
               12.3.1 Vendor Developments. Vendor shall provide Cricket, or
cause to be provided to Cricket, through Cricket’s chief technical officer (or
in the absence of such officer, to Cricket’s chief executive officer), with
reasonable written notice of any Product developments, innovations or
technological advances (collectively “Vendor Developments”) relevant to the
Products or Systems simultaneous to giving such notice to any other customer or
otherwise making any such Vendor Development public provided that the Vendor
shall not be obligated to provide Cricket such notice before any other customer
if doing so would breach any contractual obligation to any other customer,
provided further that any such notice need not include any information
originated by another customer of Vendor which is proprietary to such other
customer of Vendor. For the purposes of this Section the term “Vendor” includes
Vendor and its Affiliates and subsidiaries.
               12.3.2 Participation in Testing. Cricket has the right, but not
the obligation, to witness or participate in any initial testing of Vendor
Developments; provided that any such initial testing of Vendor Developments
shall be subject to scheduling as reasonably determined by Vendor. Vendor shall
provide Cricket at least thirty (30) days’ prior written notice of its intent to
test any such Vendor Development and upon Cricket’s written request Vendor shall
allow Cricket to participate in such testing upon terms and in a testing
environment reasonably acceptable to the parties at such time. Such rights shall
not apply to a Vendor Development originated by another customer of Vendor which
includes information which is proprietary to such other customer.
               12.3.3 Quarterly Notices. Vendor shall make reasonable efforts to
collect and distribute on a quarterly basis a list of new Software bugs,
problems, fixes, etc., provided that Vendor shall not be required to distribute
confidential information of any other customer.
     SECTION 13. INTELLECTUAL PROPERTY
          13.1 Infringement. Vendor agrees that it shall defend, indemnify and
hold the Companies, and their respective officers, directors, employees,
affiliates, agents and assigns of each of the Companies (collectively, the
“Company Indemnified Parties”) harmless from and against any and all Losses
based on or arising from claims that the Products, the Work or any components
thereof infringe, misappropriate or violate any patent, trademark, copyright,
trade secret or other intellectual property right of any third party which is
enforceable in the United States or in any other territory where any Person is
permitted to deploy or use the Products under this Agreement (collectively,
“Intellectual Property Rights”), provided that the Company Indemnified Parties
involved shall cooperate, at Vendor’s expense, in all reasonable respects with
Vendor and its attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom. If a claim for Losses is to be made
by a party entitled to indemnification
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

44



--------------------------------------------------------------------------------



 



hereunder against Vendor, the party claiming such indemnification shall give
written notice (a “Claim Notice”) to Vendor as soon as reasonably practicable
after the party entitled to indemnification becomes aware of any fact, condition
or event which may give rise to Losses for which indemnification may be sought
under this Agreement, provided, however, no delay on the part of any Company
Indemnified Parties in notifying Vendor shall relieve Vendor from any obligation
hereunder unless (and then solely to the extent) Vendor is thereby prejudiced.
Notwithstanding the foregoing, the Company Indemnified Parties may, at their own
cost, participate in the investigation, trial and defense of such lawsuit or
action and any appeal arising therefrom; provided, however, that if Vendor
assumes the defense of such lawsuit, action or investigation and any appeals and
continues to pursue the defense of such lawsuit, action or investigation to
conclusion Vendor shall have sole control over the defense and settlement
negotiations thereof (subject to the provisions of this Section 13) and while
Vendor is defending such lawsuit, action or investigation Vendor shall not be
liable for any settlements entered into or expenses/costs incurred by any
Company without Vendor’s prior written approval. The parties shall cooperate
with each other in any notifications to insurers. If any lawsuit or enforcement
action is filed against any party entitled to the benefit of indemnity
hereunder, written notice thereof shall be given to Vendor as promptly as
reasonably practicable (and in any event within fifteen (15) calendar days after
the service of the citation or summons). Vendor shall be entitled, if it so
elects, (i) to defend such lawsuit or action, (ii) to employ and engage
attorneys of its own choice to handle and defend the same, at Vendor’s cost,
risk and expense, and (iii) to compromise or settle such Claim, which compromise
or settlement shall be made only with the written consent of the Company
Indemnified Parties involved (which may not be unreasonably withheld), unless
such compromise or settlement includes an unconditional release of any claims
against the Company Indemnified Parties, includes no restrictions on the
operations of the Company Indemnified Parties and admits no wrongdoing by any
Company Indemnified Parties in which event such written consent of the Company
Indemnified Parties shall not be required. If Vendor fails to assume the defense
of such Claim within fifteen (15) calendar days after receipt of the Claim
Notice, or assumes such defense but thereafter abandons such defense, the
Company Indemnified Parties against which such Claim has been asserted will
(upon delivering notice to such effect to Vendor) have the right to undertake,
at Vendor’s cost and expense, the defense, compromise or settlement of such
Claim on behalf of and for the account and risk of Vendor. In the event any
Company Indemnified Parties assume the defense of the Claim due to the Vendor’s
failure to assume the defense of such claim within fifteen (15) calendar days,
such Company Indemnified Parties will keep Vendor reasonably informed of the
progress of any such defense, compromise or settlement. Vendor shall be liable
for any settlement or compromise of any action effected pursuant to and in
accordance with this Agreement and for any final judgment (subject to any right
of appeal), and Vendor agrees to indemnify and hold harmless the Company
Indemnified Parties from and against any Losses by reason of such settlement or
judgment.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

45



--------------------------------------------------------------------------------



 



          13.2 Vendor’s Obligation to Cure. If in any such suit so defended, all
or any part of the Products or any component thereof is held to constitute an
infringement or violation of Intellectual Property Rights of others and its use
is enjoined, or if in respect of any claim of infringement or violation the
Vendor deems it advisable to do so, the Vendor shall at its sole cost, expense
and option take one or more of the following actions: (i) procure the right to
continue the use of the same for the Companies without interruption;
(ii) replace the same with non-infringing Products that meet the Specifications
in accordance with the terms of this Agreement (including, without limitation)
having equivalent performance and functionality); or (iii) modify said Products,
any System or any component thereof so as to be non-infringing, provided that
the Products, any System or any component thereof as modified meets all of the
Specifications in accordance with the terms of this Agreement (including,
without limitation) having equivalent performance and functionality). In the
event that Vendor is not able to cure the infringement pursuant to clause (i),
(ii) or (iii) in the immediately preceding sentence, in addition to the other
rights and remedies provided in this Section 13, Vendor shall, at Cricket’s
option, refund to each Purchaser the full purchase price paid by such Purchaser
for (x) such infringing Product or feature, and (y) refund a reasonable and
equitable proportionate amount of the full purchase price paid by such Purchaser
based on the limitation of all other Products and features that any Company is
unable to use to their full capacity as a result of the non-availability of such
infringing Product or feature, provided that with respect to clause (y) i) such
refund will take into account the cost benefit received by the Purchaser for
such Products and features prior to such Claim, and ii) provided that the
Company returns to Vendor such infringing Product or feature. Vendor shall, at
its expense, de-install and remove such infringing Products and features.
          13.3 Exclusions From Vendor’s Obligations. Vendor’s obligations under
this Section 13 shall not apply to any infringement or violation of Intellectual
Property Rights to the extent that such infringement or violation of
Intellectual Property Rights is caused by modification of the Products, any
System or any component thereof by any Company if such modification is neither
permitted under this Agreement nor authorized by Vendor or infringement that
arises solely from combination of the Products with other products not supplied,
installed, recommended or approved by Vendor, or that arises from adherence to
instructions to apply any Company’s trademark, trade name or other Company
identification to a Product. The Vendor’s obligation under this Section 13 shall
not extend to alleged infringements or violations that arise because the
Products provided by the Vendor are used in combination with other products
furnished by third parties and where any such combination was not installed,
recommended or approved by the Vendor.
Company shall indemnify the Vendor against all liabilities and costs, including
reasonable attorneys’ fees, for defense and settlement of any and all claims
against the Vendor to the extent that such claims for infringements or
violations of Intellectual Property Rights are based upon the actions of any
Company as described in this Section 13.3. In the event of any such claim,
Company shall have all the rights to defend, settle, and control the defense of
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

46



--------------------------------------------------------------------------------



 



such claim as would be applicable to Vendor under Section 13.1 if such claim was
a claim covered by Section 13.1.
          13.4 Infringement Related To OEM Equipment. In the event of an
infringement claim by a third party alleging infringement of patent, trademark,
copyright or violation of trade secrets or proprietary rights because of, or in
connection with, OEM Equipment furnished pursuant to this Agreement, then at
Cricket’s request, Vendor shall attempt to assign any of its indemnity rights
for such infringement claim to Cricket. If Vendor is unable to assign such
indemnity rights to Cricket, Vendor shall enforce its indemnity rights against
the applicable OEM Equipment supplier and pass through indemnity amounts to
which Vendor or the Companies are entitled, and in such event Cricket agrees to
comply with any commercially reasonable obligations required by the OEM
Equipment supplier in order for Vendor to enforce such rights.
     SECTION 14. [***]
[***]
[Four Pages Of Commercially Sensitive Information Omitted Pursuant To A
Confidential Treatment Request]
     SECTION 15. FORCE MAJEURE
          15.1 Excusable Delay. If the performance of this Agreement, or of any
obligation hereunder is prevented, restricted or interfered with by reason of
fires, labor disputes, embargoes, government ordinances or requirements, civil
or military authorities, acts of God or of the public enemy, acts or omissions
of carriers, inability to obtain necessary materials or services from supplier
due to no fault of Vendor, other causes beyond the reasonable control of the
party whose performance is affected (“Force Majeure”), then the party affected,
upon giving prompt notice to the non-affected party, shall be excused from such
performance on a day-for-day basis to the extent of such prevention,
restriction, or interference (and the non-affected party shall likewise be
excused from performance of its obligations on a day-for-day basis to the extent
the non-affected party’s obligations relate to the performance so prevented,
restricted or interfered with); provided that the party so affected shall use
reasonable efforts to avoid or remove such cause of non-performance and both
parties shall proceed to perform their obligations with dispatch whenever such
causes are removed or cease.
          15.2 Notification. The party claiming the benefit of excusable delay
hereunder shall (i) promptly notify the other party of the circumstances
creating the failure or delay and provide a statement of the impact of such
party’s failure or delay and (ii) use
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

47



--------------------------------------------------------------------------------



 



reasonable efforts to avoid or remove such causes of nonperformance, excusable
failure or delay.
          15.3 Negotiation. In the event of a Force Majeure which the party
claiming relief for such event has used commercially reasonable efforts to
resolve in accordance with the terms of this Agreement, upon the written request
of either party, the other party shall in good faith negotiate modifications, to
the extent reasonable and necessary, in scheduling and performance criteria in
order to reasonably address the impact of such Force Majeure.
     SECTION 16. WARRANTIES
          16.1 Products. Vendor warrants that, with respect to Products
installed by Vendor, for a period of [***] from the date of Substantial
Completion, [***], all Products furnished under this Agreement with respect to
such System will be free of Defects and Deficiencies and shall conform to the
applicable portions of the Specifications. With respect to third-party
manufactured products which are not embedded or integrated into Vendor’s
Products, Vendor shall furnish such products only on a pass-through warranty
basis; provided, however, that Vendor shall i) identify such Products if so
requested by Purchaser, and ii) assist Company in receiving warranty support for
such products. Except as noted in the A or B Exhibits, all Products referenced
in the A or B Exhibits qualify as Vendor-warranted Products. In addition, Vendor
makes no warranty with respect to defects related to Company’s database errors.
Moreover, no warranty is made that Software will run uninterrupted or
error-free.
          The Vendor’s obligations with respect to the Products shall be to
attempt first to repair or replace at no additional cost, any defective Product.
If, after using its commercially reasonable efforts to repair or replace such
Product and after consultation with and with the consent of Purchaser, which
consent shall not be unreasonably withheld, Vendor determines that it is unable
to repair, replace or otherwise correct such defect, Vendor shall provide a
credit or refund based on the original purchase price, and installation charges
if installed by Vendor. If, as a result of the Defect and Deficiency, the
Product fails to operate in accordance with the Specifications which causes the
System to fail to materially operate in accordance with its Specifications, a
refund shall be paid to the Company on account of the purchase price for the
total System, less a pro-rata discount calculated with regard to the period of
time during the Warranty Period that Company operated the System in Commercial
Service. In the event that Vendor pays a refund hereunder, Company shall return
such Products to Vendor at Vendor’s sole cost and expense. The Warranty Period
for all Products repaired, replaced or corrected shall be [***] from the date of
delivery of the repaired or replacement Product or (ii) or the unexpired term
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

48



--------------------------------------------------------------------------------



 



of the Warranty Period. The Warranty Period for Products purchased as spares or
any Product not installed by Vendor shall be [***] from shipment of such
Products.
     For those Products not readily returnable by Company, or where Company
cannot remove and reinstall the Products without incurring significant time and
expense, and where Vendor elects to repair or replace the Product, Vendor shall
repair or replace the Product at Company’s Site. In the event Vendor does the
repair work at Company’s site, Vendor shall be responsible for replacement of
cable and wire Products, and for reasonable Site restoration. If Vendor has
elected to repair or replace a defective Product, and the Product is readily
returnable by Company without incurring significant work or expense, Company is
responsible for removing and reinstalling the Products. Products returned for
repair or replacement will be accepted by Vendor only in accordance with its
instructions and procedures for such returns. The transportation expense
associated with returning such Product to Vendor shall be borne by Company.
Vendor shall pay the cost of transportation of the repaired or replacing Product
to the return destination designated by Company. Defective or nonconforming
Products or parts which are replaced hereunder shall become Vendor’s property.
Vendor may use either the same or functionally equivalent new, remanufactured,
reconditioned or refurbished Products or parts in the furnishing of repairs or
replacements under this Agreement, provided that such Products satisfy the
Specifications.
          16.2 Services Warranty. Vendor warrants that the Services shall be
performed (a) in a professional and workmanlike manner; (b) in accordance with
all applicable Specifications; (c) by adequate numbers of personnel that have
the skills, training and experience commensurate with their responsibilities in
connection with performance of the Services; and (d) in accordance with all
applicable laws and regulations. If Company notifies Vendor within the [***]
period commencing on the date of Vendor’s completion of the Service, Vendor
shall correct or re-perform any Services that do not conform to the warranty
specified in this Section 16.2 at no additional charge to Company. Vendor shall
submit for Company’s review and approval a plan for problem resolution (which
plan may include onsite Services).
          16.3 Additional Provisions for Software. [***]
          16.4 Warranty Claim Procedures. (a) If any Company claims a breach of
the Products and Services Warranty, it shall notify Vendor of the claimed breach
within a reasonable time after its determination that a breach has occurred. For
any Company claim of breach that may not be determined by Company until after
the Warranty Period, Company shall provide reasonable evidence showing that such
breach actually occurred during the Warranty Period. In the foregoing case, such
claim must be made within sixty
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

49



--------------------------------------------------------------------------------



 



(60) days of the end of the Warranty Period. The Company shall allow Vendor a
reasonable opportunity to inspect the Products, Services, or the System, as the
case may be, on-Site in order to effect the necessary repairs. The Vendor agrees
to commence Work pursuant to any Warranty as soon as practicable, but the Vendor
shall use reasonable efforts to commence such Work in no event later than [***]
after notification of any claim under any Warranty and to use commercially
reasonable efforts to cure such Defect and Deficiencies promptly. The foregoing
notwithstanding, in the event the Company reasonably determines that an
emergency situation exists, the Vendor shall use its commercially reasonable
efforts to ship Equipment (or components thereof) no later than [***] after
notification by the Company. If in an emergency warranty service situation, the
Company and/or the Vendor determines that due to the particular circumstances,
on-site technical assistance is necessary, the Vendor shall dispatch emergency
service personnel to the site. The Vendor agrees to commence Work on all
Products, Services, or any Defects and Deficiencies, as the case may be,
materially impairing service to subscribers, System performance, billing,
administration and/or maintenance as soon as practicable, but in no event later
than [***] after notification of such Defect, and the Vendor shall cure such
Defect as promptly as practicable.
          (b) Vendor shall respond to such warranty claims for warranty Services
in accordance with the procedures described in Subsection 16.4(a).
          16.5 Technical Assistance. Vendor shall maintain a technical
assistance center and shall have technical support available to the Companies in
accordance with the requirements set forth in Exhibit H.
          16.6 Scope of Warranties. Unless otherwise stated herein, the Products
and Services Warranty shall not apply to:
          16.6.1 defective conditions or nonconformities to the extent resulting
from the following, if not consistent with applicable Specifications:
unauthorized Company modifications, misuse, neglect, accident or abuse, improper
wiring, repairing, splicing, alteration, installation, storage or maintenance
failure of Company to apply previously applicable Vendor modifications or
corrections provided that such Vendor modifications or corrections were provided
by Vendor at no charge to such Company and that when provided, such Vendor
modifications or corrections comply with the Backwards Compatible requirements
set forth in this Agreement;
          16.6.2 any Products or Services damaged by accident or disaster,
including without limitation, fire, flood, wind, water, lightning or power
failure other
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

50



--------------------------------------------------------------------------------



 



than to the extent that any such Products or Services should in accordance with
the Specifications be able to withstand any such events; or
          16.6.3 non-integral items normally consumed in operation or which has
a normal life inherently shorter than the Warranty Period (e.g., fuses, lamps,
magnetic tape); or
          16.6.4 Equipment which have had their serial numbers or months and
year of manufacture removed or obliterated by any Company; or
          16.6.5 damages or defects resulting directly from third party
equipment, provided that this shall in no event limit the Vendor’s obligations
as to interoperability pursuant to the terms of this Contract; or
          16.6.6 failures or deficiencies in performance or optimization
resulting solely from changed environmental conditions, Cricket’s RF design,
Cricket optimization or unauthorized changes to the System by Company, or
changes not consented to by Company including, but not limited to, the growth of
trees and other foliage, the erection of buildings, and interference from third
party radio transmissions not otherwise engineered for by the Vendor;
except in each case when any such damage, defects, condition, alteration,
installation or maintenance are made, done or caused by Vendor or any of its
Subcontractors, their respective agents or employees.
          16.7 Third Party Warranties. Notwithstanding any other provisions of
this Agreement, if Vendor subcontracts for the manufacture of any part of a
System or Product or the performance of any of the Services to be provided
hereunder from a third party, the warranties given to Vendor by such third party
shall inure, to the extent permitted by law, to the benefit of the Companies,
and each Company shall first enforce such warranties directly with Vendor, and
if not satisfied, then to the extent allowed by law, Company may enforce such
rights directly with such third party. For items purchased by Vendor, but
neither manufactured for Vendor pursuant to Vendor’s specifications, or if
purchased by Vendor and not embedded into or becomes a subassembly of Vendor’s
Products (i.e. “Third Party Vendor Items”); Vendor will pass-through all such
warranties provided by such Third Party Vendor to Company. Vendor will act in
good faith to facilitate any such warranty claim for such Third Party Vendor
Items.
          16.8 Additional Sites. In the event that under the remedy provisions
of this Section 16 Vendor is required to provide additional Switch(es) or BTS’s
requiring additional Sites, the applicable Company shall be responsible for all
Site Acquisition
          16.9 EXCLUSIVE REMEDIES. THE FOREGOING PRODUCT AND SERVICES WARRANTY
AND REMEDIES ARE EXCLUSIVE FOR THE PURPOSES
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

51



--------------------------------------------------------------------------------



 



OF ANY BREACH BY VENDOR OF THE PRODUCTS AND SERVICES WARRANTY AND ARE IN LIEU OF
ALL OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, PROVIDED
HOWEVER THAT THE REMEDIES SET FORTH IN SECTIONS 14, 18 AND 22 SHALL NOT BE
AFFECTED
     SECTION 17. INSURANCE
     Vendor shall maintain insurance in accordance with the provisions set forth
in Exhibit E-1.Vendor shall cause its insurance carrier(s) to provide Cricket
with an annual certificate of insurance of such policy(ies), which shall name
Cricket as an additional insured, and shall provide Cricket with at least thirty
(30) days’ prior written notice of any suspension, reduction, or cancellation of
coverage. Vendor shall notify Cricket at least thirty (30) days in advance of
any material change in such insurance coverage including without limitation, any
change in the insurance carrier(s).
     SECTION 18. INDEMNIFICATION AND LIMITATION OF LIABILITY
          18.1 Indemnity. Subject to Section 18.3, (i) Vendor agrees to
indemnify, defend and hold harmless each Company and their respective directors,
officers, employees, agents, successors and assigns, and (ii) Cricket agrees and
shall cause each Company to indemnify, defend and hold harmless Vendor and its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns, from Losses and threatened Losses arising from, in the
case of each of the foregoing clauses (i) and (ii), in connection with, or based
on allegations of, any of the following:

  (a)   failure by the Person against whom indemnification is asserted to
observe or perform any duties or obligations to Subcontractors or any third
parties within the reasonable contemplation of this Agreement;     (b)   the
death or bodily injury of any agent, employee, customer, business invitee or any
other person caused by the negligence, willful misconduct or strict liability of
the Person against whom indemnification is asserted, its subcontractors or its
or their respective employees, contractors, agents or representatives; provided
that, no Company shall have any liability for any act or omission of Vendor or
any Vendor Subcontractor, and Vendor shall have no liability for any act or
omission of any Company or any Company Subcontractor;     (c)   the damage, loss
or destruction of any real or tangible personal property caused by the
negligence, willful misconduct or strict

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

52



--------------------------------------------------------------------------------



 



      liability of the Person against whom indemnification is asserted, its
subcontractors or its or their respective employees, contractors, agents or
representatives; provided that, no Company shall have any liability for any act
or omission of Vendor or any Vendor Subcontractor, and Vendor shall have no
liability for any act or omission of any Company or any Company Subcontractor;  
  (d)   any claim, demand, charge, action, cause of action or other proceeding
asserted against the Person seeking indemnification but arising out of or
resulting from an act or omission of the Person against whom indemnification is
asserted, its subcontractors or its or their respective employees, contractors,
agents or representatives in its or their respective capacities as an employer;
provided that, no Company shall have any liability for any act or omission of
Vendor or any Vendor Subcontractor, and Vendor shall have no liability for any
act or omission of any Company or any Company Subcontractor; and     (e)   any
breach or inaccuracy of any representation or warranty made by the Person
against whom indemnification is asserted in or pursuant to this Agreement and
any breach of any covenant or agreement made by the Person against whom
indemnification is asserted in or pursuant to this Agreement.

          18.2 Claim for Losses. If a Claim is to be made by a Person entitled
to indemnification hereunder, the Person claiming such indemnification shall
give a Claim Notice as soon as practicable after the Person entitled to
indemnification has knowledge of any event which may give rise to Losses for
which indemnification may be sought under this Agreement, provided, however, no
delay on the part of the Person seeking indemnification shall relieve the Person
against whom indemnification is sought from any obligation hereunder unless (and
then solely to the extent) such Person is thereby materially and actually
prejudiced. If any lawsuit or enforcement action is filed against any Person
entitled to the benefit of indemnity hereunder, written notice thereof shall be
given to the Person against whom indemnification is asserted as promptly as
practicable (and in any event within fifteen (15) calendar days after the
service of the citation or summons). The indemnifying Person shall be entitled,
if it so elects, (i) to defend such lawsuit or action, (ii) to employ and engage
attorneys of its own choice to handle and defend the same, at such Person’s
cost, risk and expense, and (iii) to compromise or settle such Claim, which
compromise or settlement shall be made only with the written consent of the
Person claiming such indemnification (which may not be unreasonably withheld),
unless such compromise or settlement (x) includes an unconditional release in
form and substance reasonably satisfactory to the indemnified Person from all
liability in respect of such Claim and (y) does not, in the reasonable judgment
of the indemnified Person, impose any burden, restraint, cost, liability, duty
or other obligation on or otherwise
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

53



--------------------------------------------------------------------------------



 



adversely affect or have the potential to adversely affect the Person claiming
indemnification, in which event such written consent shall not be required. If
the Person against whom indemnification is sought fails to assume the defense of
such Claim within fifteen (15) calendar days after receipt of the Claim Notice,
the Person claiming such indemnification against which such Claim has been
asserted will (upon delivering notice to such effect) have the right to
undertake, at the expense of the Person against whom indemnification is sought,
the defense, compromise or settlement of such Claim on behalf of and for the
account and risk of the Person against whom indemnification is sought. In the
event the Person claiming such indemnification assumes the defense of the Claim,
such Person will keep the Person against whom indemnification is asserted
reasonably informed of the progress of any such defense, compromise or
settlement. The indemnifying Person shall be liable for any settlement of any
action effected pursuant to and in accordance with this Agreement and for any
final judgment, and the Person against whom indemnification is asserted agrees
to indemnify and hold harmless the Person claiming indemnification from and
against any Losses by reason of such settlement or judgment.
          18.3 Limitation of Liability.
EXCEPT WITH RESPECT TO CRICKET’S GUARANTEE OF PAYMENT OWED BY A PURCHASER, THE
LIABILITY OF EACH COMPANY HEREUNDER SHALL BE SEVERAL AND NOT JOINT, AND NO
COMPANY SHALL HAVE ANY LIABILITY FOR ANY ACTS, OMISSIONS, BREACHES OR DEFAULTS
BY ANY OTHER COMPANY HEREUNDER. IN NO EVENT SHALL ANY PERSON AGAINST WHOM
INDEMNIFICATION IS ASSERTED BE LIABLE TO THE PERSON SEEKING INDEMNIFICATION FOR
SUCH PERSON’S SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS OR REVENUES.
THE ENTIRE LIABILITY OF VENDOR FOR ANY CLAIM, LOSS, DAMAGE OR EXPENSE OF OWNER
OR ANY OTHER ENTITY ARISING OUT OF THIS CONTRACT, OR THE USE OR PERFORMANCE OF
ANY PRODUCT OR SERVICE, WHETHER IN AN ACTION FOR OR ARISING OUT OF BREACH OF
CONTRACT OR TORT, INCLUDING NEGLIGENCE, INDEMNITY OR STRICT LIABILITY, SHALL BE
EXPRESSLY SET FORTH HEREIN AND AS FOLLOWS:

  1.   FOR INFRINGEMENT, THE REMEDIES SET FORTH IN SECTION 13;     2.   FOR THE
NON-PERFORMANCE OF PRODUCTS OR SERVICES DURING THE WARRANTY PERIOD, THE REMEDIES
SET FORTH IN THE APPLICABLE CLAUSE OF SECTIONS 14, 16 AND 22.2 (c) IF
APPLICABLE;

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

54



--------------------------------------------------------------------------------



 



  3.   FOR VENDOR’S OBLIGATION TO [***] OF THE AGGREGATE AMOUNT OF THE NET
PURCHASE ORDER VALUE OF ALL PURCHASE ORDERS WITH RESPECT TO ALL INITIAL SYSTEMS
ORDERED UNDER THIS AGREEMENT;; AND     4.   FOR EVERYTHING OTHER THAN AS SET
FORTH ABOVE, VENDOR’S TOTAL LIABILITY TO THE OWNER, WHETHER IN CONTRACT OR IN
TORT (INCLUDING BREACH OF WARRANTY, NEGLIGENCE AND STRICT LIABILITY) SHALL BE
LIMITED TO AN AMOUNT EQUAL TO [***] PERCENT ([***]%) OF THE AGGREGATE AMOUNT OF
THE NET PURCHASE ORDER VALUE OF ALL PURCHASE ORDERS ISSUED IN THE CALENDAR YEAR
IN WHICH THE CAUSE OF THE CLAIM OCCURRED.     5.   NOTWITHSTANDING ANY OTHER
PROVISION OF THIS CONTRACT, NEITHER PARTY, NOR THEIR AFFILIATES NOR THEIR
EMPLOYEES, DIRECTORS, OFFICERS AND SUPPLIERS SHALL BE LIABLE FOR THE OTHER
PARTY’S INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, REVENUES
OR SAVINGS ARISING OUT OF THIS CONTRACT OR THE USE OR PERFORMANCE OF ANY
PRODUCTS OR SERVICES OR, EXCEPT AS SET FORTH ABOVE, FOR DAMAGES IN EXCESS OF THE
AGGREGATE AMOUNT OF ALL PAYMENTS MADE TO THE VENDOR HEREUNDER. THIS CLAUSE SHALL
SURVIVE FAILURE OF AN EXCLUSIVE OR LIMITED REMEDY.

EXCEPT FOR OBLIGATIONS TO VENDOR WITH RESPECT TO PAYMENT FOR PRODUCTS AND
SERVICES, CRICKET OR ANY COMPANY’S ENTIRE LIABILITY TO VENDOR, WHETHER IN
CONTRACT OR TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) SHALL BE LIMITED TO
AN AMOUNT EQUAL TO TWENTY FIVE PERCENT OF THE AGGREGATE AMOUNT OF THE NET
PURCHASE ORDER VALUE OF ALL PURCHASE ORDERS ISSUED IN THE CALENDAR YEAR IN WHICH
THE CAUSE OF THE CLAIM OCCURRED.
     SECTION 19. REPRESENTATIONS AND WARRANTIES
          19.1 Representations and Warranties of Cricket. Cricket hereby
represents and warrants to Vendor as follows:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

55



--------------------------------------------------------------------------------



 



     19.1.1 Due Organization. Cricket is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in all jurisdictions in
which the transaction of its business in connection with the performance of its
obligations under this Agreement makes such qualification necessary or required.
          19.1.2 Due Authorization; Binding Obligation. Cricket has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement by Cricket have been duly authorized by all necessary
corporate action on the part of Cricket; this Agreement has been duly executed
and delivered by Cricket and is the valid and binding obligation of Cricket
enforceable in accordance with its terms, except as enforcement thereof may be
limited by or with respect to the following: (i) applicable insolvency,
moratorium, bankruptcy, fraudulent conveyance and other similar laws of general
application relating to or affecting the rights and remedies of creditors;
(ii) application of equitable principles (whether enforcement is sought in
proceedings in equity or at law); and (iii) provided the remedy of specific
enforcement or of injunctive relief is subject to the discretion of the court
before which any proceeding therefore may be brought.
          19.1.3 Non-Contravention. The execution, delivery and performance of
this Agreement by Cricket and the consummation of the transactions contemplated
hereby will not contravene its certificate of incorporation or by-laws and will
not conflict with or result in (i) a breach of or default under any material
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling applicable to it or by which it or any of its properties is bound or
affected, or (ii) a breach by Cricket of any Applicable Law.
          19.2 Representations and Warranties of Vendor. Vendor hereby
represents and warrants to Purchaser as follows:
          19.2.1 Due Organization. Vendor is a corporation duly incorporated,
validly existing and in good standing under the laws of the state of Delaware
and has all requisite corporate power and authority to own and operate its
business and properties and to carry on its business as such business is now
being conducted and is duly qualified to do business in all jurisdictions in
which the transaction of its business in connection with the performance of its
obligations under this Agreement makes such qualification necessary or required.
          19.2.2 Due Authorization; Binding Obligation. Vendor has full
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

56



--------------------------------------------------------------------------------



 



Agreement by Vendor have been duly authorized by all necessary corporate action
on the part of Vendor; this Agreement has been duly executed and delivered by
Vendor and is the valid and binding obligation of Vendor enforceable in
accordance with its terms, except as enforcement thereof may be limited by or
with respect to the following: (i) applicable insolvency, moratorium,
bankruptcy, fraudulent conveyance and other similar laws of general application
relating to or affecting the rights and remedies of creditors; (ii) application
of equitable principles (whether enforcement is sought in proceedings in equity
or at law); and (iii) provided the remedy of specific enforcement or of
injunctive relief is subject to the discretion of the court before which any
proceeding therefore may be brought.
          19.2.3 Non-Contravention. The execution, delivery and performance of
this Agreement by Vendor and the consummation of the transactions contemplated
hereby will not contravene its certificate of incorporation or by-laws and will
not conflict with or result in (i) a breach of or default under any material
indenture, mortgage, lease, agreement, instrument, judgment, decree, order or
ruling applicable to it or by which it or any of its properties is bound or
affected, or (ii) a breach by Vendor of any Applicable Law.
          19.2.4 Regulatory Approvals. All authorizations by, approvals or
orders by, consents of, notices to, filings with or other acts by or in respect
of any Governmental Entity or any other Person required in connection with the
execution, delivery and performance of this Agreement by Vendor have been
obtained or shall be obtained in due course.
          19.2.5. Intellectual Property. To the best of Vendor’s knowledge after
reasonable investigation, as of the Effective Date there are no actual claims or
threatened or actual suits in connection with patents or other Intellectual
Property Rights that could materially adversely affect Vendor’s ability to
perform its obligations under this Agreement or materially adversely affect
Company’s ability to use the Products in accordance with the Specifications.
          19.2.6 Requisite Knowledge. Vendor has all requisite knowledge,
know-how, skill, expertise and experience to satisfy its obligations in
accordance with the terms of this Agreement.
          19.2.7 Financial Capacity. Vendor has the financial, management and
manufacturing capacity and capabilities to satisfy its obligations in a timely
manner in accordance with the terms of this Agreement.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

57



--------------------------------------------------------------------------------



 



     SECTION 20. TITLE AND RISK OF LOSS
          Title to Equipment and risk of loss to Equipment and Software shall
pass from Vendor to the Purchaser upon delivery to the Purchaser’s designated
delivery location specified in the applicable Purchase Order, provided that
nothing in this Section shall relieve any Person from responsibility for loss or
damage resulting from the acts or omissions of such Person, its employees or
agents. For items first shipped to a LSC, delivery will be upon delivery to the
Site.
     SECTION 21. DISPUTE RESOLUTION
          21.1 Dispute Resolution. In the event any controversy, claim, dispute,
difference or misunderstanding between Purchaser, on the one hand, and Vendor,
on the other, arises out of or relates to this Agreement, any term or condition
hereof, any of the Work to be performed hereunder or in connection herewith,
Vendor and Cricket shall designate managers to meet and negotiate in good faith
in an attempt to amicably resolve such controversy, claim, dispute, difference
or misunderstanding in writing. Such managers shall meet for this purpose within
ten (10) Business Days, or such other time period mutually agreed to by the
Vendor and Cricket, after written notice from either party. If the Vendor and
Cricket are unable to resolve the controversy, claim, dispute, difference or
misunderstanding through good faith negotiations within ten (10) Business Days
after such meeting or meetings, Vendor and Cricket shall, within five
(5) Business Days after the expiration of such ten (10) Business Day period,
prepare a written position statement which summarizes the unresolved issues and
such Person’s proposed resolution. Such position statement shall be delivered by
Vendor to Cricket’s Chief Executive Officer and by Cricket to Vendor’s
corresponding officer or representative for resolution within (5) Business Days,
or such other time period mutually agreed to by Cricket and Vendor. To the
extent any Company seeks to enforce its rights hereunder, it shall use the same
procedures as set forth in this Section 21.1 for Cricket. In the event that any
dispute, controversy or claim which may arise between the parties hereto in
connection with this Agreement or any schedule or Exhibit attached hereto is not
resolved within the time periods specified in Section 21.1, each Party shall be
entitled to pursue any and all remedies that are available to it at law or in
equity.
          21.2 Tolling. All applicable statutes of limitation shall be tolled to
the extent permitted by Applicable Law while the dispute resolution procedures
specified in this Section are pending, and nothing herein shall be deemed to bar
any Company or Vendor from taking such action as such Company or Vendor may
reasonably deem to be required to effectuate such tolling.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

58



--------------------------------------------------------------------------------



 



     SECTION 22. TERMINATION AND EVENTS OF DEFAULT
          22.1 Termination by Cricket. Subject to Section 22.6 (“Continuing
Obligations”), Cricket may, at its sole option, terminate this Agreement, in its
entirety, for convenience upon thirty (30) days’ prior written notice at any
time without any penalty or payment obligation, except i) to the extent of any
unfulfilled Purchase Commitment and ii) subject to Purchase Order cancellation
charges pursuant to Exhibit C.
          22.2 Vendor Events of Default. The following events each constitute a
“Vendor Event of Default”:
          (a) Vendor (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
sixty (60) days of such involuntary filing, (ii) admits the material allegations
of any petition in bankruptcy filed against it, (iii) is adjudged bankrupt,
(iv) is unable generally to pay its debts as they mature, (v) makes a general
assignment for the benefit of its creditors, or if a receiver is appointed for
all or a substantial portion of its assets and is not discharged within sixty
(60) days after his appointment, or (vi) Vendor commences any proceeding for
relief from its creditors in any court under any state insolvency statutes; or
          (b) Vendor violates any Applicable Laws or Applicable Permits which
has a material adverse effect on the business, financial condition or operations
of any Company or on any Products or Systems (“Material Adverse Effect”); or
          (c) Vendor consistently allows material Defects or Deficiencies to
exist; or
          (d) Vendor fails to fulfill its obligations with respect to the
satisfaction, discharge or bonding of liens as set forth herein; or
          (e) Vendor abandons or ceases for a period in excess of thirty
(30) days its performance of the Work (except as a result of Force Majeure or a
casualty which is fully covered by insurance or as to which other provisions
reasonably acceptable to Cricket are being diligently pursued); or
          (f) Vendor assigns or subcontracts Work other than as provided for in
this Agreement which could reasonably be expected to result in a Material
Adverse Effect; or
          (g) Vendor misses any Guaranteed Substantial Completion Date due
solely to non or delayed performance by Vendor, for any System by a period in
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

59



--------------------------------------------------------------------------------



 



excess of one hundred-fifty (150) days; provided that such failure to achieve
such date was not caused by (i) a Force Majeure event or (ii) any act or
omission of any Company; or iii) any third party not having contract privity
with Vendor; or iv) any other event out of Vendor’s complete control; or
          (h) Vendor otherwise consistently and materially breaches any
provision of this Agreement.
     22.3 Remedies.
          (a) Cricket may terminate this Agreement and/or the Purchase
Commitments for a Vendor Event of Default within thirty (30) days after the
occurrence of any event described in Sections 22.2(a) and (b) above. Prior to
any termination pursuant to Section 22.2(c) through (h) above, Cricket shall
notify Vendor in writing of an event set forth in Section 22.2(c) through
22.2(h) above. If Vendor does not commence and use diligent efforts to cure such
event(s) within a commercially reasonable time period, which period shall not be
less than thirty (30) days of such notice, Cricket may terminate this Agreement
and/or the Purchase Commitments for a Vendor Event of Default.
          (b) In addition, Cricket may direct that Vendor assign its
Subcontractor agreements, if possible, to Cricket without any change of price or
conditions therein or penalty or payment therefor.
          22.4 Discontinuance of Work. Upon any notification of termination of
this Agreement by Cricket, Vendor shall immediately discontinue all of the Work
under all Purchase Orders (unless such notice of termination directs otherwise),
and, as more fully set forth in Section 22.3, deliver to Cricket copies of all
data, drawings, specifications, reports, estimates, summaries, and such other
information, and materials as may have been accumulated by Vendor in performing
the Work, whether completed or in process, which Vendor would otherwise have
been required to deliver pursuant to this Agreement. Furthermore, Vendor shall
assign, assemble and deliver to Cricket all related purchase orders and
Subcontractor agreements, if possible to assign.
          22.5 Payments. If Cricket terminates this Agreement, Vendor shall not
be entitled to receive further payment other than payments due and payable and
for Work performed as of the date of termination under this Agreement or any
then-current Order and not subject to dispute prior to such termination
(provided that any such disputed amounts shall be paid by such Purchaser when
and if such dispute is in fact resolved).
          22.6 Continuing Obligations. Termination of this Agreement for any
reason (i) shall not relieve any Person of its obligations with respect to the
confidentiality of the Proprietary Information as set forth in Section 24.18,
(ii) shall not relieve any Person of any obligation which applies to it and
which expressly or by implication survives termination, and (iii) except as
otherwise provided in any provision of this Agreement expressly limiting
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

60



--------------------------------------------------------------------------------



 




the liability of any Person, shall not relieve any Person of any obligations or
liabilities for loss or damage to any other Person arising out of or caused by
acts or omissions of such Person prior to the effectiveness of such termination
or arising out of its obligations as to portions of the Work already performed
or of obligations assumed by Vendor prior to the date of such termination.
          22.7 Vendor’s Right to Terminate. In addition to and without prejudice
to any other rights or remedies of the Vendor in this Agreement or at law or in
equity, Vendor shall have the option to terminate this Agreement without any
penalty or payment obligations, other than undisputed payment obligations
outstanding as of the date of any such termination pursuant to the terms of this
Agreement if:
          (a) Cricket (i) files a voluntary petition in bankruptcy or has an
involuntary petition in bankruptcy filed against it that is not dismissed within
sixty (60) days of such involuntary filing, (ii) admits the material allegations
of any petition in bankruptcy filed against it, (iii) is adjudged bankrupt,
(iv) makes a general assignment for the benefit of its creditors, or if a
receiver is appointed for all or a substantial portion of its assets and is not
discharged within sixty (60) days after his appointment, or (v) commences any
proceeding for relief from its creditors in any court under any state insolvency
statutes, and any such filing, proceeding, adjudication or assignment as
described herein above shall otherwise materially impair Cricket’s ability to
perform its obligations under this Agreement; or
          (b) a Purchaser fails to make payments of undisputed amounts due to
Vendor pursuant to the terms of this Agreement which are more than sixty
(60) days overdue, provided that such failure has continued for at least thirty
(30) days after Vendor has notified such Purchaser and Cricket of its right and
intent to so terminate on account of such overdue amount; or
          (c) Any Company materially breaches any provision of this Agreement
other than a breach to which Section 22.7(b) is applicable, and after Vendor
having provided thirty (30) days’ prior written notice, such Company shall have
failed (i) to commence to cure the default within five (5) Business Days of
delivery of such notice, and (ii) to diligently pursue such cure.
     SECTION 23. SUSPENSION
     Each Purchaser may at any time issue a Change Order to Vendor to suspend
all or any part of the Work under any Purchase Order for such period of time as
such Purchaser may reasonably determine to be appropriate. Any such Change Order
shall be handled in accordance with the provisions of Section 9 hereof.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

61



--------------------------------------------------------------------------------



 



     SECTION 24. MISCELLANEOUS
          24.1 Amendments. The terms and conditions of this Agreement may only
be amended by mutually agreed contract amendments. Each amendment shall be in
writing and shall identify the provisions to be changed and the changes to be
made. Agreement amendments shall be signed by duly authorized representatives of
Vendor and Cricket.
          24.2 Company Liabilities. Vendor understands and agrees that no third
party shall guarantee or otherwise be in any way liable with respect to any
obligations or liabilities of any Company, except as otherwise expressly
provided in this Agreement.
          24.3 Offset. Vendor hereby waives any right of offset of amounts owed
by any Company to Vendor pursuant to the terms of this Agreement.
          24.4 Assignment. Except as otherwise permitted herein, neither this
Agreement nor any portion hereof may be assigned by Cricket or Vendor without
the express prior written consent of the other. Cricket may, without the consent
of Vendor, collaterally assign its rights hereunder (including, but not limited
to, all licenses with respect to the Software) to any or all parties providing
financing for (i) Cricket or (ii) any Affiliate of Cricket. If requested by
Cricket, Vendor shall within seven (7) calendar days of such request provide a
written consent to any such assignment. The foregoing rights and obligations are
in addition to those set forth elsewhere in this Agreement. Any attempted
assignment in violation of the terms of this Agreement shall be null and void.
Subject to the foregoing, this Agreement shall bind and inure to the benefit of
Cricket and Vendor, their successors and permitted assigns. Vendor may assign
this Agreement to a US Affiliate only, provided such Affiliate shall be fully
capable of fulfilling all of Vendor’s rights and obligations hereunder, and
provided further that Vendor shall remain fully responsible for (i) all Vendor
obligations hereunder, and (ii) for performance by such Vendor Affiliate.
          24.5 Notices. Except as otherwise expressly stated herein, all
notices, requests, demands and other communications which are required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given when received if personally delivered; when transmitted if
transmitted by telecopy, electronic or digital transmission method; the day
after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service; and three (3) days after sending, if sent
by certified or registered mail, postage prepaid, return receipt requested. All
notices shall be addressed as follows:
If to Cricket, or any Company:
Cricket Communications, Inc.
10307 Pacific Center Court
San Diego, California 92121
Attention: Chief Executive Officer
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

62



--------------------------------------------------------------------------------



 



Telephone: (858) 882-6000
Facsimile: (858) 882-6080
With a copy to:
Sr. Vice President, General Counsel
10307 Pacific Center Court
San Diego, California 92121
Telephone: (858) 882-6000
Facsimile: (858) 882-6080
If to Vendor:
Lucent Technologies Inc.
67 Whippany Road
Whippany, New Jersey 07981
Attention: Sales Director – Cricket
Telephone: (973) 386-6478
Facsimile: (973) 386-6265
With a copy to:
Legal Department – Cricket
3400 W. Plano Parkway
M/S 2900-009 PLANO, TX 75075-8011
Phone: (972) 477-0646
Facsimile: (972) 477-1409
By written notice provided pursuant to this subsection, Cricket, any Company and
Vendor may change its designated addressee for purposes of giving notices under
this Agreement.
          24.6 Governing Law. The laws of the State of California, without
regard to principles of conflict of laws, govern all matters arising out of or
relating to this Agreement including (without limitation), its interpretation,
construction, performance and enforcement. This Agreement shall be deemed to be
made and executed in the State of California.
          24.7 Remedies. Subject to Section 18.3 (“Limitation of Liability”)
hereof, Cricket, ProCo, ANB, each other Company and Vendor shall be entitled to
pursue any and all rights and remedies that are available to it at law or in
equity.
          24.8 Consent to Jurisdiction. Vendor (i) hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court located in the
Southern District of California or the state courts of the State of California
located in San Diego, California for the purpose of any action, claim, cause of
action or suit (in contract, tort or otherwise), inquiry, proceeding or
investigation arising out of or based upon this
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

63



--------------------------------------------------------------------------------



 




Agreement or relating to the subject matter hereof, (ii) hereby waives, to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that-any such
proceeding brought in one of the above-named courts is improper, or that this
Agreement or the subject matter hereof may not be enforced in or by such court,
and (iii) hereby agrees not to commence any action, claim, cause of action or
suit (in contract, tort or otherwise), inquiry, proceeding or investigation
arising out of or based upon this Agreement or relating to the subject matter
hereof other than before one of the above-named courts nor to make any motion or
take any other action seeking or intending to cause the transfer or removal of
any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Vendor consents to service of process in any such proceeding in any
manner permitted by California law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
herein.
          24.9 Compliance with Law. Cricket, each other Company and Vendor shall
comply with all Applicable Laws in the performance of this Agreement.
          24.10 Headings. The headings given to the Sections and subsections
herein are inserted only for convenience and are in no way to be construed as
part of this Agreement or as a limitation of the scope of the particular Section
or subsection to which the title refers.
          24.11 Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such a manner as to be effective and valid
under such applicable law, but, if any provision of this Agreement shall be held
to be prohibited or invalid in any jurisdiction, the remaining provisions of
this Agreement shall remain in full force and effect and such prohibited or
invalid provision shall remain in effect in any jurisdiction in which it is not
prohibited or invalid.
          24.12 Waiver. Unless otherwise specifically provided by the terms of
this Agreement, no delay or failure to exercise a right resulting from any
breach of this Agreement shall impair such right or shall be construed to be a
waiver thereof, but such right may be exercised from time to time as may be
deemed expedient. A waiver of any representation, warranty or covenant contained
in this Agreement shall be limited to the particular breach so waived and not be
deemed to waive any other breach under this Agreement.
          24.13 Public Statements and Advertising. (a) Neither Vendor nor any
Company nor any Affiliate of Vendor or Company, shall issue any public statement
(or any private statement unless required in the performance of the Work)
relating to or in any way disclosing any aspect of the Work or any System
including the scope, the specific terms of
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

64



--------------------------------------------------------------------------------



 



this Agreement, extent or value of the Work or any System. Express written
consent of Cricket is required prior to the invitation of or permission to any
reporter or journalist to enter upon the System or any part thereof. Vendor
agrees not to use for publicity purposes any photographs, drawings or materials
describing any System without obtaining the prior written consent of Cricket,
which consent shall not be unreasonably withheld. Cricket agrees not to use for
publicity purposes any photographs, drawings or materials describing Vendor’s
products and services without obtaining the prior written consent of Vendor,
which consent shall not be unreasonably withheld, except that any Company may
refer to Vendor as a provider of Products and Services to any Company in any
public statement without Vendor’s consent. This subsection shall not prohibit
(i) the provision of necessary information to prospective Subcontractors and to
Vendor’s or Vendor’s Affiliates’ or any Company’s or Company’s Affiliates’
personnel, agents or consultants or (ii) other disclosures which are required by
Applicable Law, including without limitation federal and state securities laws
and regulations applicable to Vendor or Vendor’s Affiliates or any Company or
Company Affiliates provided that, in such event and to the extent reasonably
feasible, each party shall notify the other party of any such impending
disclosure and allow the other party to request redactions, protective orders or
similar protections prior to such disclosure. Notwithstanding the foregoing,
disclosures made pursuant to federal and state securities laws and regulations
shall not require prior notice to the other party except with respect to the
filing of the other party’s Proprietary Information. All other such public
disclosures by any Company or Vendor require the prior written consent of the
other Person.
          (b) Cricket and Vendor shall submit to the other proposed copies of
all advertising (other than public statements or press releases) wherein the
name, trademark or service mark of the other Person or its Affiliates is
mentioned; and neither any Company nor Vendor shall publish or use such
advertising without the other Person’s prior written approval. Such approval
shall be granted as promptly as possible and shall not be unreasonably withheld.
Cricket and Vendor acknowledge that the obtaining of prior written approval for
each such use pursuant to this subsection may be an administrative burden. At
the request of either Cricket or Vendor, Cricket and Vendor shall establish
mutually acceptable guidelines for the uses specified therein. Such guidelines
shall be subject to change from time to time at the reasonable request of either
Cricket or Vendor.
          24.14 Records and Communications. Procedures for keeping and
distributing orderly and complete records of the Work and its progress are
stated in the Exhibits. The procedures so established shall be followed
throughout the course of the Work unless Cricket and Vendor mutually agree in
advance in writing to revise the procedures. Procedures for communications among
Cricket and Vendor are stated in the Exhibits. The procedures so established
shall be followed throughout the course of the Work unless Cricket and Vendor
mutually agree in advance and in writing to revise such procedure.
          24.15 Ownership of Specifications. The Specifications shall constitute
the Proprietary Information of Cricket and Vendor to the extent of each such
Person’s
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

65



--------------------------------------------------------------------------------



 



contribution to the Specifications. Neither Cricket nor Vendor shall use those
parts of the Specifications contributed by the other Person or any part of the
Proprietary Information of the other Person for any purpose other than
fulfilling or exercising their respective rights or obligations under this
Agreement.
          24.16 Financing Requirements. Vendor acknowledges that the attainment
of financing for construction of Systems may be subject to conditions that are
customary and appropriate for the providers of such financing. Therefore, Vendor
agrees to promptly consider any reasonable amendment to or modification or
assignment of this Agreement required by such providers (including, without
limitation, any pertinent industrial development authority or other similar
governmental agency issuing bonds for financing of the System) which do not
materially modify the scope of Vendor’s Work in order for any Company to obtain
such financing. In the event that any such amendment or modification materially
increases Vendor’s risk or costs hereunder, Cricket and Vendor shall negotiate
in good faith to adjust pricing matters, and to equitably adjust such other
provisions of this Agreement, if any, which may be affected thereby, to the
extent necessary to reflect such increased risk or costs.
          24.17 Cricket Review, Comment and Approval. To the extent that various
provisions of this Agreement provide for any Company’s review, comment,
inspection, evaluation, recommendation or approval, Cricket may at its option do
so in conjunction or consultation with Vendor. To the extent that this Agreement
requires any Company to submit, furnish, provide or deliver to Vendor any
report, notice, Change Order, request or other items, Cricket may at its option
and upon written notice to Vendor designate a representative to submit, furnish,
provide or deliver such items as the Company’s agent therefor. To the extent
that various provisions of this Agreement provide that any Company may order,
direct or make requests with respect to performance of the Work or is provided
access to the System sites or any other site, Cricket may at its option and upon
written notice to Vendor authorize a representative to act as the Company’s
agent therefor. Upon receipt of such notice, Vendor shall be entitled to rely
upon such authorization until a superseding written notice from Cricket is
received by Vendor.
          24.18 Confidentiality. (a) All information which is identified as
proprietary or confidential by the disclosing Person, including without
limitation all oral and written information (including, but not limited to,
determinations or reports by arbitrators pursuant to the terms of this
Agreement), disclosed to the other Person is deemed to be confidential,
restricted and proprietary to the disclosing Person (hereinafter referred to as
“Proprietary Information”). Cricket and Vendor agree to use the Proprietary
Information received from the other Person only for the purpose of this
Agreement. Except as specified in this Agreement, no other rights, and
particularly licenses, to trademarks, inventions, copyrights, patents, or any
other intellectual property rights are implied or granted under this Agreement
or by the conveying of Proprietary Information between the parties. Proprietary
Information supplied is not to be reproduced in any form except as required to
accomplish the intent of, and in accordance with the terms of, this Agreement.
The receiving Person shall provide the
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

66



--------------------------------------------------------------------------------



 



same care to avoid disclosure or unauthorized use of Proprietary Information as
it provides to protect its own similar proprietary information but in no event
shall the receiving Person fail to use reasonable care under the circumstances
to avoid disclosure or unauthorized use of Proprietary Information. All
Proprietary Information shall be retained by the receiving Person with access
limited to only such of the receiving Person’s employees, subcontractors or
agents who need to know such information for purposes of this Agreement and to
such third parties as the disclosing Person has consented to by prior written
approval. All Proprietary Information, unless otherwise specified in writing
(i) remains the property of the disclosing Person, (ii) shall be used by the
receiving Person only for the purpose for which it was intended, and (iii) such
Proprietary Information, including all copies of such information, shall be
returned to the disclosing Person or destroyed after the receiving Person’s need
for it has expired or upon request of the disclosing Person, and, in any event,
upon termination of this Agreement. At the request of the disclosing Person, the
receiving Person shall furnish a certificate of an officer of the receiving
Person certifying that Proprietary Information not returned to disclosing Person
has been destroyed. For the purposes hereof, Proprietary Information does not
include information which:

  (i)   is published or is otherwise in the public domain through no fault of
the receiving Person at the time of any claimed disclosure or unauthorized use
by the receiving Person;     (ii)   prior to disclosure pursuant to this
Agreement is properly within the possession of the receiving Person as evidenced
by reasonable documentation to the extent applicable;     (iii)   subsequent to
disclosure pursuant to this Agreement is lawfully received from a third party
having rights in the information without restriction of the third party’s right
to disseminate the information and without notice of any restriction against its
further disclosure;     (iv)   is independently developed by the receiving
Person or is otherwise received through parties who have not had, either
directly or indirectly, access to or knowledge of such Proprietary Information;
    (v)   is transmitted to the receiving Person after the disclosing Person has
received written notice from the receiving Person after termination or
expiration of this Agreement that it does not desire to receive further
Proprietary Information;     (vi)   is obligated to be produced under order of a
court of competent jurisdiction or other similar requirement of a Governmental
Entity, so long as the Person required to disclose the information provides the
other Person with prior notice of such order or requirement and its cooperation
to the extent reasonable in preserving its confidentiality; or

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

67



--------------------------------------------------------------------------------



 



  (vii)   the disclosing Person agrees in writing is free of such restrictions.

          (b) Notwithstanding anything herein to the contrary, (i) any Company
may disclose the Proprietary Information of Vendor to any other Company provided
that the disclosing Company notifies the receiving Company of the nature of the
Proprietary Information; and (ii) Vendor may disclose Proprietary Information of
any Company to another Company to perform Vendor’s obligations under this
Agreement.
          (c) Notwithstanding anything herein to the contrary, Cricket may
disclose the Proprietary Information of Vendor to financial institutions and
insurance companies to the extent necessary or desirable for Cricket to obtain
or maintain financing or insurance so long as, in either case, the recipients
are under an obligation of confidentiality to Cricket, which obligation would
extend to the Proprietary Information of Vendor. This subsection shall not
prohibit such other disclosures which are required by Applicable Law, including
without limitation federal and state securities laws and regulations applicable
to Vendor or any Company provided that, in such event and to the extent
reasonably feasible, each party shall notify the other party of any such
impending disclosure and allow the other party to request redactions, protective
orders or similar protections prior to such disclosure. Notwithstanding the
foregoing, disclosures made by a Company or Company Affiliates pursuant to
federal and state securities laws and regulations shall not require prior notice
to the other party except with respect to the filing of the other party’s
Proprietary Information
          (d) Because damages may be difficult to ascertain, Cricket and Vendor
agree, without limiting any other rights and remedies specified herein, an
injunction may be sought against the Person who has breached or threatened to
breach this subsection. Cricket and Vendor each represents and warrants that it
has the right to disclose all Proprietary Information which it has disclosed to
the other Person pursuant to this Agreement, and Cricket and Vendor each agrees
to indemnify and hold harmless the other Person from all claims by a third party
related to the wrongful disclosure by the Person against who indemnification is
sought of such third party’s proprietary information.
          24.19 Entirety of Agreement; No Oral Change. This Agreement and the
Specifications and Exhibits hereto constitute the entire contract between
Cricket and Vendor with respect to the subject matter hereof, and supersede all
proposals, oral or written, all previous negotiations, and all other
communications between Cricket and Vendor with respect to the subject matter
hereof. No modifications, alterations or waivers of any provisions herein
contained shall be binding on an Cricket and Vendor unless evidenced in writing
signed by duly authorized representatives of such Cricket and Vendor as set
forth in this Agreement.
          24.20 Relationship of the Parties. Nothing in this Agreement shall be
deemed to constitute any Company as a partner, agent or legal representative of
Vendor, or Vendor as a partner, agent or legal representative of any Company or
to create any fiduciary
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

68



--------------------------------------------------------------------------------



 



relationship between any Company and Vendor. Vendor is and shall remain an
independent contractor in the performance of this Agreement, maintaining
complete control of its personnel, workers, Subcontractors and operations
required for performance of the Work. This Agreement shall not be construed to
create any relationship, contractual or otherwise, between any Company and any
Subcontractor, except to establish Cricket as a third party beneficiary of
Vendor’s contacts with Subcontractors as provided herein. With respect to the
Products and Services received by that Company, each Company is an intended
third party beneficiary of all of Vendor’s covenants and obligations hereunder
and all rights of Cricket, ProCo, ANB and/or the Companies hereunder.
          24.21 Discretion. Notwithstanding anything contained herein to the
contrary, to the extent that various provisions of this Agreement call for an
exercise of discretion in making decisions or granting approvals or consents,
the Cricket and Vendor shall be required to exercise such discretion, decision
or approvals and in good faith.
          24.22 No Liability. Other than Cricket and ProCo, no past, present or
future limited or general partner in any Company, no parent or other affiliate
of any Company, and no officer, employee, servant, executive, director, agent or
authorized representative of any of them shall be liable by virtue of any direct
or indirect ownership interest or other relationship for payments due under this
Agreement or for the performance of any obligation, or breach of any
representation or warranty made by Cricket or ProCo hereunder.
          24.23 Attachments and Incorporations. All Exhibits attached hereto are
hereby incorporated by reference herein and made a part of this Agreement with
the same force and effect as though set forth in their entirety herein.
          24.24 Integration. Conflicts The terms and conditions of this
Agreement, including any Exhibits, form the complete and exclusive agreement
between Cricket and Vendor and replace any oral or written proposals, statement
of works, correspondence or communications regarding the subject matter hereof,
including the Previous Agreement, except i) for any terms and conditions that by
their nature or their terms shall survive expiration or termination of the
Previous Agreement; and, ii) the terms of the Previous Agreement will continue
to apply to any outstanding Purchase Orders and unresolved claims thereunder.
The RTU License under the Previous Agreement will continue uninterrupted subject
to i) the terms of Section 11 hereof; and ii) payment of any RTU License fees
otherwise due under the Previous Agreement or as modified under this Agreement
based on capacity or usage criteria, or as otherwise mutually agreed between
Vendor and Cricket, and all Warranty Periods and the Survival clause of the
Previous Agreement will survive.
          In the event of any conflict or inconsistency among the provisions of
the main body of this Agreement and the Exhibits and other documents attached
hereto and incorporated herein, such conflict or inconsistency shall be resolved
by giving precedence to the main body of this Agreement first, and thereafter to
the Exhibits and Specifications.
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

69



--------------------------------------------------------------------------------



 



          24.25 References to Certain Sources. Reference to standard
specifications, manuals or codes of any technical society, organization or
association or to the laws or regulations of any Governmental Entity, whether
such reference is specific or by implication, by this Agreement, means the
latest standard specification, manual, code, laws or regulations in effect at
the time of such reference, except as may be otherwise specifically agreed to by
Cricket. However, no provision of any reference, standard, specification, manual
or code (whether or not specifically incorporated by reference in this
Agreement) shall be effective to change the duties and responsibilities of any
party from those set forth in this Agreement; provided that nothing contained in
this Agreement shall require any Company or Vendor to violate then existing and
enforceable Applicable Laws.
          24.26 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
          24.27 Cooperation. Vendor acknowledges that the Companies may have one
or more third party vendors, contractors and other personnel engaged to provide
work, equipment or services in connection with or related to this Agreement.
Vendor agrees to reasonably communicate and cooperate with such third parties at
all times and, at the request of any Company, coordinate Vendor’s and Vendor’s
Subcontractors’ activities hereunder with the activities of such third parties.
          24.28 Survival. Notwithstanding any expiration or termination of this
Agreement, the provisions of Sections 1, 2.4, 2.5, 3.7, 4.8, 10, 11, 13, 16, 18,
24.8, 24.18, 24.22 and 24.24 and any other provisions that based on their
content are intended to survive shall continue in full force and effect.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.
VENDOR:
LUCENT TECHNOLOGIES INC.
a Delaware corporation

         
By:
  /s/ Stephen R. Marino
 
Name: Stephen R. Marino    
 
  Title: Sales VPCE President    

CRICKET:
Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

70



--------------------------------------------------------------------------------



 



CRICKET COMMUNICATIONS, INC.,
a Delaware corporation

         
By:
  /s/ Glenn T Umetsu
 
Name: Glenn T. Umetsu    
 
  Title: EVP and ETO    

ANB:
ALASKA NATIVE BROADBAND 1 LICENSE, LLC
a Delaware limited liability company

         
By:
  /s/ Glenn T. Umetsu
 
Name: Glenn T. Umetsu    
 
  Title: EVP and ETO    

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

71



--------------------------------------------------------------------------------



 



Cricket Communications, Inc.
Exhibit A — Pricing Notes/Conditions and Assumptions
1 PRICING FOR PRODUCTS AND SERVICES
1.1 Pricing
Vendor shall provide the Products and Services at the prices, discounts and
incentives as described in Exhibit A — Pricing Summary Workbook (the “Pricing
Summary”). Failure to satisfy the Purchase Commitments on or prior to the dates
established for satisfaction of the Purchase Commitments pursuant to Section 5
of the Agreement may result in additional amounts due to Vendor as described in
Section 2.3 of this Exhibit A.
1.1.1 AWS New Market Incentive Credits for Initial Systems
Vendor shall provide to Purchaser an incentive discount up to [***] to be
applied against the pricing for AWS New Markets. The credits shall be earned
upon issuance of Vendor’s invoice with respect to Purchase Orders for BTS’s for
Initial Systems for an AWS New Market. Each such invoice will reference the
respective Purchase Order and Vendor will concurrently issue a credit memo for
the applicable earned credit and that credit will be applied against the payment
due with respect to such Purchase Order or any other open accounts receivable
for any Purchaser (as designated by Purchaser) relating to AWS New Markets.
Incentive discounts shall be earned in accordance with the Pricing Summary.
Failure to satisfy the Purchase Commitments on or prior to the dates established
for satisfaction of the Purchase Commitments pursuant to Section 5 of the
Agreement may result in additional amounts due to Vendor as described in
Section 2.3 of this Exhibit A.
1.2 Additional Incentives
1.2.1 Volume Purchase Incentive Credits (“VPI Credits”)
At such time during the initial [***] term of the Agreement that the Cumulative
Net Spend (as defined below) is at least [***], Purchaser shall earn [***] in
VPI Credits under this Agreement. For every additional [***] in Cumulative Net
Spend thereafter through a Cumulative Net Spend of [***], Purchaser shall earn
an additional [***] in VPI Credits under this Agreement. For every additional
[***] Cumulative Net Spend beyond a Cumulative Net Spend of [***], Purchaser
shall earn an additional [***] in VPI Credits.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

1



--------------------------------------------------------------------------------



 



VPI Credits earned may be applied by any Purchaser towards any then outstanding
invoices from Vendor, excluding purchases for New Markets at Initial System
prices. Vendor shall timely apply such VPI Credits to invoices as directed by
Purchaser. VPI Credits shall expire unless applied against an invoice within
[***] after being earned, provided that in the event the Agreement expires or
terminates prior to the end of such [***] period, such VPI Credits shall not
expire until [***] after the expiration or termination of the Agreement.
“Cumulative Net Spend” means the aggregate amounts paid by Purchasers for
purchases of (i) all Products for Existing Markets, (ii) all Products for AWS
New Markets except for Products purchased at Initial System prices,
(iii) Engineering Services, and (iv) Installation Services, minus any taxes or
transportation charges included in such amounts, and minus all credits earned.
1.3 AWS Initial Systems Configuration
Included Initial System Functionality
The following applications and functionality are included in the pricing for
Initial Systems:
[***]
Such pricing also includes all elements directly related to Vendor’s MSC, IP
Core, and BTS Products required to provide this functionality for New Markets.
Where applicable, all configuration engineering, Installation, Integration and
project management services will be provided at the pricing indicated in the
Pricing Summary.
Pricing does not include [***] not explicitly identified as part of the Initial
System per the Pricing Summary.
1.4 MSC Upgrades in Existing Markets
The MSC in an Existing Market to which the BTS’s of an AWS Initial System will
be backhauled will be updated with the functionality described in Section 1.3
above at the Initial System pricing to the extent such functionality is added to
serve the AWS Initial System; however if Purchaser wishes to purchase such
functionality to serve the Existing Market, the pricing will be as stated below
in Section 2.
2 EXISTING PCS MARKETS
2.1 Technology Evolution Purchases.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

2



--------------------------------------------------------------------------------



 



Pricing for Technology Evolution shall be as follows:
[***]: Pricing shall be at the Standard Discount Pricing as shown in the Pricing
Summary, except that with respect to all Purchase Orders issued during [***]
immediately following the Effective Date of the Agreement, Vendor will grant
Purchaser an additional [***]% off the Standard Discount Pricing on all
Equipment and Software required to provide [***] functionality. Thereafter,
pricing will revert back to Standard Discount Pricing.
[***]: Pricing shall be at the Standard Discount Pricing as shown in the Pricing
Summary, except that with respect to all Purchase Orders issued during [***]
immediately following the Effective Date of the Agreement, Vendor will grant
Purchaser an additional [***]% off the Standard Discount Pricing on all
Equipment and Software required to support [***] functionality in Existing
Markets. Thereafter, pricing will revert back to Standard Discount Pricing.
[***] and [***]: Vendor shall provide a [***]% discount on [***] License fees.
In addition, Vendor will establish a [***] at the discounted price of [***] for
up to a maximum of [***] provided. This pricing will remain in effect until the
end of [***] from the Effective Date of this Agreement, at which time pricing
will revert back to Standard Discount Pricing.
[***]: Vendor will provide a [***]% discount on [***] Equipment and Software
upgrades for Existing Markets where the upgrade is required. If required,
Purchaser will submit Purchase Orders for Engineering, Installation, and
Integration of [***] upgrades at the rate of [***] per existing [***] being
upgraded. This [***]% discount will be effective only through [***]. Thereafter,
pricing will revert back to Standard Discount Pricing.
[***]: For every [***] BTS’s where Purchaser purchases the software RTU for
[***] at Standard Discounted Pricing, Vendor will provide a [***] BTS [***] RTU
at no additional cost. This offer will be valid for both Existing Markets and
AWS New Markets for [***] from the Effective Date of this Agreement, at which
time pricing will revert back to Standard Discount Pricing. This offer pricing
is for [***], for all BTS’s for which [***] was provided under this offer.
MLPPP: Pricing [***].
Additional Products may be added to the list of Technology Evolution as mutually
agreed by Vendor and Cricket.
2.2 Additional Offerings
2.2.1 Annual Maintenance Fees ([***] from Commercial Launch)
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

3



--------------------------------------------------------------------------------



 



For each Initial System, Vendor shall [***] to Company all of the Equipment and
Software maintenance and support Services described in Exhibit H, (excluding
RES) for [***] period following Commercial Launch of such Initial System.
2.2.2 [***] Annual Maintenance Fees ([***])
Vendor shall provide a [***] incentive discount for ECPs in [***]. Purchaser
shall only pay the Annual Maintenance Fees for [***] ECP in Denver and [***] ECP
in [***], yet receive [***]; provided however, should (i) the Purchase
Commitment not be satisfied in full within the time periods established for
satisfaction of such Purchase Commitment, or (ii) Cricket awards an AWS New
Market previously awarded to Vendor to a Vendor competitor, then Vendor may
invoice Purchaser for the incentive discount portion of the [***] Annual
Maintenance Fee as described in Section 2.3 below.
2.3 Purchase Commitment True-Up
If the Purchase Commitment is not satisfied in full within the time periods
established for satisfaction of such Purchase Commitment, then Vendor may
invoice Purchaser additional amounts not to exceed the amounts as determined
using the true-up calculation spreadsheet (Commitment True-Up Calculator —
2007-05-17v4.xls) previously provided by Vendor to Cricket on May 15, 2007) (the
“Commitment True-up Calculator”) corresponding to the actual level of the
Purchase Commitment achieved. Vendor shall use commercially reasonable judgment
in exercising this provision, including reviewing and considering Purchaser’s
overall purchases by Product mix, and Cumulative Net Spend during the initial
[***] period of the Agreement.
The following is a sample calculation from the Commitment True-up Calculator
showing the maximum amount that the Vendor may invoice Purchaser for assuming
that (i) [***] of the [***] AWS Commitment has been satisfied, and (ii) [***] of
the [***] Technology Evolution Commitment has been satisfied.
[***]
3 INTEGRATION ITEMS FROM PRIOR AGREEMENT
3.1 Managed Purchased System Capacity (formerly BHCA RTU’s)
[***]
[One Page Of Technical Information Redacted Pursuant To A Confidential Treatment
Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

4



--------------------------------------------------------------------------------



 



3.2 MPSC Pricing
Vendor will [***] Feature for all Existing and New Markets at no charge upon
execution of this Agreement.
Subject to Section 5.2.8 of the Agreement, when a Purchaser’s ECP exceeds [***]
BHCAs, Purchaser will be required to make a payment in the amount [***] for each
such ECP to Vendor. Upon receiving the Purchase Order for Purchased System
Capacity, Vendor [***].
Purchased System Capacity RTU’s do not include any system upgrades which may be
required to achieve stated level of Purchased System Capacity provided.
4 ANNUAL MAINTENANCE FEES
4.1 Annual Maintenance Fees — Existing Markets
Annual Maintenance Fees, as defined in the Agreement, for Existing Markets are
set forth in the Pricing Summary, in the tab entitled “Annual Maintenance.”
Pricing is based on the number of ECPs as described in such tab of the Pricing
Summary.
The following table shows the currently existing MSC locations, number of
physical ECP’s, and will be used to [***] for Existing Markets.
[***]
In the event of any consolidation of MSCs in Existing Markets, the Annual
Maintenance Fees shall be adjusted accordingly such that the ECP being
eliminated will be removed from the fee schedule and the fees for the remaining
ECP will increase to account for the additional number of BTS’s and other
functionality being supported. Pricing with respect to such additional BTS’s and
other functionality supported will be in accordance with the “Maintenance Unit
Pricing” tab of the Pricing Summary.
4.2 Annual Maintenance Fees — New Markets
Annual Maintenance Fees for New Markets are set forth in the Pricing Summary in
the tab entitled “Annual Maintenance” which assumes deployment of the New
Markets as configured in Exhibits A and R. Notwithstanding anything to the
contrary in any Exhibit, all Annual Maintenance Fees for each Initial System in
a New Market will be waived for the first [***] after Commercial Launch of such
Initial System. Thereafter, Annual Maintenance Fees shall be billed quarterly in
advance.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

5



--------------------------------------------------------------------------------



 



4.3 Annual Maintenance Fees — Adjustments
For all Expansions in Existing Markets after the Effective Date, and for all
Expansions in New Markets, Annual Maintenance Fees will be determined by taking
an actual count of the Pricing Units within each Market multiplied by the annual
Pricing Unit prices as set forth in the Maintenance Unit Pricing tab of the
Pricing Summary. Such counts will be taken quarterly in arrears, with
adjustments reflected for any increase or decrease in Pricing Units in the
following quarterly billing; provided, however, that in accordance with
Section 4.2 hereof, all Annual Maintenance Fees for each Initial System in a New
Market will be waived for the first [***] after Commercial Launch of such
Initial System.
5.0 OPTIONAL SOFTWARE FEATURES (NOT INCLUDED IN PICK-A-PACK):
RTU License fees associated with Optional Software Features are included in
Exhibit B (Tab 5) as well as in the List Price provided in the Vendor’s Price
Reference Guide periodically provided to all customers of Vendor.
[***]
[Eight Pages of Pricing Information Have Been Removed Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

Cricket Communications/Alcatel-Lucent Proprietary and Confidential Information

6



--------------------------------------------------------------------------------



 



Exhibit B
Alcatel — Lucent Technologies — CDMA
PCS Price Reference Guide
[***]
[One Hundred And Twenty Pages Of Pricing Information Omitted Pursuant To A
Confidential Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Cricket Communications, Inc.
System Equipment Purchase Agreement
STANDARD INTERVALS
[***]
ORDERING PROCEDURES
Vendor shall provide to Purchaser orderable quotations (“Quote(s)”) for all
Products, Software and Services to be furnished by Vendor. Purchaser may submit
to Vendor a request for quote for a future potential Purchase Order. With
respect to Equipment, Software and Services, Vendor shall use commercially
reasonable efforts to respond in writing with its Quote(s) within a mutually
agreed to time of Vendor’s receipt of the request.

  1.0   Purchase Orders shall be in writing, transmitted electronically or in
any other manner mutually agreed to by the parties and shall specify:

  (a)   description of Equipment, Software and/or Services, inclusive of any
numerical/ alphabetical identifications, ordering codes referenced in the
Vendor’s documentation;     (b)   requested delivery, completion and/or
in-service date as applicable;     (c)   location to which the Equipment or
Software are to be shipped and/or location at which Services are to be
performed;     (d)   location to which invoices shall be rendered for payment;  
  (e)   Cricket’s or ProCo’s Purchase Order number;     (f)   prices to match
Vendor’s Quotation, including reference to Vendor’s Quotation number;     g)  
Vendor/Cricket Contract number, including Purchaser contact info (phone #, name
of issuer and authorized manual or electronic signature;     (h)   a list and
description of the Software to be licensed if applicable; including the
description, serial number, if known, and location of the processor for which
Software is being furnished.

  1.1   Acceptance and Acknowledgement of Purchase Orders:

  1.1.1   All Purchase Orders:         Vendor shall acknowledge receipt of
Purchaser’s Purchase Order within ten (10) workdays of receipt of such Purchase
Order. Vendor shall accept or reject in writing Purchaser’s requested delivery
and/or completion date, within three (3) weeks from receipt of Purchase Order.
In the event Vendor fails to accept or reject any such requested delivery or
completion date within the aforesaid period, such dates shall be deemed
accepted.

  1.2   Engineer, Furnish & Install (“EF&I); Furnish and Install (F&I); Engineer
& Furnish Purchase Orders

  1.2.1   Should Purchaser require Vendor’s acceptance or rejection of requested
delivery and/or completion dates in less three (3) weeks, Vendor shall use all
reasonable efforts to respond in the interval requested by Purchaser.     1.2.2
  In the event that Vendor cannot accept the specified delivery and/or
completion date, Purchaser may cancel said Purchase Order in writing without
penalty or obligation of any kind or negotiate a new delivery and/or completion
date mutually acceptable to both

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

LUCENT/CRICKET PROPRIETARY INFORMATION

1 of 6



--------------------------------------------------------------------------------



 



      parties, which date shall be acknowledged in writing by Vendor within ten
(10) workdays of such agreement. Such cancellation shall not be deemed to
relieve Purchaser of its obligations to source subsequent Purchase Orders for
Equipment and Software on Vendor in accordance with the Contract provided that
the delivery and/or completion commitment which Vendor is willing to make is
consistent with Vendor’s then current standard interval for the Equipment,
Software and Services.     1.2.3   Should Purchaser’s requested delivery and/or
completion dates on an Purchase Order compress the equipment engineering or
installation interval beyond that referenced in Vendor’s associated Firm Price
Quotation, upon written agreement by Purchaser, Vendor shall be authorized to
render additional billing for equipment engineering and installation premium
time incurred or additional resources incurred, as required to improve the
quoted equipment engineering and installation intervals to match Purchaser’s
requested dates or mutually agreeable alternative dates.     1.2.4   Changes:  
      All change orders must be received with a revised Purchase Order from
Purchaser showing any price or O/I code changes. All Purchase Order requirements
listed above are still required on this revised Purchase Order.

  1.3   Furnish Only Purchase Orders:

  1.3.1   In the event that Vendor cannot meet the requested delivery date,
Purchaser may cancel said Purchase Order in writing without penalty or
obligation of any kind or negotiate a new delivery and/or completion date
mutually acceptable to both parties, which date shall be acknowledged in writing
by Vendor within ten (10) workdays of such agreement. Such cancellation shall
not be deemed to relieve Purchaser of its obligations to source the ordered
Equipment and Software on Vendor in accordance with the Contract provided that
the delivery and/or completion commitment which Vendor is willing to make is
consistent with Vendor’s then current standard interval for the Equipment,
Software and Services.     1.3.2   Changes:         All change orders must be
received with a revised Purchase Order from Purchaser showing any price or O/I
code changes. All Purchase Order requirements listed above are still required on
this revised Purchase Order.

  1.4   Installation/Services Only Purchase Orders:

  1.4.1   Should Purchaser’s requested completion date on an Purchase Order
compress the installation interval beyond that referenced in Vendor’s associated
Firm Price Quotation, upon written agreement by Purchaser, Vendor shall be
authorized to render additional billing for installation premium time incurred
or additional resources incurred, as required to improve the quoted installation
intervals to match Purchaser’s requested dates or mutually agreeable alternative
dates.     1.4.2   Change Purchase Orders:     1.4.2.1   Any changes to an
original Purchase Order and any resulting adjustment, including but not limited
to schedules and price, shall be mutually agreed upon and subsequently detailed
in a written Change Purchase Order referencing the original Purchase Order.
Purchaser and/or Vendor as appropriate shall provide supplementary documentation
indicating all changes.     1.4.2.2   Supplemental Authorization Work Purchase
Orders “SAWOs” is Vendor’s term for additional work it undertakes at the
specific request of an employee of Purchaser,

LUCENT/CRICKET PROPRIETARY INFORMATION

2 of 6



--------------------------------------------------------------------------------



 



      typically under a mutually agreed to statement of work. Purchaser agrees
that upon written authorization of a SAWO by any of Purchaser’s employees,
Vendor shall perform the supplemental work, provided however, that Vendor
forwards a copy of said written authorization to Purchaser’s engineering
department within ten (10) business days.

  1.5   Purchase Ordering Address:

Purchase Orders placed by Owner hereunder shall be sent to:
Lucent Technologies Inc.
Attn: Purchase Order Entry
800 Northpoint Parkway
Alpharetta, Georgi 30005
Purchase Order Entry Contacts:
Purchase Order Management contacts are [***]. Both are located at 800 Northpoint
Parkway in Alpharetta, GA 30005.

2.0   Expediting of Purchase Orders:       Purchaser and Vendor will work
together to expedite all aspects of an Purchase Order in the event Purchaser
requests an Purchase Order be expedited.   3.0   Purchase Order Hold, Purchase
Order Termination

  3.1   Purchaser may, in accordance with Section 24.5 entitled NOTICES,
suspend, hold or terminate any Purchase Order or portion thereof except with
respect to Equipment or Software which have already shipped or Services which
have already been performed. Purchaser may place an Purchase Order on hold for
thirty (30) calendar days. A hold, automatically converts to an Purchase Order
cancellation after thirty (30) days.

  3.1.1   EF&I, E&F and F&I Purchase Orders         For purposes of this
Section, “price” represents equipment engineering and material charges; and
“shipping interval” represents intervals stated above. In the event Purchaser
terminates an EF&I E&F or F&I Purchase Order or portion thereof, the following
termination charges will apply:

               Percent of Shipping                    Interval   Termination
Charge
up to 25%
    [***]  
26% to 50%
    [***]  
51% to 75%
    [***]  
greater than 76%
    [***]  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

LUCENT/CRICKET PROPRIETARY INFORMATION

3 of 6



--------------------------------------------------------------------------------



 



  3.1.2.   Furnish Only Purchase Orders         For purposes of this
Sub-Section, “price” represents price for Equipment or Software for Furnish Only
Purchase Orders; and “shipping interval” represents the elapsed time between the
date Purchaser’s Purchase Order is received by Vendor and the committed date of
shipment from Vendor’s shipping location. Should the Purchaser terminate Furnish
Only Purchase Orders during the committed interval, the following table will
determine termination charges. The word “committed” in this Section means the
mutually agreed upon date.

               Percent of Committed             Shipping Interval   Termination
Charge
Up to 10%
    [***]  
11% to 20%
    [***]  
21% to 40%
    [***]  
41% to 60%
    [***]  
61% to 80%
    [***]  
81% to 100%
    [***]  

  3.2   All termination charges described above in this Section will take into
consideration reusability of Equipment by Vendor.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

LUCENT/CRICKET PROPRIETARY INFORMATION

4 of 6



--------------------------------------------------------------------------------



 



VENDOR CHANGE NOTICES TO AN ACCEPTED ORDER

1.0   Notwithstanding anything contained herein, Vendor will first use its
standard change notification process used to notify all affected customers with
respect to product changes, modifications, or substitutions initiated by Vendor.
Vendor shall use commercially reasonable effort to notify Purchaser in writing
sixty (60) days prior to their effective dates. If such a change constitutes an
emergency or safety issue, Vendor shall notify Purchaser as promptly as
commercially feasible.   1.1   All notifications of such changes to accepted
Purchase Orders shall be provided at no charge and be disseminated by Vendor in
accordance with distribution lists provided by Purchaser and shall contain the
following information:

  1.1.1   Vendor Information: Vendor’s name, address, technical contact name and
phone number.     1.1.2.   Equipment Change Notice Number: Number conforming to
a single sequential numbering scheme used by Vendor.     1.1.3   Issue Date of
Change: Date Equipment Change Notice is transmitted.     1.1.4   Equipment
Description: Description of the product affected (e.g., Line Card or 24 foot
aluminum ladder).     1.1.5   New Equipment Code: Unique identity of the changed
product (e.g., Circuit Pack CP 11101, Series 1, List 4).     1.1.6   Old
Equipment Code: Unique identity of the product being changed. (e.g., Circuit
Pack CP 11101, Series 1, List 3).     1.1.7   New Purchase Order Code(s): The
alpha-numeric PID code(s) assigned to the changed product, if applicable.    
1.1.8   Old Purchase Order Code(s): PID codes of all equipment associated with
this change (see Item 1.1.9), if applicable.     1.1.9   Associated products or
changes Affected: Coordinated product changes that must be applied in
conjunction with, or prior to, this change.     1.1.10.   Drawing Number: The
circuit (schematic) drawing number and issue that incorporates the change (e.g.,
SD 11101-01, Issue 11).     1.1.11   Change Classification: Safety or general
product change.     1.1.12   Classification Substantiation: Details of why the
Proposed Classification is appropriate.     1.1.13   Reason For Change: Detailed
explanation of why the change is necessary, for example: what are the symptoms
of the condition being corrected?     1.1.14   Description of Change:
Installation details of change, for example:

  a.   What is to be changed?     b.   How is it to be changed?     c.   How can
change be tested/verified?

  1.1.15   Effect of Change: Description of the effect of the change on:

LUCENT/CRICKET PROPRIETARY INFORMATION

5 of 6



--------------------------------------------------------------------------------



 



  a.   Service     b.   Transmission     c.   Traffic     d.   Maintenance    
e.   Reliability     f.   Commercial Specifications     g.   Control
Specifications     h.   Safety

  1.1.16   Material Affected: Apparatus, wiring, circuit packs, etc., affected
by change.     1.1.17   Documentation Affected: List of associated drawings,
programs, practices, manuals, nomenclature etc. affected by the change.    
1.1.18   Vendor Implementation Date: Date after which all newly manufactured
Equipment and/or Software will incorporate the change.     1.1.19   Modification
Expiration Date: Date after which Vendor terminates responsibility for applying
the change; i.e. providing modification material, etc., on a non-billable basis.
    1.1.20   Modification Location: Vendor recommendation for field or factory
installation of change.     1.1.21   Location and Quantity of Equipment (if the
Vendor has these records): The location and quantity of working or spare
equipment, in the hands of the Purchaser, that requires the change.     1.1.22  
Implementation Schedule: Proposed schedule.

LUCENT/CRICKET PROPRIETARY INFORMATION

6 of 6



--------------------------------------------------------------------------------



 



Exhibit D
(ALCATEL-LUCENT LOGO) [a32258a3225811.gif]
Cricket Communications, Inc.
Typical MSC Deployment Timeline
Standard Interval Disclaimer
Vendor reserves the right to modify, amend or change Vendor’s Standard Intervals
at any time provided it is doing so in the course of its normal business for all
customers. Vendor shall provide updated Standard Interval Exhibits to this
Agreement from time to time in the event of any significant modifications,
amendments or changes thereto. The standard intervals do not acknowledge
manufacturing stoppage due to business week holidays, acts of nature, and/or
emergency management situations.
Vendor and Cricket as part of the Program/Project Management shall develop
Project Specific Implementation Schedules for each Initial System which shall
serve as working documentation to track each project. These will be living
documents from which the parties agree to.
Lucent/Cricket — Proprietary Use Pursuant to Company Instructions

 



--------------------------------------------------------------------------------



 



Exhibit D
(ALCATEL-LUCENT LOGO) [a32258a3225811.gif]
Typical MSC Deployment Timeline
[***]
[One Page Of Deployment Timing Information Redacted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit E1
EXHIBIT E1
CRICKET COMMUNICATIONS, INC.
SYSTEM EQUIPMENT PURCHASE AGREEMENT
INSURANCE
Each party shall maintain during the term of this Contract, at its own cost and
expense, carry and maintain at a minimum, the insurance coverage listed below.
If either party is not self-insured, that party shall maintain such coverages
having a “Best’s” rating of at least B+XIII. Vendor shall not commence any work
hereunder until each party has fulfilled all insurance requirements herein. Each
party shall require its subcontractors and agents to maintain the same insurance
coverage listed below.

-   Workers’ Compensation insurance with statutory limits as required in the
state(s) of operation; and providing coverage for either party’s employee
entering onto Owner premises, even if not required by statute. Employers’
Liability or “Stop Gap” insurance with limits of not less than $500,000 for each
occurrence.   -   Commercial General Liability Insurance covering claims for
bodily injury, death, personal injury or property damage occurring or arising
out of the performance of this Agreement, including coverage for independent
contractor’s protection (required if any work will be subcontracted),
premises-operations, products/completed operations and contractual liability
with respect to the liability assumed by either party hereunder.   -   The
limits of insurance shall be:

         
- Each Occurrence (Bodily Injury/Property Damage)
  $ 1,000,000.00  
- General Aggregate Limit (Annual Aggregate)
  $ 2,000,000.00  
- Products-Completed Operations Limit (Annual Aggregate)
  $ 1,000,000.00  
- Personal Advertising Injury Limit (Each Occurrence)
  $ 1,000,000.00  
- Umbrella Coverage
  $ 10,000,000.00  

-   Comprehensive Automobile Liability Insurance covering ownership, operation
and maintenance of all owned, non-owned and hired motor vehicles used in
connection with the performance of this Agreement, with limits of at least
$1,000,000 combined single limit for bodily injury and property damage.

The insurance limits required herein may be obtained through any combination of
self-insurance, primary and excess or umbrella liability insurance. Each party
shall furnish the other prior to the start of the work, if requested by the
other party, certificates or adequate proof of the insurance required by this
clause. Each party shall notify the other in writing at least thirty (30) days
prior to cancellation of or any material change in the policy. Notwithstanding
the above, each party shall have the option where permitted by law to
self-insure any or all of the foregoing risks.
“All CGL and Automobile liability insurance shall designate Lucent Technologies,
Inc., its affiliates and subsidiaries, and its directors, officers and employees
(“Company”) as Additional Insured. All such insurance should be primary and
non-contributory and is required to respond and pay prior to any other insurance
or self-insurance available. Any other coverage available to Lucent shall apply
on an excess basis.”
Lucent/Cricket Proprietary

 



--------------------------------------------------------------------------------



 



Exhibit E2
EXHIBIT E2
Vendor Subcontractor Insurance Minimum Requirements



INSURANCE — Subcontractor Professional Services:
Vendor will maintain and cause Vendor’s subcontractors to maintain during the
term of this Agreement: (1) Workers’ Compensation insurance as prescribed by the
law of the state or nation in which the Work is performed; (2) employer’s
liability insurance with limits of at least $500,000 for each occurrence;
(3) automobile liability insurance (if the use of motor vehicles is required)
with limits of at least $1,000,000 combined single limit for bodily injury and
property damage per occurrence; (4) Commercial General Liability (“CGL”)
insurance, ISO 1988 or later occurrence form of insurance, including Blanket
Contractual Liability and Broad Form Property Damage, with limits of at least
$1,000,000 combined single limit for bodily injury and property damage per
occurrence; and (5) Errors and Omissions or Professional Liability insurance in
the amount of at least $1,000,000 per claim with an aggregate of at least
$2,000,000 inclusive of legal defense costs, to be maintained for a period of at
least one (1) year after termination or expiration of this Agreement. All CGL
and automobile liability insurance will designate Lucent Technologies Inc., its
affiliates, and its directors, officers and employees (all referred to as
“Company”) as additional insured. All such insurance must be primary and
non-contributory and required to respond and pay prior to any other insurance or
self-insurance available. Any other coverage available to Company will apply on
an excess basis. Vendor agrees that Vendor, Vendor’s insurer(s) and anyone
claiming by, through, under or in Vendor’s behalf will have no claim, right of
action or right of subrogation against Company and its customers based on any
loss or liability insured against under the foregoing insurance. Vendor and
Vendor’s subcontractors will furnish prior to the start of work, certificates or
adequate proof of the foregoing insurance, including, if specifically requested
by Company, endorsements and policies. Company will be notified in writing at
least thirty (30) days prior to cancellation of or any change in the policy.
Insurance companies providing coverage under this Agreement must be rated by A-M
Best with at least an A- rating.



INSURANCE — Subcontractor Goods, OEM, Hardware
Vendor shall maintain and cause Vendor’s subcontractors to maintain during the
term of this Agreement: (1) Workers’ Compensation insurance as prescribed by the
law of the state or nation in which the Work is performed; (2) employer’s
liability insurance with limits of at least $500,000 for each occurrence;
(3) automobile liability insurance (if the use of motor vehicles is required)
with limits of at least $1,000,000 combined single limit for bodily injury and
property damage per occurrence; (4) Commercial General Liability (“CGL”)
insurance, ISO 1988 or later occurrence form of insurance, including Blanket
Contractual Liability and Broad Form Property Damage, with limits of at least
$1,000,000 combined single limit for bodily injury and property damage per
occurrence; and (5) if the furnishing to Company (by sale or otherwise) of
material or construction services is involved, CGL insurance endorsed to include
products liability and completed operations coverage in the amount of $5,000,000
per occurrence. All CGL and automobile liability insurance shall designate
Lucent Technologies Inc., its affiliates, and its directors, officers and
employees (all referred to as “Company”) as additional insured. All such
insurance must be primary and non-contributory and required to respond and pay
prior to any other insurance or self-insurance available. Any other coverage
available to Company shall apply on an excess basis. Vendor agrees that Vendor,
Vendor’s insurer(s) and anyone claiming by, through, under or in Vendor’s behalf
shall have no claim, right of action or right of subrogation against Company and
its customers based on any loss or liability insured against under the foregoing
insurance. Vendor and Vendor’s subcontractors shall furnish prior to the start
of work, certificates or adequate proof of the foregoing insurance, including,
if specifically requested by Company, endorsements and policies. Company shall
be notified in writing at least thirty (30) days prior to cancellation of or any
change in the policy. Insurance companies providing coverage under this
Agreement must be rated by A-M Best with at least an A- rating.
Lucent Technologies Inc. — Proprietary

 



--------------------------------------------------------------------------------



 



Exhibit F
Cricket Communications, Inc.
AMPS/PCS Systems Documentation
System Documentation CD Table of Contents
[***]
[Ten Pages Of Proprietary Information Omitted Pursuant To A Confidential
Treatment Request]
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Lucent/Cricket Proprietary
Page 1 of 2



--------------------------------------------------------------------------------



 



Exhibit F
Cricket Communications, Inc.
1XEV-DO RAN Documentation
System Documentation CD Table of Contents
[***]
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Lucent/Cricket Proprietary
Page 2 of 2



--------------------------------------------------------------------------------



 



Exhibit F1
Lucent Technologies
Bell Labs Innovations
Flexent®/AUTOPLEX® Wireless
Networks
Executive Cellular Processor (ECP)
Release 19.0
System Description
[***]
[Sixty Seven Pages Of Proprietary Information Omitted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit F2
IMS Hardware
[***]
[Twenty Nine Pages Of Technical Information Omitted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit F3
Juniper Networks
M-Series Routing Platforms
[***]
[Eight Pages Of Technical Information Omitted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit F-4
RS 8000/8600 Ethernet Aggregation Routers
[***]
[Two Pages Of Technical Information Omitted Pursuant To A Confidential Treatment
Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit F-5
Lucent Technologies
Bell Labs Innovations
MiLife® Application Server R26 SU3
Product Description Document
[***]
[Fifteen Pages Of Technical Information Omitted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



(ALCATEL-LUCENT LOGO) [a32258a3225822.gif]
Exhibit G
CDMA Cell Technician
Cricket Training Roadmap Elements
[***]
[Five Pages Of Proprietary Training Information Have Been Omitted Pursuant To A
Confidential Treatment Request]
Page 1 of 1
Lucent/Cricket Proprietary
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit H-1
LUCENT TECHNOLOGIES
Remote Technical Support Advantage
(RTSA)
For Wireless/Mobility Products
Premium Level Service
for
Cricket Communications, Inc.
[***]
[Thirty One Pages Of Support Information Redacted Pursuant To A Confidential
Treatment Request]
Cricket Communications and Lucent Technologies Inc. – Proprietary
 
*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

1



--------------------------------------------------------------------------------



 



Exhibit H-2a
LUCENT TECHNOLOGIES Inc.
Remote Technical Support Advantage
(RTSA)
Data Service
Network Elements/Element Management Systems.
[***]
[Thirteen Pages Of Proprietary Information Omitted Pursuant To A Confidential
Treatment Request]
Ver. 1.2
Lucent Technologies – Proprietary
Not to be disclosed or used except in accordance with applicable agreements
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

Page 1



--------------------------------------------------------------------------------



 



Exhibit H-2b – Schedule 1
Cricket Communications, Inc.
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



Exhibit H-3a
Cricket Communications, Inc. – Repair and Exchange Services (RES) SOW
[***]
[Four Pages Of Proprietary Information Omitted Pursuant To A Confidential
Treatment Request]
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Cricket Communications Inc and Lucent Technologies Inc. Proprietary
1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT H-3b
EXHIBIT H-3b
CRICKET RES COVERED EQUIPMENT
[***]
[Three Pages Of Technical Information Deleted Pursuant To A Confidential
Treatment Request]
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
Lucent/Cricket Proprietary
1 of 2





--------------------------------------------------------------------------------



 



Exhibit H-3c
Exhibit H-3c
Cricket RES Supported Parts List
(5E Wireless)
[***]
[Twenty Five Pages Of Technical Information Omitted Pursuant To A Confidential
Treatment Request]
Lucent/Cricket Proprietary

1 of 2



--------------------------------------------------------------------------------



 



Exhibit H4
Cricket Communications, Inc. — REPAIR SERVICE AND RETURN
[***]
[Two Pages Of Proprietary Information Omitted Pursuant To A Confidential
Treatment Request]
Cricket Communications, Inc. and Lucent Technologies Inc. Proprietary
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
1 of 1





--------------------------------------------------------------------------------



 



Exhibit I-1
STATEMENT OF WORK
(PICTURE) [a32258a3225812.gif]
Cricket Auction 66
Cricket Communications, Inc.
Project Management
Bid # MWS07CL0001D1
[***]
[Seven Pages Of Proprietary Information Redacted Pursuant To A Confidential
Treatment Request]
Lucent/Cricket Proprietary
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.
1 of 1





--------------------------------------------------------------------------------



 



EXHIBIT I-2
STATEMENT OF WORK
(PICTURE) [a32258a3225812.gif]
Cricket Auction 66
Cricket Communications, Inc.
MSC/BTS – Engineering, Installation & Integration
[***]
[Twenty Eight Pages Of Proprietary Information Omitted Pursuant To A
Confidential Treatment Request]
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT I-3
STATEMENT OF WORK
(PICTURE) [a32258a3225812.gif]
Cricket A66 3G-1X and 1xEV-DO Integration Services
Cricket Communications, Inc.
[***]
[ Twelve Pages Of Proprietary Information Omitted Pursuant To A Confidential
Treatment Request]
Lucent Proprietary and Confidential. © 2007 All Rights Reserved.
 
***Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.





--------------------------------------------------------------------------------



 



(FORM) [a32258a3225813.gif]

AUTOPLEX® MSC PROJECT EXIT CHECKLIST

PLEASE NOTE: The information contained herein is proprietary and is not to be
disclosed —

outside of Alcatel-Lucent and the customer.

Version 6.0, December 2006

GEC Project ID# Customer Customer Contact — Name Customer Contact — Phone
Technical Deputy Data Consultant MSC Location (address, floor) MSC Location
(city, state) MSC Phone Number Technology (e.g. CDMA) ALU MSC Engineer ALU MSC
Engineer Contact Info ALU Program Manager ALU Program Manager Contact Info ALU
Installation Supervisor ALU Installation Supervisor Contact Info ECP Generic &
SU Level 5ESS Generic & SU Level 5ESS Crafts Loaded Base and Control

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225814.gif]

# of SMs Equipped Cell Generic # of Cells 5ESS Dial-up # OMP Dial-up # 5ESS
Scans # Open ARs Service Activation Date

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225815.gif]

Description of GuidelineFunctional Area            NAR Action
Item Owner            PM Check Off When Verified            Date Completed step
1 ECP hardware diagnosed, ATP, and activeECPLTI 2 5ESS hardware diagnosed, ATP,
and active5ESSLTI 3 OMP hardware diagnosed,ATP, and activeOMPLTI 4 5ESS to
FMM-AP SS7 F-links up and active5ESS/FMM-APLTI/CNID/Customer 5 5ESS STP A-links
grown in, active, and stable5ESSLTI/CNID/Customer 6 FMM-AP STP A-links grown in,
active, and stableFMM-AP LTI/CNID/Customer 7 ALL cell datalinks ATP to DSX panel
(if applicableECP/FMM-APLTI 8 ECP MCRT, RC/V, CDT, and ROP working through
OMPOMP            LTI/CNID 9 5ESS MCRT, RC/V, STLWS, Traffic channel and ROP
working through OMP            OMP            LTI/CNID 10 Recorded Announcements
Loaded and Verified5ESSCustomer/CNID

11 5ESS SCANS working properly; test SU sent successfully5ESS            LTI 12
5ESS integrated w/latest available SU that was negotiated w/customer prior to
MSC Integration Engineer leaving market. 5ESS            CNID 13 ECP integrated
w/latest available SU that was negotiated w/customer prior to MSC Integration
Engineer leaving market. ECPCNID 14 AP integrated w/latest available SU that was
negotiated w/customer prior to MSC Integration Engineer leaving market.
FMM-AP            CNID 15 OMP integrated w/latest available SU that was
negotiated w/customer prior to MSC Integration Engineer leaving market.
OMP            CNID 16 Verify/Establish REX schedule on 5ESS AM, SMs and CM (FF
96-155)5ESS            CNID 17 ECP & OMP cron verifiedECP/OMPCNID
18a            Help customer create a 5ESS scans login profile5ESSALU 18b 5ESS
SCANS Customer profile built5ESSCustomer 23 ECP Backup Schedule reviewed with
CustomerECPCNID 24 5ESS Backup Schedule reviewed with Customer5ESSCNID 25 OMP
Backup Schedule reviewed with CustomerOMPCNID 26 Ensure Customer is on Lucent
Alert distribution listECPProgram Manager 27 Ensure Customer has ExtraNet
AccessMSCProgram Manager 28 WTSC Remote Access is verifiedMSCCNID 29 AMA Data
collected, processed, and verifiedECP/FMM-APCustomer

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225816.gif]

30 Service Measurements Data collected and verfiedECPCustomer 31 In/Out of Hours
Emergency Equipment Procurement communicated to
Customer            ECP            Program Manager 32 Change Notice Process
communicated to CustomerECPProgram Manager 33 Trouble Escalation Process
communicated to CustomerECP            Program Manager 34 Documentation Ordering
Procedures communicated to CustomerECP            Program Manager 35 CALEA
Integration completedLTDUCNID 36 Feature Integration completedMSCCNID 37 ATM/IP
Soft-Handoff (IPSHO) Integration completedPSTD/Customer 38 IP Backhaul
(IPBH) Integration completedPSTD/Customer 39 Subscriber MigrationPSTD/Customer
40 Inter-MSC Cell SwingPSTD/Customer 41 1X-RNC Integration completedFMM-AP CNID
42 1X-EVDO Integration completed FMM-AP CNID 43 5E Packet Control Function
(PCF)5ESSCNID 44 FMM hardware diagnosed, ATP, and activeFMM-AP ALU 45 Verify
Juniper load sharing, manual and automatic swapping between
routers            Router            ALU

LTI = Alcatel-Lucent Installation

CNID = Converged Network Integration & Design TD = Technical Deputy PS =
Professional Service

Alcatel-Lucent PM Signature: ___ — Customer Signature: ___ — a)

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225817.gif]

2. Description of Work Delivered

Market            Site Name Voice Site # Data Site # Cabinet S/N RITC
Tech            Field Tech            RITC Eng

3. Integration Tests/Checks

(1) Call processing generic            Voice: Data:

(2) Power verification

(3) Alarm tests

(4) Call processing tests

(5) Functional antenna tests

(6) Cell is

“Green”

List Exception Items to be completed within 30 days:

(a) Exception Items negotiated with/agreed by: ___

(b) (Customer Representative – Signature)

___

(Customer Representative – Print Name)

Alcatel-Lucent Representative: ___ (Alcatel-Lucent Representative – Signature)

___

(Alcatel-Lucent Representative – Print Name)

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225818.gif]

Integration Test/Check Details

b. Power Verification            CDM 1, Radio 1, TXPort 1, CLGC=1, Target 45.00,
Power 45.18, Status Complete

c. CDM 1, Radio 2, TXPort 1, CLGC=1, Target 45.00, Power 45.12, Status Complete

d. CDM 1, Radio 3, TXPort 1, CLGC=1, Target 45.00, Power 45.16, Status Complete

e. Cell Status Results            op:cell 166

f. IP all specified cells ACT

g.

h. M 52 OP:CELL 166 CDM 1, CRC, ACTIVE

i. PARENT CRC 2

j. SIGNALING LINK ACTIVE

k. DO TRAFFIC LINK ACTIVE

l. DO ETHERNET UNEQUIPPED

m. IPLK 1 ENABLED ON DS1 1, DHCP NORMAL, L2HB AUTO-DETECT, UNKNOWN, INT 0 SEC

n. DEVICE — TICLI 31

o.

p. 02/26/07 17:52:08 #745642

q.

r.

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225819.gif]

s. M 52 OP:CELL 166 CDM 2, CRC, ACTIVE

t. CHILD DO CRC 1

u. SIGNALING LINK ACTIVE ON CRC 2/MLG 1, SHARING WITH CRC 1

v. DS1 3,4,5,6,7,8 NOT IN ANY MLG

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225820.gif]

a)

2. Work Completed

RITC smartinez Installer Sylvia Engineer
Completed Item

Pre-Integration Cell Status EVDO Cell Generic Call-Thru Complete
Post-Integration Cell Status

This work described in this completion notice was delivered by:

(Integration Representative: name/phone) (Date)

List Exception Items to be completed within 30 days:

(a) Exception Items negotiated with/agreed by: ___

(b) (Customer Representative – Signature)

___

(Customer Representative – Print Name)

Alcatel-Lucent Representative: ___ (Alcatel-Lucent Representative – Signature)

___

(Alcatel-Lucent Representative – Print Name)

Stage            Status Check            Result

 



--------------------------------------------------------------------------------



 



(FORM) [a32258a3225821.gif]

Pre-Integration            Voice Modcell Status

Post-Integration            Voice Modcell Status Call Data

 



--------------------------------------------------------------------------------



 



Exhibit J
Alcatel Lucent
Cricket AWS Network Configuration Options
[***]
[Five Pages Of Technical Information Omitted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



May 2007 SEPA — Exhibit K
[***]
[Six Pages Of Technical Information Redacted Pursuant To A Confidential
Treatment Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.





--------------------------------------------------------------------------------



 



EXHIBIT L
SYSTEM CAPACITY & PERFORMANCE REQUIREMENTS
FOR
Alcatel-Lucent
Product Roadmap Disclaimer
The product roadmap and all other information identified in this document is for
informational purposes only. It represents Alcatel-Lucent’s current plan of
record for the associated products. Alcatel-Lucent at its sole discretion has
the right to add or delete any features or functionalities from the current
product roadmap and this document.
Dates in the product roadmap are only indicative of Alcatel-Lucent’s current
assessment and are subject to change. Alcatel-Lucent does not commit that any
specific features or functionality will ultimately be released, made generally
available, or provided.
The terms and conditions, including pricing, of any features or functionalities
that may be described in the product roadmap or in this document that are
ultimately released, made generally available, or provided under an agreement
are subject to future negotiations and future agreement on the terms and
conditions which would govern any sale.
There are no penalties, liquidating damages or other remedies associated with
changes to the product roadmap and this document including cancellation of any
specific feature or functionality or delay in the timing of development.
Introduction
This exhibit describes the capacity and performance requirements of the wireless
communications systems, and equipment to be purchased from the Vendor. The
definition for the “System” is provided in Section 1 of the System Equipment
Purchase Agreement (SEPA). The systems, equipment and applications included in
the “System” are listed in sections 1 of this exhibit. The purchaser has
included in this exhibit only a few selected capacity and performance parameters
that it deems to be critical to its business objectives. It in general
understands that the vendor will stand behind its products according to
technical specifications and assumptions provided to the purchaser at the time
of this agreement. Please note that the exhibit will be updated under mutual
agreement from time to time to reflect the systems and equipment, including
their capacity and performance changes, desire to be purchased by Cricket and
its Affiliates from the Vendor.
[***]
[Six Pages Of Technical Data Omitted Pursuant To A Confidential Treatment
Request]
Cricket/Lucent Proprietary
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1 of 1



--------------------------------------------------------------------------------



 



EXHIBIT M
[***]
Product Roadmap Disclaimer
The product roadmap and all other information identified in this document is for
informational purposes only. It represents Alcatel-Lucent’s current plan of
record for the associated products. Alcatel-Lucent at its sole discretion has
the right to add or delete any features or functionalities from the current
product roadmap and this document. Dates in the product roadmap are only
indicative of Alcatel-Lucent’s current assessment and are subject to change.
Alcatel-Lucent does not commit that any specific features or functionality will
ultimately be released, made generally available, or provided. The terms and
conditions, including pricing, of any features or functionalities that may be
described in the product roadmap or in this document that are ultimately
released, made generally available, or provided under an agreement are subject
to future negotiations and future agreement on the terms and conditions which
would govern any sale. There are no penalties, liquidating damages or other
remedies associated with changes to the product roadmap and this document
including cancellation of any specific feature or functionality or delay in the
timing of development.
[***]
[Four Pages Of Technical Data Omitted Pursuant To A Confidential Treatment
Request]
Cricket/Lucent Proprietary
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1 of 1



--------------------------------------------------------------------------------



 



Exhibit N-1
MUTUAL
NONDISCLOSURE AGREEMENT
     This Mutual Nondisclosure Agreement (the “Agreement”) is made and entered
into effective                                         , 2007, by and between
Cricket Communications, Inc., a Delaware corporation, (which together with its
parent company, Leap Wireless International, Inc. and its wholly-owned
subsidiaries is collectively considered one party for purposes of this
Agreement), with offices located at 10307 Pacific Center Court, San Diego, CA
92121, and                                         , a
                                        corporation, with offices located at
                                                            , with regard to the
following facts:
     WHEREAS, each party to this Agreement possesses confidential and/or
proprietary information related to technology and business activities,
including, but not limited to, business outlooks, revenue, pricing, trade
secrets, computer programs and software (including, but not limited to, code,
software output, screen displays, file hierarchies, graphics and user
interfaces), formulas, data, inventions, techniques, product designs, strategies
and third party confidential information (the “INFORMATION”); and
     WHEREAS, each party in possession of INFORMATION (the “Disclosing Party”)
desires to disclose some of its INFORMATION to the other party (the “Receiving
Party”) subject to the terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the promises made herein, the receipt
of certain INFORMATION and good and other valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
     1. Permitted Use. The Receiving Party shall handle, use, treat and utilize
such INFORMATION as follows: (a) hold all INFORMATION received from the
Disclosing Party in strict confidence; (b) use such INFORMATION only for the
purpose of (i) evaluating the possibility of forming a joint business
relationship or other commercial arrangement between the parties concerning such
INFORMATION, and (ii) if and when such relationship is formed by a written
agreement, furthering the purpose and intent expressly stated in such written
agreement; (c) reproduce such INFORMATION only to the extent necessary for such
purpose; (d) restrict disclosure of such INFORMATION to its officers, directors
and employees, the officers, directors and employees of its Affiliates, and
their representatives with a need to know (and advise such persons of the
obligations assumed herein); and (e) not disclose such INFORMATION to any third
party, including, but not limited to, any manufacturer or independent
contractor, without prior written approval of such Disclosing Party. In
addition, with respect to any equipment, component, software, or other items
delivered to the Receiving Party by the Disclosing Party, the Receiving Party
shall not reverse engineer, disassemble, decompile, or otherwise analyze the
physical construction of, any such items. For the purposes of this paragraph 1,
“Affiliate” means, with respect to a party, another entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with that party.

1



--------------------------------------------------------------------------------



 



The restrictions on the Receiving Party’s use and disclosure of INFORMATION as
set forth above shall not apply to any INFORMATION which the Receiving Party can
demonstrate:
     i. is wholly and independently developed by the Receiving Party without the
use of INFORMATION of the Disclosing Party; or
     ii. is or has become generally available to the public without breach of
this Agreement by the Receiving Party; or
     iii. at the time of disclosure to the Receiving Party, was known to such
Receiving Party free of restriction and evidenced by documentation in the
Receiving Party’s possession; or
     iv. is approved for release by written authorization of the Disclosing
Party, but only to the extent of and subject to such conditions as may be
imposed in such written authorization; or
     v. is disclosed in response to a valid order of a court or other
governmental body in the United States or any political subdivision thereof, but
only to the extent of and for the purposes of such order; provided, however,
that the Receiving Party shall first notify the Disclosing Party in writing of
the order and permit the Disclosing Party to seek an appropriate protective
order.
2. Designation. INFORMATION shall be subject to the restrictions of Section 1 if
it is in writing or other tangible form and clearly marked as proprietary or
confidential when disclosed to the Receiving Party or, if not disclosed in
tangible form, if clearly identified as confidential or proprietary at the time
of disclosure. The parties agree to use reasonable efforts to summarize the
content of oral disclosures which are proprietary or confidential but failure to
provide such summary shall not affect the nature of the INFORMATION disclosed if
such INFORMATION was identified as confidential or proprietary when orally
disclosed.
3. No Disclosure. This Agreement does not permit either party to disclose
INFORMATION to any of that party’s affiliates or to any other third party except
as may be explicitly set forth herein.
4. No License or Representations. No license to a party of any trademark,
patent, copyright, mask work protection right or any other intellectual property
right is either granted or implied by this Agreement or any disclosure
hereunder, including, but not limited to, any license to make, use or sell any
product embodying any INFORMATION. No representation, warranty or assurance is
made by either party with respect to the non-infringement of trademarks,
patents, copyrights, mask protection rights or any other intellectual property
rights or other rights of third persons.
5. No Obligation. Neither this Agreement nor the disclosure or receipt of
INFORMATION shall be construed as creating any obligation of a party to furnish
INFORMATION to the other party or to enter into any agreement or relationship
with the other party with respect to mutual business.
6. Return of Information. All INFORMATION shall remain the sole property of the
Disclosing Party which originally disclosed such INFORMATION, and all materials
containing any such INFORMATION (including all copies made by the Receiving
Party) shall be returned

2



--------------------------------------------------------------------------------



 



to the Disclosing Party immediately upon termination or expiration of this
Agreement, or upon the Receiving Party’s determination that it no longer has a
need for such INFORMATION. Upon request of the Disclosing Party, the Receiving
Party shall certify in writing that all materials containing such INFORMATION
(including all copies thereof) have been returned to the Disclosing Party.
7. Term and Termination. This Agreement shall become effective on the date first
set forth above and shall terminate upon the happening of the earlier of:
     (a) The written notice of either party to the other of its election, with
or without cause, to terminate this Agreement; or
     (b) The expiration of sixty (60) months from the date first set forth
above.
8. Notice. Any notice or other communication made or given by either party in
connection with this Agreement shall be sent via facsimile (with confirmation)
or by registered or certified mail, postage prepaid, return receipt requested,
or by courier service addressed to the other party at its address set forth
below:
Cricket Communications, Inc.
10307 Pacific Center Court
San Diego, CA 92121

             
 
  Attn: Legal Department   Attn:    
 
           
 
  Fax: 858-882-6080   Fax:    
 
           

9. Survivability. Each party agrees that all of its obligations undertaken
herein as a Receiving Party shall survive and continue after any termination or
expiration of this Agreement.
10. Injunctive Relief. The parties agree that any unauthorized use of any of the
INFORMATION in violation of this Agreement disclosed by a Disclosing Party will
cause such Disclosing Party irreparable injury for which it would have no
adequate remedy at law. Accordingly, the Disclosing Party shall be entitled to
immediate injunctive relief prohibiting any violation of this Agreement, in
addition to any other rights and remedies available to such Disclosing Party.
11. Attorneys’ Fees. In the event either party shall bring any action to enforce
or protect any of its rights under this Agreement, the prevailing party shall be
entitled to recover, in addition to its damages, its reasonable attorneys’ fees
and costs incurred in connection therewith.
12. Governing Law and Forum. This Agreement shall be governed in all respects
solely and exclusively by the laws of the State of California, U.S.A. without
regard to conflict of laws principles. The parties hereto expressly consent, and
submit themselves, to the exclusive jurisdiction of the courts of California,
and it is stipulated that venue shall be in San Diego County for the
adjudication or disposition of any claim, action or dispute arising out of this
Agreement.

3



--------------------------------------------------------------------------------



 



13. Miscellaneous. This Agreement constitutes the entire understanding among the
parties hereto as to the INFORMATION and supersedes all prior discussions
between them relating thereto. No amendment or modification of this Agreement
shall be valid or binding on the parties unless made in writing and signed on
behalf of each of the parties by its authorized officer or representative. No
party may assign or transfer, in whole or in part, any of its rights,
obligations or duties under this Agreement. The failure or delay of any party to
enforce at any time any provision of this Agreement shall not constitute a
waiver of such party’s right thereafter to enforce each and every provision of
this Agreement. In the event that any of the terms, conditions or provisions of
this Agreement are held to be illegal, unenforceable or invalid by any court of
competent jurisdiction, the remaining terms, conditions or provisions hereof
shall remain in full force and effect.
14. Counterparts and Facsimile Delivery. This Agreement may be executed in two
or more identical counterparts, each of which shall be deemed to be an original
and all of which taken together shall be deemed to constitute the Agreement when
a duly authorized representative of each party has signed a counterpart. The
parties intend to sign and deliver this Agreement by facsimile transmission.
Each party agrees that the delivery of the Agreement by facsimile shall have the
same force and effect as delivery of original signatures and that each party may
use such facsimile signatures as evidence of the execution and delivery of the
Agreement by all parties to the same extent that an original signature could be
used.
     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
set forth above.

                          Cricket Communications, Inc.                  
 
               
By:
      By:        
 
 
 
     
 
   
 
               
Print Name:
      Print Name:        
 
               
 
               
Title:
      Title:        
 
               

4



--------------------------------------------------------------------------------



 



EXHIBIT R
Cricket Communications, Inc.
System Equipment Purchase Agreement
AWS Award Summary
[***]
[Thirteen Pages Of Pricing Data Omitted Pursuant To A Confidential Treatment
Request]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

